

Exhibit 10.1




SIXTEENTH AMENDMENT
TO THE
CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Thereto,
The Several Lenders from Time to Time Parties Thereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch,
as RMB Administrative Agent,
and
BANCO BRADESCO S.A.,
as Brazilian Administrative Agent,
Dated as of December 15, 2006,
as Amended and Restated as of November 24, 2009, Amended and Restated as of
April 30, 2014, and Amended and Restated as of April 30, 2015, and as amended by
the Twelfth Amendment dated as of April 29, 2016, as further amended by the
Thirteenth Amendment dated as of April 28, 2017, as further amended by the
Fourteenth Amendment dated as of April 26, 2018 and as further amended by the
Fifteenth Amendment dated as of April 23, 2019
JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BANCO BRADESCO S.A., BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK
CORPORATE MARKETS PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, RBC CAPITAL MARKETS,
SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANCO BRADESCO S.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS,
CITIBANK, N.A., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS
PLC, MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF
CANADA, SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as RMB Syndication Agent







--------------------------------------------------------------------------------





SIXTEENTH AMENDMENT dated as of July 27, 2020 (this “Amendment Agreement”) to
the Credit Agreement dated as of December 15, 2006, as amended and restated as
of November 24, 2009, amended and restated as of April 30, 2014, amended and
restated as of April 30, 2015, as amended by the Twelfth Amendment dated as of
April 29, 2016, as further amended by the Thirteenth Amendment dated as of April
28, 2017, as further amended by the Fourteenth Amendment dated as of April 26,
2018 and as further amended by the Fifteenth Amendment dated as of April 23,
2019 (as further amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement” and as amended,
supplemented or otherwise modified by this Amendment Agreement, the “Credit
Agreement”) among Ford Motor Company (the “Company”), the Subsidiary Borrowers
(as defined in the Existing Credit Agreement) from time to time party thereto,
the several lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”), Banco Bradesco S.A., as
Brazilian Administrative Agent (the “Brazilian Administrative Agent”), JPMorgan
Chase Bank, N.A., acting through its Hong Kong Branch, as RMB Administrative
Agent (the “RMB Administrative Agent”), and the other agents parties thereto.
Unless otherwise defined herein, terms defined in the Existing Credit Agreement
and used herein shall have the meanings given to them in the Existing Credit
Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) some or all of the existing Revolving Lenders will agree
to (i) increase, decrease or maintain, as applicable, the amount of their
existing 2022 Revolving Commitments and (ii) extend, to July 27, 2023, the
maturity of their existing (or increased or decreased) 2022 Revolving
Commitments and (b) certain provisions of the Existing Credit Agreement will be
amended; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend, as of the Amendment Effective Date (as defined in
Section 4 below), the Existing Credit Agreement and to enter into certain other
agreements set forth herein, in each case subject to the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendment of the Existing Credit Agreement.
(a)    Effective as of the Amendment Effective Date, the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
(b)    Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect the elections made by the
Revolving Lenders party hereto (each an “Extending Lender”) that elect to (a)
increase, decrease or maintain, as applicable, the amount of their existing 2022
Revolving Commitments and (B) extend the







--------------------------------------------------------------------------------




Revolving Termination Date in respect of their existing (or increased or
decreased) 2022 Revolving Commitments to July 27, 2023. Each Revolving Lender
party hereto hereby authorizes the Administrative Agent to compile such modified
Schedule 1.1A (Commitments) reflecting such elections, increases and decreases,
and attach such modified Schedule 1.1A (Commitments) to the Credit Agreement.
(c)    Schedule 1.1C (Pricing Grid) to the Existing Credit Agreement is hereby
amended and restated in its entirety with Schedule 1.1C (Pricing Grid) hereto.
Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
SECTION 2.    Waiver. Pursuant to Section 10.1(a) of the Existing Credit
Agreement, the Company and the Required Lenders hereby waive Sections 2.24(a)
and 2.32 of the Existing Credit Agreement to the extent necessary to permit the
increases, decreases and extensions, on a non-pro- rata basis, of the 2022
Revolving Commitments of Extending Lenders contemplated by this Amendment
Agreement set forth on Schedule 1.1A (Commitments) hereto.
SECTION 3.    Representations and Warranties. To induce the Administrative
Agent, the Brazilian Administrative Agent, the RMB Administrative Agent and the
Extending Lenders to enter into this Amendment Agreement, the Company (with
respect to the representations and warranties in clauses (b) and (c) below) and
each Current Loan Party (as defined below) (solely for itself, with respect to
the representations and warranties in clause (a) below), hereby represents and
warrants to the Administrative Agent, the Brazilian Administrative Agent, the
RMB Administrative Agent and the Extending Lenders that:
(a)    (i) Each of the Company, FMCC, Banco Ford, Ford Brasil and each
Subsidiary Guarantor (each a “Current Loan Party”) has the requisite power and
authority to execute, deliver and perform its obligations under this Amendment
Agreement, has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Amendment Agreement and has duly
executed and delivered this Amendment Agreement and (i) this Amendment Agreement
constitutes a legal, valid and binding obligation of each Current Loan Party
enforceable against such Current Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
(b)    As of the Amendment Effective Date, after giving effect to the
transactions contemplated by this Amendment Agreement, no Default or Event of
Default has occurred and is continuing.
(c)    Each of the representations and warranties set forth in the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such


3



--------------------------------------------------------------------------------




representations and warranties were true and correct in all material respects as
of such earlier date).
SECTION 4.    Effectiveness of this Amendment Agreement. The effectiveness of
this Amendment Agreement is subject to the satisfaction of the following
conditions precedent (the date on which all of such conditions shall first be
satisfied, the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of each Current Loan
Party, the Extending Lenders (who also constitute the Required Lenders and the
Majority Facility Lenders with respect to the 2022 Revolving Facility), the
Administrative Agent, the Brazilian Administrative Agent and the RMB
Administrative Agent.
(b)    The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company, (i) an in house counsel of the Company serving as either the
Secretary or an Assistant Secretary of the Company, and (i) Machado, Meyer,
Sendacz e Opice, Brazilian counsel to Banco Ford and Ford Brasil, in each case
addressed to the Lenders and the Agents as to matters previously agreed between
the Company and the Administrative Agent.
(c)    The Administrative Agent shall have received from the Company, for the
account of each Extending Lender, a fee in an amount equal to 0.40% of such
Extending Lender’s (or its affiliates’) aggregate 2023 Revolving Commitments
under the Credit Agreement on the Amendment Effective Date.
(d)    So long as reasonably requested in writing at least ten Business Days
prior to the Amendment Effective Date, the Administrative Agent shall have
received, at least three Business Days prior to the Amendment Effective Date, to
the extent the Company qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation (as defined below), a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation. As used
herein, the term “Beneficial Ownership Regulation” shall mean 31 C.F.R. §
1010.230.
SECTION 5.    Effect of this Amendment Agreement.
(a)    Except as expressly set forth herein, this Amendment Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement,
which shall remain in full force and effect, except in each case as amended,
restated, replaced and superseded hereby or by the Credit Agreement, or any
instruments executed in connection herewith or therewith. Nothing herein shall
be deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of,


4



--------------------------------------------------------------------------------




any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Amendment
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
(c)    Each Subsidiary Guarantor hereby expressly acknowledges the terms of this
Amendment Agreement and reaffirms, as of the date hereof, its guarantee of the
Guaranteed Obligations (as defined in the New Guarantee) under the New
Guarantee.
SECTION 6.    Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
SECTION 7.    Costs and Expenses. The Company agrees to reimburse the Agents for
their reasonable out-of-pocket expenses in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of a single
primary counsel (and a single local counsel in Brazil) for the Agents.
SECTION 8.    Counterparts. This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof. The words “execution,”
“signed,” “signature,” and words of like import in this Amendment Agreement
shall be deemed to include electronic signatures or electronic records, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 9.    Headings. The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
[Remainder of page intentionally blank]






5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
FORD MOTOR COMPANY
By:
/s/ David A. Webb
 
Name: David A. Webb
 
Title: Treasurer





6





--------------------------------------------------------------------------------






FORD MOTOR CREDIT COMPANY LLC
By:
/s/ Jason C. Behnke
 
Name: Jason C. Behnke
 
Title: Vice President-Assistant Treasurer





7





--------------------------------------------------------------------------------






FORD EUROPEAN HOLDINGS LLC


FORD GLOBAL TECHNOLOGIES, LLC


FORD HOLDINGS LLC


FORD INTERNATIONAL CAPITAL LLC


FORD MEXICO HOLDINGS LLC


FORD MOTOR SERVICE COMPANY


FORD TRADING COMPANY, LLC


FORD COMPONENT SALES, LLC


FORD SMART MOBILITY LLC


 
 
By:
/s/ David A. Webb
 
Name: David A. Webb
 
Title: Authorized Representative





8





--------------------------------------------------------------------------------






BANCO FORD S.A.
By:
/s/ Marcos Valerio dos Reis Denegati
 
Name: Marcos Valerio dos Reis Denegati
 
Title: President



By:
/s/ Andrea Teixeira Pinto
 
Name: Andrea Teixeira Pinto
 
Title: Director







9





--------------------------------------------------------------------------------






FORD MOTOR COMPANY BRASIL LTDA.
By:
/s/ Daniel Justo
 
Name: Daniel Justo
 
Title: CFO



By:
/s/ Luis Claudio Casanova
 
Name: Luis Claudio Casanova
 
Title: General Counsel





10





--------------------------------------------------------------------------------






Witnessed by:
By:
/s/ Ricardo Firmino DeCastro
 
Name: Ricardo Firmino DeCastro
 
 



By:
/s/ Elton Almeida Esteves
 
Name: Elton Almeida Esteves
 
 





11





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,,
as Administrative Agent
By:
/s/ Robert P. Kellas
 
Name: Robert P. Kellas
 
Title: Executive Director





12





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch,
as RMB Administrative Agent
By:
/s/ Devika Prasad
 
Name: Devika Prasad
 
Title: Associate





13





--------------------------------------------------------------------------------






BANCO BRADESCO S.A.,
as Brazilian Administrative Agent
By:
/s/ Jorge S. Maia
 
Name: Jorge S. Maia
 
Title: Gerente Corporate



Second signature (if required):
By:
/s/ Alexandre Oliveira
 
Name: Alexandre Oliveira
 
Title: Gerente Corporate







14





--------------------------------------------------------------------------------





SCHEDULE 1.1A
COMMITMENTS
[Redacted]


15





--------------------------------------------------------------------------------






SCHEDULE 1.1C
PRICING GRID
[Redacted]


16





--------------------------------------------------------------------------------








EXHIBIT A
Amendments to Credit Agreement
[See attached.]
 




17





--------------------------------------------------------------------------------






[UNOFFICIAL COMPOSITE CONFORMED COPY]TO THE SIXTEENTH AMENDMENT,
FOR REFERENCE PURPOSES ONLY
DATED AS OF JULY 27, 2020

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Hereto, The Several Lenders
from Time to Time Parties Hereto, JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., acting through its Hong Kong Branch, as RMB
Administrative Agent,
and
BANCO BRADESCO S.A.,
as Brazilian Administrative Agent,
Dated as of December 15, 2006
as Amended and Restated as of November 24, 2009,
as Amended and Restated as of April 30, 2014,
as Amended and Restated as of April 30, 2015,
as amended by the Twelfth Amendment dated as of April 29, 2016,
as amended by the Thirteenth Amendment dated as of April 28, 2017,
as amended by the Fourteenth Amendment dated as of April 26, 2018,
and as further amended by the Fifteenth Amendment dated as of April 23, 2019
and as further amended by the Sixteenth Amendment dated as of July 27, 2020

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Bookrunner and Lead Arranger
BANCO BRADESCO S.A., BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP
GLOBAL MARKETS INC., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK
CORPORATE MARKETS PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, RBC CAPITAL MARKETS,
SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANCO BRADESCO S.A., BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS,
CITIBANK, N.A., COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS
PLC, MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF
CANADA, SOCIETE GENERALE, SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as RMB Syndication Agent









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


SECTION 1. DEFINITIONS    1
1.1
Defined Terms    1

1.2
Other Definitional Provisions    4146

1.3
Conversion of Foreign Currencies    4247

1.4
Interest Rates; Eurocurrency Notification    47



SECTION 2. AMOUNT AND TERMS OF COMMITMENTS    4248
2.1
[Reserved.]    4248

2.2
Reduction or Increase of Revolving Commitments    4248

2.3
[Reserved.]    4348

2.4
Domestic Revolving Commitments    4348

2.5
Procedure for Domestic Revolving Loan Borrowing    4348

2.6
Multicurrency Revolving Commitments    4449

2.7
Procedure for Multicurrency Revolving Loan Borrowing    4450

2.8
Canadian Revolving Commitments    4550

2.9
Procedure for Canadian Revolving Loan Borrowing    4551

2.10
Procedure for Canadian Acceptances    4651

2.11
Swingline Commitment    5156

2.12
Procedure for Swingline Borrowing; Refunding of Swingline Loans    5257

2.13
New or Successor Swingline Lender; Swingline Commitments    5359

2.14
Competitive Bid Procedure    5459

2.15
Facility Fees, etc    5661

2.16
Termination, Reduction or Reallocation of Revolving Commitments    5662

2.17
Optional Prepayments    6066

2.18
Mandatory Prepayments    6167

2.19
Conversion and Continuation Options    6268

2.20
Limitations on Eurocurrency and CNHHIBOR Tranches    6369

2.21
Interest Rates and Payment Dates    6369

2.22
Computation of Interest and Fees    6470

2.23
Inability to Determine Interest Rate; Illegality    6571

2.24
Pro Rata Treatment and Payments; Evidence of Debt    6875

2.25
Requirements of Law    7077

2.26
Taxes    7178

2.27
Indemnity    7481

2.28
Change of Applicable Lending Office    7582

2.29
Replacement/Termination of Lenders    7582

2.30
New Local Facilities    7683

2.31
[Reserved.]    7784



v





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


2.32
Incremental Revolving Commitments/Facilities    7784

2.33
Revolving Termination Date Extension    7885

2.34
Brazilian Revolving Commitments    7986

2.35
Brazilian Reporting    8087

2.36
RMB Revolving Commitments    8087

2.37
Procedure for RMB Revolving Loan Borrowing    8088

2.38
Conversion of RMB Revolving Commitments    8289



SECTION 3. LETTERS OF CREDIT    8090
3.1
L/C Commitment    8390

3.2
Procedure for Issuance of Letter of Credit    8390

3.3
Fees and Other Charges    8391

3.4
L/C Participations    8491

3.5
Reimbursement Obligation of the Company    8592

3.6
Obligations Absolute    8592

3.7
Letter of Credit Payments    8693

3.8
Applications    8693

3.9
Existing Letters of Credit    8693

3.10
Collateral    8693

3.11
New Issuing Lenders; L/C Commitments    8694



SECTION 4. REPRESENTATIONS AND WARRANTIES    8794
4.1
Financial Condition    8794

4.2
No Change    8794

4.3
Existence    8795

4.4
Power; Authorization; Enforceable Obligations    8895

4.5
No Legal Bar    8895

4.6
Litigation    8895

4.7
No Default    8895

4.8
[Reserved.]    8895

4.9
Intellectual Property    8895

4.10
Federal Regulations    8895

4.11
ERISA    8895

4.12
Investment Company Act; Other Regulations    8896

4.13
Initial Subsidiary Guarantors    8896

4.14
Sanctions    8996

4.15
Environmental Laws    8996



SECTION 5. CONDITIONS PRECEDENT    8996
5.1
[Reserved.]    8996

5.2
Conditions to Each Extension of Credit    8996





ii





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


SECTION 6. AFFIRMATIVE COVENANTS    9097
6.1
Company Financial Statements    9097

6.2
[Reserved.]    9198

6.3
Compliance Certificates    9198

6.4
Maintenance of Business; Existence    9198

6.5
Maintenance of Property; Insurance    9198

6.6
Notices    9198

6.7
New Guarantee    9198



SECTION 7. NEGATIVE COVENANTS    9299
7.1
[Reserved.]    9299

7.2
Available Liquidity    9299

7.3
Liens.    9299

7.4
[Reserved.]    9299

7.5
Asset Sale Restrictions    9299

7.6
[Reserved.]    93100

7.7
Fundamental Changes    93100

7.8
Negative Pledge    93100

7.9
Sales and Leasebacks    94101

7.10
Restricted Payments    102



SECTION 8. EVENTS OF DEFAULT    94102
SECTION 9. THE AGENTS    97105
9.1
Appointment    97105

9.2
Delegation of Duties    97105

9.3
Exculpatory Provisions    97105

9.4
Reliance by Applicable Administrative Agents    97105

9.5
Notice of Default    98106

9.6
Non-Reliance on Agents and Other Lenders    98106

9.7
Indemnification    98107

9.8
Agent in Its Individual Capacity    99107

9.9
Successor Administrative Agent    99107

9.10
Bookrunners, Lead Arrangers, Documentation Agents and Syndication Agents    1008

9.11
Certain ERISA Matters    1008



SECTION 10. MISCELLANEOUS    1029
10.1
Amendments and Waivers    1029

10.2
Notices    104112

10.3
No Waiver; Cumulative Remedies    106114

10.4
Survival of Representations and Warranties    106114



iii





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


10.5
Payment of Expenses and Taxes    106114

10.6
Successors and Assigns; Participations and Assignments    108115

10.7
Adjustments; Set-off; Revolver Allocation    1119

10.8
Counterparts    112120

10.9
Severability    112120

10.10
Integration    113120

10.11
GOVERNING LAW    113120

10.12
Submission to Jurisdiction; Waivers    113120

10.13
Judgment    113121

10.14
Acknowledgements    114121

10.15
Releases of Guarantees    114121

10.16
Confidentiality    114122

10.17
WAIVERS OF JURY TRIAL    115122

10.18
USA Patriot Act    115122

10.19
Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions    115122







iv





--------------------------------------------------------------------------------






SCHEDULES:

1.1A    Commitments
1.1D    Initial Subsidiary Guarantors
1.1F    Principal Trade Names
1.1G    Pricing Grid
‎3.9    Existing Letters of Credit


EXHIBITS:


C    Form of Guarantee
G    Form of Discount Note
H    Form of Drawing Notice
I    Form of Competitive Bid Request
J    Form of Competitive Bid
K    Form of Competitive Bid Accept/Reject Letter
L    Form of Incremental Revolving Loan Activation Notice
O    Form of Assignment and Assumption
R    Form of Joinder Agreement
S-1    Form of Addendum (Revolver)
T    Form of Compliance Certificate
U-2    Form of Revolving Note
V    Form of New Guarantee Agreement
W    Form of Master Brazilian Revolving Facilities Agreement






v





--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 15, 2006 and amended and restated as of November 24, 2009 and as of
April 30, 2014 and as further amended and restated as of April 30, 2015, among
FORD MOTOR COMPANY, a Delaware corporation (the “Company”), the Subsidiary
Borrowers (as defined herein) from time to time parties hereto, the several
banks and other financial institutions or entities from time to time parties
hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent.
The parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2005 10-K”: as defined in Section 4.1.
“2022 Brazilian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Brazilian Revolving Loans in Brazilian Reais in an
aggregate principal amount not to exceed the Brazilian Reais Equivalent of the
amount set forth under the heading “2022 Brazilian Revolving Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The amount of each Brazilian
Revolving Lender’s 2022 Brazilian Revolving Commitment shall (i) initially be
equal to the Brazilian Reais Equivalent as of the second Business Day prior to
the FifSixteenth Amendment Effective Date of such amount set forth on Schedule
1.1A and (ii) be adjusted as of each March 31, June 30, September 30 and
December 31 thereafter (each, a “2022 Brazilian Revolving Commitment
Recalculation Date”) based on the Brazilian Reais Equivalent of such amount as
of the second Business Day prior to such 2022 Brazilian Revolving Commitment
Recalculation Date.
“2022 Brazilian Revolving Commitment Recalculation Date”: as defined in the
definition of “2022 Brazilian Revolving Commitment”.
“2022 Brazilian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2022 Brazilian Revolving Lender”: each Lender that has a 2022 Brazilian
Revolving Commitment or that holds 2022 Brazilian Revolving Loans.
“2022 Brazilian Revolving Loans”: Brazilian Revolving Loans made pursuant to the
2022 Brazilian Revolving Commitments.
“2022 Brazilian Revolving Percentage”: as to any 2022 Brazilian Revolving Lender
at any time, the percentage which such Lender’s 2022 Brazilian Revolving
Commitment then constitutes of the aggregate amount of 2022 Brazilian Revolving
Commitments then in effect or, at any time after all of the 2022 Brazilian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of Brazilian Revolving Extensions of Credit of such
Lender under the 2022 Brazilian Revolving Facility then outstanding constitutes
of the aggregate Outstanding Amount of Brazilian Revolving Extensions of Credit
of the 2022 Brazilian Revolving Lenders then outstanding under the 2022
Brazilian Revolving Facility.









--------------------------------------------------------------------------------







“2022 Canadian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Canadian Revolving Loans (including Acceptance
Equivalent Loans) and accept Acceptances in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “2022 Canadian
Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.
“2022 Canadian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2022 Canadian Revolving Lender”: each Lender that has a 2022 Canadian Revolving
Commitment or that holds 2022 Canadian Revolving Loans or Acceptances made
pursuant to a 2022 Canadian Revolving Commitment.
“2022 Canadian Revolving Loans”: Canadian Revolving Loans made pursuant to the
2022 Canadian Revolving Commitments.
“2022 Canadian Revolving Percentage”: as to any 2022 Canadian Revolving Lender
at any time, the percentage which such Lender’s 2022 Canadian Revolving
Commitment then constitutes of the aggregate amount of 2022 Canadian Revolving
Commitments then in effect or, at any time after all of the 2022 Canadian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of the Canadian Revolving Extensions of Credit of such Lender
under the 2022 Canadian Revolving Facility then outstanding constitutes of the
aggregate Outstanding Amount of Canadian Revolving Extensions of Credit of the
2022 Canadian Revolving Lenders then outstanding under the 2022 Canadian
Revolving Facility.
“2022 Converted RMB Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Converted RMB Revolving Loans in RMB, in an
aggregate principal amount not to exceed the RMB Equivalent of the portion of
the amount set forth under the heading “2022 Unconverted RMB Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof, in each case that
has been converted to 2022 Converted RMB Commitments pursuant to Section 2.38.
The amount of each RMB Revolving Lender’s 2022 Converted RMB Revolving
Commitment shall be equal to the Dollar amount of the 2022 Unconverted RMB
Revolving Commitment from which such 2022 Converted RMB Revolving Commitment was
converted multiplied by the RMB Exchange Rate applicable to such conversion;
provided that if more than one such conversion shall have occurred, such
calculation shall be made separately for each such conversion.
“2022 Converted RMB Revolving Facility”: as defined in the definition of the
term “Facility”.
“2022 Converted RMB Revolving Lender”: each Lender that has a 2022 Converted RMB
Revolving Commitment or that holds 2022 Converted RMB Revolving Loans.
“2022 Converted RMB Revolving Loans”: Converted RMB Revolving Loans made
pursuant to the 2022 Converted RMB Revolving Commitments.
“2022 Converted RMB Revolving Percentage”: as to any 2022 Converted RMB
Revolving Lender at any time, the percentage which such Lender’s 2022 Converted
RMB Revolving Commitment then constitutes of the aggregate amount of 2022
Converted RMB Revolving Commitments


2





--------------------------------------------------------------------------------







then in effect or, at any time after the 2022 Converted RMB Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of Converted RMB Revolving Extensions of Credit of such Lender under the
2022 Converted RMB Revolving Facility then outstanding constitutes of the
aggregate Outstanding Amount of Converted RMB Revolving Extensions of Credit of
the 2022 Converted RMB Revolving Lenders then outstanding under the 2022
Converted RMB Revolving Facility.
“2022 Domestic Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Domestic Revolving Loans and participate in Swingline
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “2022 Domestic Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.
“2022 Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.
“2022 Domestic Revolving Lender”: each Lender that has a 2022 Domestic Revolving
Commitment or that holds 2022 Domestic Revolving Loans.
“2022 Domestic Revolving Loans”: Domestic Revolving Loans made pursuant to the
2022 Domestic Revolving Commitments.
“2022 Domestic Revolving Percentage”: as to any 2022 Domestic Revolving Lender
at any time, the percentage which such Lender’s 2022 Domestic Revolving
Commitment then constitutes of the aggregate amount of 2022 Domestic Revolving
Commitments then in effect or, at any time after the 2022 Domestic Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of Domestic Revolving Extensions of Credit of such Lender under the 2022
Domestic Revolving Facility then outstanding constitutes of the aggregate
Outstanding Amount of Domestic Revolving Extensions of Credit of the 2022
Domestic Revolving Lenders then outstanding under the 2022 Domestic Revolving
Facility.
“2022 Multicurrency Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading “2022
Multicurrency Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
“2022 Multicurrency Revolving Facility”: as defined in the definition of the
term “Facility”.
“2022 Multicurrency Revolving Lender”: each Lender that has a 2022 Multicurrency
Revolving Commitment or that holds 2022 Multicurrency Revolving Loans.
“2022 Multicurrency Revolving Loans”: Revolving Loans made pursuant to the 2022
Multicurrency Revolving Commitments.
“2022 Multicurrency Revolving Percentage”: as to any 2022 Multicurrency
Revolving Lender at any time, the percentage which such Lender’s 2022
Multicurrency Revolving Commitment then constitutes of the aggregate amount of
2022 Multicurrency Revolving Commitments then in effect or, at any time after
all of the 2022 Multicurrency Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of Multicurrency
Revolving Extensions


3





--------------------------------------------------------------------------------







of Credit of such Lender under the 2022 Multicurrency Revolving Facility then
outstanding constitutes of the aggregate Outstanding Amount of Multicurrency
Revolving Extensions of Credit of the 2022 Multicurrency Revolving Lenders then
outstanding under the 2022 Multicurrency Revolving Facility.
“2022 Revolving Commitments”: the 2022 Domestic Revolving Commitments, the 2022
Canadian Revolving Commitments, the 2022 Brazilian Revolving Commitments, the
2022 RMB Revolving Commitments and the 2022 Multicurrency Revolving Commitments.
“2022 Revolving Facility”: the 2022 Domestic Revolving Facility, the 2022
Canadian Revolving Facility, the 2022 Brazilian Revolving Facility, the 2022
Converted RMB Revolving Facility, the 2022 Unconverted RMB Revolving Facility or
the 2022 Multicurrency Revolving Facility.
“2022 Revolving Lenders”: 2022 Domestic Revolving Lenders, 2022 Canadian
Revolving Lenders, 2022 Brazilian Revolving Lenders, 2022 Converted RMB
Revolving Lenders, 2022 Unconverted RMB Revolving Lenders and 2022 Multicurrency
Revolving Lenders.
“2022 RMB Revolving Commitment”: any 2022 Converted RMB Revolving Commitment or
2022 Unconverted RMB Revolving Commitment. On the FifSixteenth Amendment
Effective Date, all 2022 RMB Revolving Commitments shall be 2022 Unconverted RMB
Revolving Commitments subject to conversion, in whole or in part, into 2022
Converted RMB Revolving Commitment pursuant to Section 2.38.
“2022 RMB Revolving Lender”: each Lender that has a 2022 RMB Revolving
Commitment or that holds 2022 RMB Revolving Loans.
“2022 RMB Revolving Loans”: the 2022 Converted RMB Revolving Loans and the 2022
Unconverted RMB Revolving Loans.
“2022 RMB Revolving Percentage”: as to any 2022 RMB Revolving Lender at any
time, the 2022 Converted RMB Revolving Percentage of such Lender at such time or
the 2022 Unconverted RMB Revolving Percentage of such Lender at such time, as
applicable.
“2022 Unconverted RMB Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Unconverted RMB Revolving Loans in Dollars, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2022 Unconverted RMB Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof, including, without limitation, pursuant to Section 2.38.
“2022 Unconverted RMB Revolving Facility”: as defined in the definition of the
term “Facility”.
“2022 Unconverted RMB Revolving Lender”: each Lender that has a 2022 Unconverted
RMB Revolving Commitment or that holds 2022 Unconverted RMB Revolving Loans.
“2022 Unconverted RMB Revolving Loans”: Unconverted RMB Revolving Loans made
pursuant to the 2022 Unconverted RMB Revolving Commitments.
“2022 Unconverted RMB Revolving Percentage”: as to any 2022 Unconverted RMB
Revolving Lender at any time, the percentage which such Lender’s 2022
Unconverted RMB Revolving


4





--------------------------------------------------------------------------------







Commitment then constitutes of the aggregate amount of 2022 Unconverted RMB
Revolving Commitments then in effect or, at any time after the 2022 Unconverted
RMB Revolving Commitments shall have expired or terminated, the percentage which
the aggregate amount of Unconverted RMB Revolving Extensions of Credit of such
Lender under the 2022 Unconverted RMB Revolving Facility then outstanding
constitutes of the aggregate Outstanding Amount of Unconverted RMB Revolving
Extensions of Credit of the 2022 Unconverted RMB Revolving Lenders then
outstanding under the 2022 Unconverted RMB Revolving Facility.
“2023 Brazilian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Brazilian Revolving Loans in Brazilian Reais in an
aggregate principal amount not to exceed the Brazilian Reais Equivalent of the
amount set forth under the heading “2023 Brazilian Revolving Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The amount of each Brazilian
Revolving Lender’s 2023 Brazilian Revolving Commitment shall (i) initially be
equal to the Brazilian Reais Equivalent as of the second Business Day prior to
the Sixteenth Amendment Effective Date of such amount set forth on Schedule 1.1A
and (ii) be adjusted as of each March 31, June 30, September 30 and December 31
thereafter (each, a “2023 Brazilian Revolving Commitment Recalculation Date”)
based on the Brazilian Reais Equivalent of such amount as of the second Business
Day prior to such 2023 Brazilian Revolving Commitment Recalculation Date.
“2023 Brazilian Revolving Commitment Recalculation Date”: as defined in the
definition of “2023 Brazilian Revolving Commitment”.
“2023 Brazilian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2023 Brazilian Revolving Lender”: each Lender that has a 2023 Brazilian
Revolving Commitment or that holds 2023 Brazilian Revolving Loans.
“2023 Brazilian Revolving Loans”: Brazilian Revolving Loans made pursuant to the
2023 Brazilian Revolving Commitments.
“2023 Brazilian Revolving Percentage”: as to any 2023 Brazilian Revolving Lender
at any time, the percentage which such Lender’s 2023 Brazilian Revolving
Commitment then constitutes of the aggregate amount of 2023 Brazilian Revolving
Commitments then in effect or, at any time after all of the 2023 Brazilian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of Brazilian Revolving Extensions of Credit of such
Lender under the 2023 Brazilian Revolving Facility then outstanding constitutes
of the aggregate Outstanding Amount of Brazilian Revolving Extensions of Credit
of the 2023 Brazilian Revolving Lenders then outstanding under the 2023
Brazilian Revolving Facility.
“2023 Canadian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Canadian Revolving Loans (including Acceptance
Equivalent Loans) and accept Acceptances in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “2023 Canadian
Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.
“2023 Canadian Revolving Facility”: as defined in the definition of the term
“Facility”.


5





--------------------------------------------------------------------------------







“2023 Canadian Revolving Lender”: each Lender that has a 2023 Canadian Revolving
Commitment or that holds 2023 Canadian Revolving Loans or Acceptances made
pursuant to a 2023 Canadian Revolving Commitment.
“2023 Canadian Revolving Loans”: Canadian Revolving Loans made pursuant to the
2023 Canadian Revolving Commitments.
“2023 Canadian Revolving Percentage”: as to any 2023 Canadian Revolving Lender
at any time, the percentage which such Lender’s 2023 Canadian Revolving
Commitment then constitutes of the aggregate amount of 2023 Canadian Revolving
Commitments then in effect or, at any time after all of the 2023 Canadian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of the Canadian Revolving Extensions of Credit of such Lender
under the 2023 Canadian Revolving Facility then outstanding constitutes of the
aggregate Outstanding Amount of Canadian Revolving Extensions of Credit of the
2023 Canadian Revolving Lenders then outstanding under the 2023 Canadian
Revolving Facility.
“2023 Converted RMB Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Converted RMB Revolving Loans in RMB, in an
aggregate principal amount not to exceed the RMB Equivalent of the portion of
the amount set forth under the heading “2023 Unconverted RMB Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof, in each case that
has been converted to 2023 Converted RMB Commitments pursuant to Section 2.38.
The amount of each RMB Revolving Lender’s 2023 Converted RMB Revolving
Commitment shall be equal to the Dollar amount of the 2023 Unconverted RMB
Revolving Commitment from which such 2023 Converted RMB Revolving Commitment was
converted multiplied by the RMB Exchange Rate applicable to such conversion;
provided that if more than one such conversion shall have occurred, such
calculation shall be made separately for each such conversion.
“2023 Converted RMB Revolving Facility”: as defined in the definition of the
term “Facility”.
“2023 Converted RMB Revolving Lender”: each Lender that has a 2023 Converted RMB
Revolving Commitment or that holds 2023 Converted RMB Revolving Loans.
“2023 Converted RMB Revolving Loans”: Converted RMB Revolving Loans made
pursuant to the 2023 Converted RMB Revolving Commitments.
“2023 Converted RMB Revolving Percentage”: as to any 2023 Converted RMB
Revolving Lender at any time, the percentage which such Lender’s 2023 Converted
RMB Revolving Commitment then constitutes of the aggregate amount of 2023
Converted RMB Revolving Commitments then in effect or, at any time after the
2023 Converted RMB Revolving Commitments shall have expired or terminated, the
percentage which the aggregate amount of Converted RMB Revolving Extensions of
Credit of such Lender under the 2023 Converted RMB Revolving Facility then
outstanding constitutes of the aggregate Outstanding Amount of Converted RMB
Revolving Extensions of Credit of the 2023 Converted RMB Revolving Lenders then
outstanding under the 2023 Converted RMB Revolving Facility.
“2023 Domestic Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Domestic Revolving Loans and participate in Swingline
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “2023 Domestic Revolving


6





--------------------------------------------------------------------------------







Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.
“2023 Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.
“2023 Domestic Revolving Lender”: each Lender that has a 2023 Domestic Revolving
Commitment or that holds 2023 Domestic Revolving Loans.
“2023 Domestic Revolving Loans”: Domestic Revolving Loans made pursuant to the
2023 Domestic Revolving Commitments.
“2023 Domestic Revolving Percentage”: as to any 2023 Domestic Revolving Lender
at any time, the percentage which such Lender’s 2023 Domestic Revolving
Commitment then constitutes of the aggregate amount of 2023 Domestic Revolving
Commitments then in effect or, at any time after the 2023 Domestic Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of Domestic Revolving Extensions of Credit of such Lender under the 2023
Domestic Revolving Facility then outstanding constitutes of the aggregate
Outstanding Amount of Domestic Revolving Extensions of Credit of the 2023
Domestic Revolving Lenders then outstanding under the 2023 Domestic Revolving
Facility.
“2023 Multicurrency Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading “2023
Multicurrency Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
“2023 Multicurrency Revolving Facility”: as defined in the definition of the
term “Facility”.
“2023 Multicurrency Revolving Lender”: each Lender that has a 2023 Multicurrency
Revolving Commitment or that holds 2023 Multicurrency Revolving Loans.
“2023 Multicurrency Revolving Loans”: Revolving Loans made pursuant to the 2023
Multicurrency Revolving Commitments.
“2023 Multicurrency Revolving Percentage”: as to any 2023 Multicurrency
Revolving Lender at any time, the percentage which such Lender’s 2023
Multicurrency Revolving Commitment then constitutes of the aggregate amount of
2023 Multicurrency Revolving Commitments then in effect or, at any time after
all of the 2023 Multicurrency Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of Multicurrency
Revolving Extensions of Credit of such Lender under the 2023 Multicurrency
Revolving Facility then outstanding constitutes of the aggregate Outstanding
Amount of Multicurrency Revolving Extensions of Credit of the 2023 Multicurrency
Revolving Lenders then outstanding under the 2023 Multicurrency Revolving
Facility.
“2023 Revolving Commitments”: the 2023 Domestic Revolving Commitments, the 2023
Canadian Revolving Commitments, the 2023 Brazilian Revolving Commitments, the
2023 RMB Revolving Commitments and the 2023 Multicurrency Revolving Commitments.


7





--------------------------------------------------------------------------------







“2023 Revolving Facility”: the 2023 Domestic Revolving Facility, the 2023
Canadian Revolving Facility, the 2023 Brazilian Revolving Facility, the 2023
Converted RMB Revolving Facility, the 2023 Unconverted RMB Revolving Facility or
the 2023 Multicurrency Revolving Facility.
“2023 Revolving Lenders”: 2023 Domestic Revolving Lenders, 2023 Canadian
Revolving Lenders, 2023 Brazilian Revolving Lenders, 2023 Converted RMB
Revolving Lenders, 2023 Unconverted RMB Revolving Lenders and 2023 Multicurrency
Revolving Lenders.
“2023 RMB Revolving Commitment”: any 2023 Converted RMB Revolving Commitment or
2023 Unconverted RMB Revolving Commitment. On the Sixteenth Amendment Effective
Date, all 2023 RMB Revolving Commitments shall be 2023 Unconverted RMB Revolving
Commitments subject to conversion, in whole or in part, into 2023 Converted RMB
Revolving Commitment pursuant to Section 2.38.
“2023 RMB Revolving Lender”: each Lender that has a 2023 RMB Revolving
Commitment or that holds 2023 RMB Revolving Loans.
“2023 RMB Revolving Loans”: the 2023 Converted RMB Revolving Loans and the 2023
Unconverted RMB Revolving Loans.
“2023 RMB Revolving Percentage”: as to any 2023 RMB Revolving Lender at any
time, the 2023 Converted RMB Revolving Percentage of such Lender at such time or
the 2023 Unconverted RMB Revolving Percentage of such Lender at such time, as
applicable.
“2023 Unconverted RMB Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Unconverted RMB Revolving Loans in Dollars, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2023 Unconverted RMB Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof, including, without limitation, pursuant to Section 2.38.
“2023 Unconverted RMB Revolving Facility”: as defined in the definition of the
term “Facility”.
“2023 Unconverted RMB Revolving Lender”: each Lender that has a 2023 Unconverted
RMB Revolving Commitment or that holds 2023 Unconverted RMB Revolving Loans.
“2023 Unconverted RMB Revolving Loans”: Unconverted RMB Revolving Loans made
pursuant to the 2023 Unconverted RMB Revolving Commitments.
“2023 Unconverted RMB Revolving Percentage”: as to any 2023 Unconverted RMB
Revolving Lender at any time, the percentage which such Lender’s 2023
Unconverted RMB Revolving Commitment then constitutes of the aggregate amount of
2023 Unconverted RMB Revolving Commitments then in effect or, at any time after
the 2023 Unconverted RMB Revolving Commitments shall have expired or terminated,
the percentage which the aggregate amount of Unconverted RMB Revolving
Extensions of Credit of such Lender under the 2023 Unconverted RMB Revolving
Facility then outstanding constitutes of the aggregate Outstanding Amount of
Unconverted RMB Revolving Extensions of Credit of the 2023 Unconverted RMB
Revolving Lenders then outstanding under the 2023 Unconverted RMB Revolving
Facility.


8





--------------------------------------------------------------------------------







“2024 Brazilian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Brazilian Revolving Loans in Brazilian Reais in an
aggregate principal amount not to exceed the Brazilian Reais Equivalent of the
amount set forth under the heading “2024 Brazilian Revolving Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The amount of each Brazilian
Revolving Lender’s 2024 Brazilian Revolving Commitment shall (i) initially, be
equal to the Brazilian Reais Equivalent as of the second Business Day prior to
the FifSixteenth Amendment Effective Date of such amount set forth on Schedule
1.1A and (ii) shall be adjusted as of each March 31, June 30, September 30 and
December 31 thereafter (each, a “2024 Brazilian Revolving Commitment
Recalculation Date”) based on the Brazilian Reais Equivalent of such amount as
of the second Business Day prior to such 2024 Brazilian Revolving Commitment
Recalculation Date.
“2024 Brazilian Revolving Commitment Recalculation Date”: as defined in the
definition of “2024 Brazilian Revolving Commitment”.
“2024 Brazilian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2024 Brazilian Revolving Lender”: each Lender that has a 2024 Brazilian
Revolving Commitment or that holds 2024 Brazilian Revolving Loans.
“2024 Brazilian Revolving Loans”: Brazilian Revolving Loans made pursuant to the
2024 Brazilian Revolving Commitments.
“2024 Brazilian Revolving Percentage”: as to any 2024 Brazilian Revolving Lender
at any time, the percentage which such Lender’s 2024 Brazilian Revolving
Commitment then constitutes of the aggregate amount of 2024 Brazilian Revolving
Commitments then in effect or, at any time after all of the 2024 Brazilian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of Brazilian Revolving Extensions of Credit of such
Lender under the 2024 Brazilian Revolving Facility then outstanding constitutes
of the aggregate Outstanding Amount of Brazilian Revolving Extensions of Credit
of the 2024 Brazilian Revolving Lenders then outstanding under the 2024
Brazilian Revolving Facility.
“2024 Canadian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Canadian Revolving Loans (including Acceptance
Equivalent Loans) and accept Acceptances in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “2024 Canadian
Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.
“2024 Canadian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2024 Canadian Revolving Lender”: each Lender that has a 2024 Canadian Revolving
Commitment or that holds 2024 Canadian Revolving Loans or Acceptances made
pursuant to a 2024 Canadian Revolving Commitment.
“2024 Canadian Revolving Loans”: Canadian Revolving Loans made pursuant to the
2024 Canadian Revolving Commitments.


9





--------------------------------------------------------------------------------







“2024 Canadian Revolving Percentage”: as to any 2024 Canadian Revolving Lender
at any time, the percentage which such Lender’s 2024 Canadian Revolving
Commitment then constitutes of the aggregate amount of 2024 Canadian Revolving
Commitments then in effect or, at any time after all of the 2024 Canadian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of the Canadian Revolving Extensions of Credit of such Lender
under the 2024 Canadian Revolving Facility then outstanding constitutes of the
aggregate Outstanding Amount of Canadian Revolving Extensions of Credit of the
2024 Canadian Revolving Lenders then outstanding under the 2024 Canadian
Revolving Facility.
“2024 Converted RMB Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Converted RMB Revolving Loans in RMB, in an
aggregate principal amount not to exceed the RMB Equivalent of the portion of
the amount set forth under the heading “2024 Unconverted RMB Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof, in each case that
has been converted to 2024 Converted RMB Commitments pursuant to Section 2.38.
The amount of each RMB Revolving Lender’s 2024 Converted RMB Revolving
Commitment shall be equal to the Dollar amount of the 2024 Unconverted RMB
Revolving Commitment from which such 2024 Converted RMB Revolving Commitment was
converted multiplied by the RMB Exchange Rate applicable to such conversion;
provided that if more than one such conversion shall have occurred, such
calculation shall be made separately for each such conversion.
“2024 Converted RMB Revolving Facility”: as defined in the definition of the
term “Facility”.
“2024 Converted RMB Revolving Lender”: each Lender that has a 2024 Converted RMB
Revolving Commitment or that holds 2024 Converted RMB Revolving Loans.
“2024 Converted RMB Revolving Loans”: Converted RMB Revolving Loans made
pursuant to the 2024 Converted RMB Revolving Commitments.
“2024 Converted RMB Revolving Percentage”: as to any 2024 Converted RMB
Revolving Lender at any time, the percentage which such Lender’s 2024 Converted
RMB Revolving Commitment then constitutes of the aggregate amount of 2024
Converted RMB Revolving Commitments then in effect or, at any time after the
2024 Converted RMB Revolving Commitments shall have expired or terminated, the
percentage which the aggregate amount of Converted RMB Revolving Extensions of
Credit of such Lender under the 2024 Converted RMB Revolving Facility then
outstanding constitutes of the aggregate Outstanding Amount of Converted RMB
Revolving Extensions of Credit of the 2024 Converted RMB Revolving Lenders then
outstanding under the 2024 Converted RMB Revolving Facility.
“2024 Domestic Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Domestic Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “2024 Domestic Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.
“2024 Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.


10





--------------------------------------------------------------------------------







“2024 Domestic Revolving Lender”: each Lender that has a 2024 Domestic Revolving
Commitment or that holds 2024 Domestic Revolving Loans.
“2024 Domestic Revolving Loans”: Domestic Revolving Loans made pursuant to the
2024 Domestic Revolving Commitments.
“2024 Domestic Revolving Percentage”: as to any 2024 Domestic Revolving Lender
at any time, the percentage which such Lender’s 2024 Domestic Revolving
Commitment then constitutes of the aggregate amount of 2024 Domestic Revolving
Commitments then in effect or, at any time after the 2024 Domestic Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of Domestic Revolving Extensions of Credit of such Lender under the 2024
Domestic Revolving Facility then outstanding constitutes of the aggregate
Outstanding Amount of Domestic Revolving Extensions of Credit of the 2024
Domestic Revolving Lenders then outstanding under the 2024 Domestic Revolving
Facility.
“2024 Multicurrency Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading “2024
Multicurrency Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
“2024 Multicurrency Revolving Facility”: as defined in the definition of the
term “Facility”.
“2024 Multicurrency Revolving Lender”: each Lender that has a 2024 Multicurrency
Revolving Commitment or that holds 2024 Multicurrency Revolving Loans.
“2024 Multicurrency Revolving Loans”: Revolving Loans made pursuant to the 2024
Multicurrency Revolving Commitments.
“2024 Multicurrency Revolving Percentage”: as to any 2024 Multicurrency
Revolving Lender at any time, the percentage which such Lender’s 2024
Multicurrency Revolving Commitment then constitutes of the aggregate amount of
2024 Multicurrency Revolving Commitments then in effect or, at any time after
all of the 2024 Multicurrency Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of Multicurrency
Revolving Extensions of Credit of such Lender under the 2024 Multicurrency
Revolving Facility then outstanding constitutes of the aggregate Outstanding
Amount of Multicurrency Revolving Extensions of Credit of the 2024 Multicurrency
Revolving Lenders then outstanding under the 2024 Multicurrency Revolving
Facility.
“2024 Revolving Commitments”: the 2024 Domestic Revolving Commitments, the 2024
Canadian Revolving Commitments, the 2024 Brazilian Revolving Commitments, the
2024 RMB Revolving Commitments and the 2024 Multicurrency Revolving Commitments.
“2024 Revolving Facility”: the 2024 Domestic Revolving Facility, the 2024
Canadian Revolving Facility, the 2024 Brazilian Revolving Facility, the 2024
Converted RMB Revolving Facility, the 2024 Unconverted RMB Revolving Facility or
the 2024 Multicurrency Revolving Facility.
“2024 Revolving Lenders”: 2024 Domestic Revolving Lenders, 2024 Canadian
Revolving Lenders, 2024 Brazilian Revolving Lenders, 2024 Converted RMB
Revolving Lenders, 2024 Unconverted RMB Revolving Lenders and 2024 Multicurrency
Revolving Lenders.


11





--------------------------------------------------------------------------------







“2024 RMB Revolving Commitment”: any 2024 Converted RMB Revolving Commitment or
2024 Unconverted RMB Revolving Commitment. On the FifSixteenth Amendment
Effective Date, all 2024 RMB Revolving Commitments shall be 2024 Unconverted RMB
Revolving Commitments subject to conversion, in whole or in part, into 2024
Converted RMB Revolving Commitment pursuant to Section 2.38.
“2024 RMB Revolving Lender”: each Lender that has a 2024 RMB Revolving
Commitment or that holds 2024 RMB Revolving Loans.
“2024 RMB Revolving Loans”: the 2024 Converted RMB Revolving Loans and the 2024
Unconverted RMB Revolving Loans.
“2024 RMB Revolving Percentage”: as to any 2024 RMB Revolving Lender at any
time, the 2024 Converted RMB Revolving Percentage of such Lender at such time or
the 2024 Unconverted RMB Revolving Percentage of such Lender at such time, as
applicable.
“2024 Unconverted RMB Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Unconverted RMB Revolving Loans in Dollars, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2024 Unconverted RMB Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof, including, without limitation, pursuant to Section 2.38.
“2024 Unconverted RMB Revolving Facility”: as defined in the definition of the
term “Facility”.
“2024 Unconverted RMB Revolving Lender”: each Lender that has a 2024 Unconverted
RMB Revolving Commitment or that holds 2024 Unconverted RMB Revolving Loans.
“2024 Unconverted RMB Revolving Loans”: Unconverted RMB Revolving Loans made
pursuant to the 2024 Unconverted RMB Revolving Commitments.
“2024 Unconverted RMB Revolving Percentage”: as to any 2024 Unconverted RMB
Revolving Lender at any time, the percentage which such Lender’s 2024
Unconverted RMB Revolving Commitment then constitutes of the aggregate amount of
2024 Unconverted RMB Revolving Commitments then in effect or, at any time after
the 2024 Unconverted RMB Revolving Commitments shall have expired or terminated,
the percentage which the aggregate amount of Unconverted RMB Revolving
Extensions of Credit of such Lender under the 2024 Unconverted RMB Revolving
Facility then outstanding constitutes of the aggregate Outstanding Amount of
Unconverted RMB Revolving Extensions of Credit of the 2024 Unconverted RMB
Revolving Lenders then outstanding under the 2024 Unconverted RMB Revolving
Facility.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a)(i) the Prime Rate in effect on such day
or (ii) in the case of Canadian Revolving Loans denominated in Dollars, the US
Base Rate (Canada) in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurocurrency Rate for a
one-month Interest Period determined on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that for
the avoidance of doubt, for purposes of calculating ABR, the Eurocurrency Rate
for any day shall be the Eurocurrency Screen Rate as of 11:00 A.M., London time,
on such day. Any change in the ABR due to a change in the Prime Rate, the US
Base Rate (Canada),


12





--------------------------------------------------------------------------------







the Federal Funds Effective Rate or the Eurocurrency Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate, the US Base Rate (Canada), the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptance”: a Draft drawn by a Canadian Borrower on a Canadian Revolving
Lender conforming to the requirements of Section 2.10 and accepted by such
Canadian Revolving Lender in accordance with Section 2.10(c). As the context
shall require, “Acceptance” shall also have the meaning ascribed to it in
Section 2.10(j).
“Acceptance Equivalent Loan”: an advance made under this Agreement by a Canadian
Revolving Lender evidenced by a Discount Note.
“Acceptance Exposure”: at any time, the Dollar Equivalent of the aggregate face
amount of the outstanding Acceptances and Acceptance Equivalent Loans at such
time. The Acceptance Exposure of any Canadian Revolving Lender at any time shall
be its Canadian Revolving Percentage of the aggregate Acceptance Exposure at
such time.
“Acceptance Fee”: has the meaning assigned to such term in Section 2.10(m).
“Acceptance Obligation”: in respect of each Acceptance, the obligation of the
relevant Canadian Borrower to pay to the Canadian Revolving Lender that accepted
such Acceptance the face amount thereof as required by Section 2.10(e).
“Addendum”: a Master Addendum, Credit Reallocation Agreement and Amendment
Agreement, substantially in the form of Exhibit S-1.
“Additional Subsidiary Guarantor”: each Domestic Subsidiary of the Company
(other than any Excluded Subsidiary) (a) that has Consolidated Total Assets with
a Net Book Value in excess of $500,000,000 and (b) with respect to which the
Company or any Subsidiary Guarantor directly or indirectly owns 80% or more of
the Capital Stock or Voting Stock of such Subsidiary and the remaining Capital
Stock of which is not publicly held.
“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents (and, with
respect to the Canadian Revolving Facility, JPMorgan Chase Bank N.A., Toronto
Branch), together with any of its successors.
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Affected Foreign Currency”: as defined in Section 2.23.
“Agents”: the collective reference to the Collateral Trustee and the Applicable
Administrative Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the amount of such Lender’s Revolving Commitments
then in effect or, if the Revolving


13





--------------------------------------------------------------------------------







Commitments have expired or been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Amendment Agreement”: the Fourth Amendment dated as of November 24, 2009 with
respect to this Agreement.
“Amendment and Restatement Effective Date”: as defined in the Amendment
Agreement.
“Applicable Administrative Agent”: (i) with respect to Brazilian Revolving
Loans, the Brazilian Administrative Agent, (ii) with respect to Converted RMB
Revolving Loans, the RMB Administrative Agent and (iii) otherwise, the
Administrative Agent.
“Applicable Available Domestic Revolving Commitments”: the Available Domestic
Revolving Commitments in respect of 2024 Domestic Revolving Commitments.
“Applicable Brazilian Reais Conversion Rate”: means the Brazilian Exchange Rate
most recently used pursuant to the second sentences of the definitions of “2022
Brazilian Revolving Commitment”, “2023 Brazilian Revolving Commitment” and “2024
Brazilian Revolving Commitment” to calculate the amounts, in Brazilian Reais, of
the 2022 Brazilian Revolving Commitments, 2023 Brazilian Revolving Commitments
and the 2024 Brazilian Revolving Commitments.
“Applicable Domestic Revolving Lenders”: the 2024 Domestic Revolving Lenders.
“Applicable Lending Office”: for any Lender, with respect to the Company and
each Subsidiary Borrower, such Lender’s office, branch or affiliate designated
for Acceptances, Acceptance Equivalent Loans, Eurocurrency Loans, ABR Loans,
Canadian Base Rate Loans, CDI Loans, CNHHIBOR Loans, L/C Participations,
Competitive Loans, Swingline Loans or Letters of Credit, as applicable, as
notified to the Applicable Administrative Agent and the Company or as otherwise
specified in the Assignment and Assumption pursuant to which such Lender became
a party hereto, any of which offices may, subject to Section 2.26, be changed by
such Lender upon 10 days’ prior written notice to the Administrative Agent and
the Company.
“Applicable Margin”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
“Applicable RMB Conversion Rate”: means, with respect to any Converted RMB
Revolving Commitment of any Class on any date, (i) if only one conversion (or
deemed conversion) of Unconverted RMB Revolving Commitments of such Class has
occurred on or prior to such date, the RMB Exchange Rate applicable to such
conversion and (ii) if more than one conversion (or deemed conversion) of
Unconverted RMB Revolving Commitments of such Class has occurred on or prior to
such date, the Weighted Average RMB Exchange Rate as of such date.
“Application”: an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.


14





--------------------------------------------------------------------------------







“Approved Fund”: as defined in Section 10.6(b).
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit O.
“Attributable Debt”: as to any particular lease under which any Person is at the
time liable, at any date as of which the amount thereof is to be determined, the
total net amount of rent (discounted from the respective due dates thereof at
the rate of 9.5% per annum) required to be paid by such person under such lease
during the remaining term thereof. The net amount of rent required to be paid
under any such lease for any such period shall be the total amount of the rent
payable by the lessee with respect to such period, but may exclude amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges. In the case of any lease which is
terminable by the lessee upon the payment of a penalty, such net amount shall
also include the amount of such penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated.
“Available Brazilian Revolving Commitment”: as to any Brazilian Revolving Lender
of any Class at any time, an amount equal to (a) such Lender’s Brazilian
Revolving Commitment of such Class then in effect minus (b) such Lender’s
Brazilian Revolving Extensions of Credit of such Class then outstanding.
“Available Canadian Revolving Commitment”: as to any Canadian Revolving Lender
of any Class at any time, an amount equal to (a) such Lender’s Canadian
Revolving Commitment of such Class then in effect minus (b) such Lender’s
Canadian Revolving Extensions of Credit of such Class then outstanding.
“Available Converted RMB Revolving Commitment”: as to any Converted RMB
Revolving Lender of any Class at any time, an amount equal to (a) such Lender’s
Converted RMB Revolving Commitment of such Class then in effect minus (b) such
Lender’s Converted RMB Revolving Extensions of Credit of such Class then
outstanding.
“Available Domestic Revolving Commitment”: as to any Domestic Revolving Lender
of any Class at any time, an amount equal to (a) such Lender’s Domestic
Revolving Commitment of such Class then in effect minus (b) such Lender’s
Domestic Revolving Extensions of Credit of such Class then outstanding.
“Available Liquidity”: as of any date of determination, the sum of (a) the Total
Available Revolving Commitments (including any unused commitment under any
Incremental Revolving Facility or any Permitted Additional Senior Facility) plus
(b) the Company’s consolidated total cash and cash equivalents and total
marketable securities less FMCC’s total cash and cash equivalents and total
marketable securities, in each case, as reported in the footnote to the
Company’s financial statements labeled “Cash, Cash Equivalents, and Marketable
Securities” set forth in the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, as applicable, filed with the SEC (excluding (i)
such amounts held or owned by Foreign Subsidiaries and (ii) restricted cash).
“Available Multicurrency Revolving Commitment”: as to any Multicurrency
Revolving Lender of any Class at any time, an amount equal to (a) such Lender’s
Multicurrency Revolving


15





--------------------------------------------------------------------------------







Commitment of such Class then in effect minus (b) such Lender’s Multicurrency
Revolving Extensions of Credit of such Class then outstanding.
“Available Unconverted RMB Revolving Commitment”: as to any Unconverted RMB
Revolving Lender of any Class at any time, an amount equal to (a) such Lender’s
Unconverted RMB Revolving Commitment of such Class then in effect minus (b) such
Lender’s Unconverted RMB Revolving Extensions of Credit of such Class then
outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banco Ford”: Banco Ford S.A., a financial institution with its principal place
of business in the city of São Paulo, state of São Paulo, at Avenida do Café,
277, 1º andar, torre B, Centro Empresarial do Aço, Vila Guarani, enrolled with
the Corporate Taxpayers Register of the Ministry of Finance under No.
90.731.688/0001-72.
“Bankruptcy Code”: the United States Bankruptcy Code (11 U.S.C. §101 et seq.),
as amended from time to time.
“Bankruptcy Law”: each of the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Benefit Plan”: means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowing Date”: any Business Day specified by the Company or any Subsidiary
Borrower as a date on which the Company or such Subsidiary Borrower requests the
relevant Lenders to make Loans hereunder.
“Brazilian Administrative Agent”: Banco Bradesco S.A.
“Brazilian Borrowing Instrument”: (a) each Cédula de Crédito Bancário or Nota de
Crédito à Exportação, issued by any Brazilian Subsidiary Borrower in favor of
any Brazilian Revolving


16





--------------------------------------------------------------------------------







Lender pursuant to which such Brazilian Revolving Lender agrees to make
Brazilian Revolving Loans and (b) each Depósito Interfinanceiro issued by Banco
Ford in favor of a Brazilian Revolving Lender pursuant to which such Brazilian
Revolving Lender agrees to make Brazilian Revolving Loans.
“Brazilian Commitment Reallocation Request Amount”: as defined in Section
2.16(e).
“Brazilian Commitment Reallocation Response”: as defined in Section 2.16(e).
“Brazilian Commitment Reallocation Response Deadline”: as defined in Section
2.16(e).
“Brazilian Exchange Rate”: for any Business Day, the Brazilian Reais/Dollar
commercial rate, expressed as the amount of Brazilian Reais for conversion into
Dollars as reported on the next Business Day by the Central Bank of Brazil as
set forth on its website (which, at the date hereof, is located at
http://www.bcb.gov.br/?txcambio » “Cotações e boletins” » “Cotações de
fechamento de todas as moedas em uma data” » code 220, “Cotações em Real”, Sale)
(or any successor screen established by the Central Bank of Brazil) (such rate,
the “Brazilian Exchange Reference Rate”) on each date as provided in the
definitions of 2022 Brazilian Revolving Commitment, 2023 Brazilian Revolving
Commitment and 2024 Brazilian Revolving Commitment. If the Brazilian Exchange
Reference Rate is not available, for any reason, the average of sale closing
quotations received from three leading Brazilian banks as selected by either
Ford Brasil or Banco Ford in its sole discretion shall be applied.
Notwithstanding the foregoing, if such rate cannot be determined, the conversion
rate shall be jointly determined by Ford Brasil and the Brazilian Revolving
Lenders.
“Brazilian Funding Office”: the office of the Brazilian Administrative Agent
specified in Section 10.2 or such office as may be specified from time to time
by the Brazilian Administrative Agent as its funding office with respect to any
Brazilian Revolving Facilities by written notice to the Administrative Agent,
the Company, the Brazilian Subsidiary Borrowers and the Brazilian Revolving
Lenders.
“Brazilian Reais”: the lawful currency of the Federative Republic of Brazil.
“Brazilian Reais Equivalent”: of any amount in Dollars on any day shall be such
amount in Dollars multiplied by the Brazilian Exchange Rate as of the most
recent date that is either (i) the second Business Day prior to the FifSixteenth
Amendment Effective Date or (ii) the second Business Day prior to the next
preceding Brazilian Revolving Commitment Recalculation Date.
“Brazilian Revolving Commitment”: any 2022 Brazilian Revolving Commitment, 2023
Brazilian Revolving Commitment or 2024 Brazilian Revolving Commitment.
“Brazilian Revolving Commitment Recalculation Date”: a 2022 Brazilian Revolving
Commitment Recalculation Date, 2023 Brazilian Revolving Commitment Recalculation
Date or a 2024 Brazilian Revolving Commitment Recalculation Date.
“Brazilian Revolving Extensions of Credit”: as to any Brazilian Revolving Lender
of any Class at any time, an amount equal to the aggregate principal amount of
all Brazilian Revolving Loans, in Brazilian Reais, of such Class held by such
Lender then outstanding.
“Brazilian Revolving Facility”: as defined in the definition of the term
“Facility”.


17





--------------------------------------------------------------------------------







“Brazilian Revolving Lender”: any 2022 Brazilian Revolving Lender, 2023
Brazilian Revolving Lender or 2024 Brazilian Revolving Lender.
“Brazilian Revolving Loans”: as defined in Section 2.34(a).
“Brazilian Revolving Percentage”: as to any Brazilian Revolving Lender at any
time, the 2022 Brazilian Revolving Percentage of such Lender at such time, 2023
Brazilian Revolving Percentage of such Lender at such time or the 2024 Brazilian
Revolving Percentage of such Lender at such time, as applicable.
“Brazilian Subsidiary Borrower”: Ford Brasil or Banco Ford.
“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with (a) a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits or
deposits in any Optional Currency, as applicable, in the London Interbank
market, (b) a Canadian Revolving Loan denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
business in Toronto, Canada, (c) a Multicurrency Revolving Loan denominated in
Euros, the term “Business Day” shall also exclude any day that is not a TARGET
Day, (d) a Brazilian Revolving Loan, the term “Business Day” shall also exclude
any day on which banks are not open for business in São Paulo in the State of
São Paulo, Brazil, (e) a Converted RMB Revolving Loan or an RMB Commitment
Conversion Notice, the term “Business Day” shall also exclude any day on which
banks are not open for business in (i) Hong Kong, (ii) the People’s Republic of
China or (iii) London and (f) any other Optional Currency, the term “Business
Day” shall also exclude any day on which banks in the principal financial center
of the country of such Optional Currency are not open for general business.
“CAM Exchange”: as defined in Section 10.7.
“CAM Percentage”: at any date, as to any Revolving Lender of any Class, the
percentage which the aggregate Revolving Commitments of such Class of such
Revolving Lender as of such date (before any termination thereof on such date)
constitutes of the aggregate Revolving Commitments of such Class of all
Revolving Lenders as of such date (before any termination thereof on such date).
“Canadian Base Rate”: the higher of:
(a)    the rate of interest publicly announced by the Administrative Agent (or
any Applicable Lending Office thereof) from time to time as its reference rate
then in effect for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada; and
(b)    the CDOR Rate for a one month period, plus 0.5%.
“Canadian Base Rate Loans”: Revolving Loans bearing interest at a rate
determined by reference to the Canadian Base Rate.
“Canadian Borrower”: any Subsidiary Borrower that is organized under the laws of
Canada or any province or territory thereof.
“Canadian Dollars” and “C$”: the lawful money of Canada.


18





--------------------------------------------------------------------------------







“Canadian Revolving Commitment”: any 2022 Canadian Revolving Commitment, 2023
Canadian Revolving Commitment or 2024 Canadian Revolving Commitment.
“Canadian Revolving Extensions of Credit”: as to any Canadian Revolving Lender
of any Class at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Canadian Revolving Loans of such Class denominated in
Dollars held by such Lender (or its Applicable Lending Office) then outstanding,
(b) the Dollar Equivalent of the aggregate principal amount of all Canadian
Revolving Loans of such Class denominated in Canadian Dollars held by such
Lender (or its Applicable Lending Office) then outstanding and (c) such Lender’s
Acceptance Exposure with respect to such Class.
“Canadian Revolving Facility”: as defined in the definition of the term
“Facility”. “Canadian Revolving Lender”: any 2022 Canadian Revolving Lender,
2023 Canadian Revolving Lender or 2024 Canadian Revolving Lender.
“Canadian Revolving Loans”: as defined in Section 2.8(a).
“Canadian Revolving Percentage”: as to any Canadian Revolving Lender at any
time, the 2022 Canadian Revolving Percentage of such Lender at such time, 2023
Canadian Revolving Percentage of such Lender at such time or the 2024 Canadian
Revolving Percentage of such Lender at such time, as applicable.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“CDI”: the daily average rate of overnight interbank deposits (the “DI -
Depósitos Interfinanceiros de um dia, over extra-grupo”), expressed in the form
of a percentage per annum, based upon a 252 business day year, calculated and
published daily by CETIP S.A. - Mercados Organizados, at the website
http://www.cetip.com.br.
“CDI Loans”: Loans the rate of interest applicable to which is based upon the
CDI.
“CDOR Rate”: on any day, with respect to a particular term as specified herein,
the average annual rate for such term applicable to banker’s acceptances in
Canadian Dollars displayed and identified as such on the “Reuters screen CDOR
page” at approximately 10:00 A.M. Toronto time on such day (provided that if
such rates do not appear on the Reuters screen CDOR page, then the CDOR Rate
shall be the average of the rate quotes for banker’s acceptances denominated in
Canadian Dollars with such term received by the Administrative Agent at
approximately 10:00 A.M. Toronto time on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from two or more Schedule I
Lenders).
“CDOR Screen Rate”: as defined in the definition of the term “Eurocurrency Base
Rate”.
“Change in Tax Law”: as defined in Section 2.26.
“Change of Control”: the occurrence of either (a) more than 50% of the Voting
Stock of the Company being held by a Person or Persons (other than Permitted
Holders) who “act as a partnership, limited partnership, syndicate or other
group for the purpose of acquiring, holding or disposing of securities” of the
Company within the meaning of Section 13(d)(3) of the Exchange Act or (b)
Continuing Directors ceasing to constitute at least a majority of the board of
directors of the Company.


19





--------------------------------------------------------------------------------







“Chinese Renminbi”: the lawful currency of the People’s Republic of China.
“Class”: as to any Revolving Commitment, whether such Revolving Commitment is a
2022 Revolving Commitment, 2023 Revolving Commitment or a 2024 Revolving
Commitment, as to any Revolving Extension of Credit, whether such Revolving
Extension of Credit is outstanding under a 2022 Revolving Commitment, 2023
Revolving Commitment or under a 2024 Revolving Commitment, as to any Revolving
Facility, whether such Revolving Facility is a 2022 Revolving Facility, 2023
Revolving Facility or a 2024 Revolving Facility, as to any Revolving Loan or
Swingline Loan, whether such Revolving Loan or Swingline Loan was made pursuant
to a 2022 Revolving Commitment, 2023 Revolving Commitment or a 2024 Revolving
Commitment and as to any Revolving Lender, whether such Revolving Lender is a
2022 Revolving Lender, 2023 Revolving Lender or a 2024 Revolving Lender.
“Closing Date”: December 15, 2006.
“CNHHIBOR”: in relation to any Converted RMB Revolving Loan and any Interest
Period relating thereto, the rate per annum equal to (a) the CNHHIBOR Screen
Rate or (b) if no CNHHIBOR Screen Rate is available for an Impacted Interest
Period, the Interpolated Rate; provided that if such Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“CNHHIBOR Loans”: Loans the rate of interest applicable to which is based upon
CNHHIBOR.
“CNHHIBOR Screen Rate”: in relation to any Converted RMB Revolving Loan and any
Interest Period relating thereto, the percentage rate per annum equal to the
Hong Kong interbank offered rate fixing administered by the Treasury Markets
Association of Hong Kong (or any other Person who takes over the administration
of that rate) for RMB for such Interest Period at approximately 11:00 A.M., Hong
Kong time, two Hong Kong Business Days prior to the commencement of such
Interest Period, as displayed on the Thomson Reuters Screen Page CNHHIBORFIX01
(or any replacement Thomson Reuters page which displays that rate) or, if such
page is replaced or such service ceases to be available, such replacement page
or service displaying such rate as the RMB Administrative Agent may select after
consultation with the RMB Borrowers and the RMB Revolving Lenders (provided that
the RMB Administrative Agent shall have generally selected such page for
similarly situated borrowers); provided that if the CNHHIBOR Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“CNHHIBOR Tranche”: the collective reference to CNHHIBOR Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral Trustee”: Wilmington Trust Company, in its capacity as trustee under
the Collateral Trust Agreement, dated as of December 15, 2006, among the
Company, the Subsidiary Guarantors party thereto and Wilmington Trust Company,
and any successor thereof under such Collateral Trust Agreement and, as the
context may require, any co-trustee appointed pursuant to the terms of such
Collateral Trust Agreement.


20





--------------------------------------------------------------------------------







“Collateralized”: secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the relevant Issuing Lender; the terms “Collateralize” and
“Collateralization” shall have correlative meanings.
“Commitment”: as to any Lender, the Revolving Commitments of such Lender.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
part of a group that includes the Company and that is treated as a single
employer under Section 414(b) or (c) of the Code.
“Competitive Bid”: an offer by a Revolving Lender to make a Competitive Loan in
accordance with Section ‎2.14.
“Competitive Bid Accept/Reject Letter”: a notification made by the Company
pursuant to Section 2.14 in the form of Exhibit K.
“Competitive Bid Rate”: with respect to any Competitive Bid (a) in the case of a
Eurocurrency Competitive Loan, the Eurocurrency Base Rate plus (or minus) the
Margin and (b) in the case of a Fixed Rate Loan, the fixed rate of interest per
annum, in each case specified by the Lender making such Competitive Loan in its
related Competitive Bid.
“Competitive Bid Request”: a request made pursuant to Section 2.14 in the form
of Exhibit I.
“Competitive Loan”: a Loan made pursuant to Section 2.14.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit T.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.25, ‎2.26, 2.27 or ‎10.5 than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
“Consolidated Total Assets”: at any date, with respect to any Person, the amount
set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.
“Consolidated Total Automotive Assets”: at any date, the consolidated total
automotive assets of the Company and its consolidated Subsidiaries as of the
most recent consolidated financial statements of the Company delivered pursuant
to Section 6.1.
“Consolidated Net Tangible Automotive Assets”: the sum of (a) the aggregate
amount of the Company’s automotive assets (less applicable reserves and other
properly deductible items) after


21





--------------------------------------------------------------------------------







deducting therefrom (i) all current liabilities and (ii) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangibles, plus (b) the Company’s equity in the net assets of its financial
services subsidiaries after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, in each case as set forth in the most recent financial statements
the Company and its consolidated Subsidiaries delivered pursuant to Section 6.1
prepared in accordance with GAAP.
“Continuing Director”: at any date, an individual (a) who is a member of the
board of directors of the Company on the Closing Date, (b) who has been elected
as a member of such board of directors with a majority of the total votes of
Permitted Holders that were cast in such election voted in favor of such member
or (c) who has been nominated to be a member of such board of directors by a
majority of the other Continuing Directors then in office.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Converted RMB Revolving Commitment”: any 2022 Converted RMB Revolving
Commitment, 2023 Converted RMB Revolving Commitment or 2024 Converted RMB
Revolving Commitment.
“Converted RMB Revolving Extensions of Credit”: as to any RMB Revolving Lender
of any Class at any time, the aggregate principal amount of all Converted RMB
Revolving Loans of such Class held by such Lender then outstanding.
“Converted RMB Revolving Facility”: as defined in the definition of the term
“Facility”.
“Converted RMB Revolving Lender”: any 2022 Converted RMB Revolving Lender, 2023
Converted RMB Revolving Lender or 2024 Converted RMB Revolving Lender.
“Converted RMB Revolving Loans”: as defined in Section 2.36(b).
“Converted RMB Revolving Percentage”: as to any Converted RMB Revolving Lender
at any time, the 2022 Converted RMB Revolving Percentage of such Lender at such
time, the 2023 Converted RMB Revolving Percentage of such Lender at such time or
the 2024 Converted RMB Revolving Percentage of such Lender at such time, as
applicable.
“Currency”: Dollars, Canadian Dollars or any Optional Currency.
“Debt”: as defined in Section 7.8.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: means, at any time, a Lender (i) that has defaulted in its
obligation to make Loans hereunder, (ii) that has, or the Parent Company of
which has, notified the Administrative Agent or the Company, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
(iii) that has, for three or more Business Days, failed to confirm in writing to
the Company, in response to a written request of the Company after the Company
has a reasonable basis to believe such Lender will not comply with its funding
obligations hereunder, that it will comply with its funding


22





--------------------------------------------------------------------------------







obligations hereunder, (iv) with respect to which a Lender Insolvency Event has
occurred and is continuing or (v) that has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.
“Discount Note”: a non-interest bearing, non-negotiable promissory note of a
Canadian Borrower denominated in Canadian Dollars, issued by such Canadian
Borrower to a Canadian Revolving Lender, substantially in the form of Exhibit G.
“Discount Proceeds”: for any Acceptance issued hereunder, an amount calculated
on the applicable date of issuance by multiplying (a) the face amount of the
Acceptance by (b) the quotient obtained by dividing (i) one by (ii) the sum of
one plus the product of (a) the Discount Rate applicable to the Acceptance and
(B) a fraction, the numerator of which is the number of days in the term of the
Acceptance and the denominator of which is 365, with the quotient being rounded
up or down to the fifth decimal place and .00005 being rounded up.
“Discount Rate”: with respect to any Acceptance, (a) for a Canadian Revolving
Lender which is a Schedule I Lender, the CDOR Rate (for the applicable term) and
(b) for other Canadian Revolving Lenders, the rate determined by the
Administrative Agent as being the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the discount rates for the applicable term,
calculated on the basis of a year of 365 days, of the Schedule II/III Reference
Lenders established in accordance with their normal practices at or about 10:00
A.M. (Toronto time) on the issuance date of such Acceptance, provided that the
Discount Rate of such other Lenders shall not exceed for any issue the Discount
Rate established pursuant to (a) above plus 0.10% per annum.
“Disposition”: with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Dividends”: as defined in Section 7.10.
“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Company or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” and “$”: the lawful money of the United States.
“Domestic Revolving Commitment”: any 2022 Domestic Revolving Commitment, 2023
Domestic Revolving Commitment or 2024 Domestic Revolving Commitment.
“Domestic Revolving Extensions of Credit”: as to any Domestic Revolving Lender
of any Class at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Domestic Revolving Loans of such Class held by such
Lender then outstanding, (b) (i) in the case of any 2022 Domestic Revolving
Lender and 2023 Domestic Revolving Lender, zero and (ii) in the case of any 2024


23





--------------------------------------------------------------------------------







Domestic Revolving Lender, such Lender’s 2024 Domestic Revolving Percentage of
the L/C Obligations then outstanding and (c) such Lender’s applicable Domestic
Revolving Percentage of the aggregate principal amount of Swingline Loans of
such Class then outstanding.
“Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.
“Domestic Revolving Lender”: any 2022 Domestic Revolving Lender, 2023 Domestic
Revolving Lender or 2024 Domestic Revolving Lender.
“Domestic Revolving Loans”: as defined in Section 2.4(a).
“Domestic Revolving Percentage”: as to any Domestic Revolving Lender at any
time, the 2022 Domestic Revolving Percentage of such Lender at such time, the
2023 Domestic Revolving Percentage of such Lender at such time or the 2024
Domestic Revolving Percentage of such Lender at such time, as applicable.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.
“Domestic Subsidiary Borrower”: any Subsidiary Borrower which is a Domestic
Subsidiary.
“Draft”: a depository bill issued in accordance with the Depository Bills and
Notes Act (Canada) or a bill of exchange in the form used from time to time by
each Canadian Revolving Lender, respectively, in connection with the creation of
Acceptances in accordance with the provisions of Section 2.10 and payable in
Canadian Dollars.
“Drawing Notice”: as defined in Section 2.10(c).
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eleventh Amendment Effective Date”: April 30, 2015.
“Environmental Laws”: any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating or imposing liability or standards
of conduct concerning protection of human health, the environment or natural
resources, as now or may at any time hereafter be in effect.


24





--------------------------------------------------------------------------------







“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€”: the official currency of the European Union.
“Eurocurrency Base Rate”: means (a) with respect to any Eurocurrency Loan for
any applicable currency (other than Swedish Kroner and Canadian Dollars) and for
any Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the relevant currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion (provided, that the Administrative Agent shall have
generally selected such page for similarly situated borrowers)) (in each case,
the “Eurocurrency Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of (or, in the case of any Eurocurrency
Loan denominated in Pounds Sterling, on the first day of) such Interest Period,
(b) with respect to any Eurocurrency Loan denominated in Swedish Kroner for any
Interest Period, the rate per annum equal to the offered rates for deposits in
Swedish Kroner with a term comparable to such Interest Period that appears on
the display designated as STIBOR on Reuters (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion (provided, that the
Administrative Agent shall have generally selected such page for similarly
situated borrowers)) (in each case, the “STIBOR Screen Rate”) at approximately
11:00 a.m., Stockholm time, three Business Days prior to the commencement of
such Interest Period or (c) with respect to any Eurocurrency Loan denominated in
Canadian Dollars for any Interest Period, the annual rate of interest determined
with reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rates do not appear on a Reuters page or screen, on any successor
or substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion
(provided, that the Administrative Agent shall have generally selected such page
for similarly situated borrowers)) (in each case, the “CDOR Screen Rate”), at
approximately 10:00 a.m., Toronto time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto local time, to reflect any error
in the posted rate of interest or in the posted average annual rate of
interest); provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for any Impacted
Interest Period with respect to the applicable currency then the Eurocurrency
Rate shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Eurocurrency Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to the Eurocurrency Base Rate.


25





--------------------------------------------------------------------------------







“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurocurrency Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements
; provided that with respect to any Eurocurrency Loan denominated in Pounds
Sterling, the Eurocurrency Rate shall mean the Eurocurrency Base Rate.
“Eurocurrency Reserve Requirements”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D. Eurocurrency Reserve Requirements shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Eurocurrency Screen Rate”: as defined in the definition of the term
“Eurocurrency Base Rate”.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied. “Exchange Act”: the Securities and Exchange Act of 1934, as amended.
“Exchange Rate”: for any day with respect to any currency (other than Dollars,
Brazilian Reais or RMB), the rate at which such currency may be exchanged into
Dollars, as set forth at 11:00 A.M., London time, on such day on the applicable
Reuters currency page with respect to such currency. In the event that such rate
does not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the London Interbank market or other market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 A.M., London time, on such day for the purchase of Dollars with such
currency, for delivery two Business Days later; provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


26





--------------------------------------------------------------------------------







“Excluded Canadian Revolving Lender”: as defined in Section 2.16(b).
“Excluded Subsidiary”: collectively (a) FMCC and each Subsidiary thereof, (b)
Ford Motor Land Development Corporation, a Delaware corporation, and each
Subsidiary thereof, (c) any Subsidiary that is prohibited by any applicable
Requirement of Law from guaranteeing the Obligations, (d) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) subject to Section
6.7(c), any Subsidiary that is a bona fide joint venture and (f) any Foreign
Subsidiary Holding Company.
“Existing Letters of Credit”: as defined in Section 3.9.
“Existing Notes”: the senior unsecured notes of the Company issued pursuant to
the Existing Notes Indentures.
“Existing Notes Indentures”: collectively, (a) the Indenture, dated as of
February 15, 1992, between the Company and The Bank of New York, as trustee, and
(b) the Indenture, dated as of January 30, 2002, between the Company and The
Bank of New York (as successor trustee to JPMorgan Chase Bank), as trustee.
“Extending Lender”: as defined in Section 2.33.
“Facility”: each of (a) (i) the 2022 Domestic Revolving Commitments and the
extensions of credit made thereunder (the “2022 Domestic Revolving Facility”)
and, (ii) the 2023 Domestic Revolving Commitments and the extensions of credit
made thereunder (the “2023 Domestic Revolving Facility”) and (iii) the 2024
Domestic Revolving Commitments and the extensions of credit made thereunder (the
“2024 Domestic Revolving Facility” and, together with the 2022 Domestic
Revolving Facility and the 2023 Domestic Revolving Facility, the “Domestic
Revolving Facilities” and each a “Domestic Revolving Facility”), (b) (i) the
2022 Canadian Revolving Commitments and the extensions of credit made thereunder
(the “2022 Canadian Revolving Facility”) and, (ii) the 2023 Canadian Revolving
Commitments and the extensions of credit made thereunder (the “2023 Canadian
Revolving Facility”) and (iii) the 2024 Canadian Revolving Commitments and the
extensions of credit made thereunder (the “2024 Canadian Revolving Facility”
and, together with the 2022 Canadian Revolving Facility and the 2023 Canadian
Revolving Facility, the “Canadian Revolving Facilities” and each a “Canadian
Revolving Facility”), (c) (i) the 2022 Multicurrency Revolving Commitments and
the extensions of credit made thereunder (the “2022 Multicurrency Revolving
Facility”) and, (ii) the 2023 Multicurrency Revolving Commitments and the
extensions of credit made thereunder (the “2023 Multicurrency Revolving
Facility”) and (iii) the 2024 Multicurrency Revolving Commitments and the
extensions of credit made thereunder (the “2024 Multicurrency Revolving
Facility” and, together with the 2022 Multicurrency Revolving Facility and the
2023 Multicurrency Revolving Facility, the “Multicurrency Revolving Facilities”
and each a “Multicurrency Revolving Facility”), (d) (i) the 2022 Brazilian
Revolving Lender 2022 Brazilian Revolving Commitments and the extensions of
credit made thereunder (the “2022 Brazilian Revolving Facility”) and, (ii) the
2023 Brazilian Revolving Commitments and the extensions of credit made
thereunder (the “2023 Brazilian Revolving Facility”) and (iii) the 2024
Brazilian Revolving Commitments and the extensions of credit made thereunder
(the “2024 Brazilian Revolving Facility” and, together with the 2022 Brazilian
Revolving Facility and the 2023 Brazilian Revolving Facility, the “Brazilian
Revolving Facilities” and each a “Brazilian Revolving Facility”), (e) (i) (a)
the 2022 Unconverted RMB Revolving Commitments and the extensions of credit made
thereunder (the “2022 Unconverted RMB Revolving Facility”) and, (B) the 2023
Unconverted RMB Revolving Commitments and the extensions of credit made
thereunder (the “2023 Unconverted RMB Revolving Facility”) and (C) the 2024
Unconverted RMB Revolving Commitments and the


27





--------------------------------------------------------------------------------







extensions of credit made thereunder (the “2024 Unconverted RMB Revolving
Facility” and, together with the 2022 Unconverted RMB Revolving Facility and the
2023 Unconverted RMB Revolving Facility, the “Unconverted RMB Revolving
Facilities” and each an “Unconverted RMB Revolving Facility”) and (ii) (a) the
2022 Converted RMB Revolving Commitments and the extensions of credit made
thereunder (the “2022 Converted RMB Revolving Facility”) and, (B) the 2023
Converted RMB Revolving Commitments and the extensions of credit made thereunder
(the “2023 Converted RMB Revolving Facility”) and (C) the 2024 Converted RMB
Revolving Commitments and the extensions of credit made thereunder (the “2024
Converted RMB Revolving Facility” and, together with the 2022 Converted RMB
Revolving Facility and the 2023 Converted RMB Revolving Facility, the “Converted
RMB Revolving Facilities” and each a “Converted RMB Revolving Facility”; the
Converted RMB Revolving Facilities, together with the Unconverted RMB Revolving
Facilities, the “RMB Revolving Facilities” and each a “RMB Revolving Facility”),
(f) any New Local Facility and (g) the Incremental Revolving Commitments (other
than any Revolving Commitment Increase) and the extensions of credit thereunder
as provided in any Incremental Revolving Loan Activation Notice (each, an
“Incremental Revolving Facility” and, together with the Domestic Revolving
Facilities, the Canadian Revolving Facilities, the Multicurrency Revolving
Facilities, the Brazilian Revolving Facilities, the RMB Revolving Facilities and
any New Local Facility, the “Revolving Facilities” and each a “Revolving
Facility”).
“Facility Fee Rate”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
“FATCA”: means
(a)    sections 1471 to 1474 of the Code, as of the FifSixteenth Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any associated
regulations or other official guidance;
(b)    any applicable treaty, law, regulation or other official guidance enacted
in any other jurisdiction, or relating to an intergovernmental agreement between
the US and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or
(c)    any applicable agreement pursuant to the implementation of paragraphs (a)
or (b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the 15th day of each March, June, September and December
(or, if any such day is not a Business Day, the next succeeding Business Day)
and (b) the last day of the final Fee Payment Period.
“Fee Payment Period”: initially the period from and including the Closing Date
to but excluding the initial Fee Payment Date, and thereafter each period
commencing on and including a Fee Payment Date to but excluding the succeeding
Fee Payment Date (except that the final Fee Payment


28





--------------------------------------------------------------------------------







Period shall end on the date on which all Revolving Commitments have terminated
and the Revolving Extensions of Credit have been reduced to zero).
“Fifteenth Amendment Effective Date”: April 23, 2019.
“Fitch”: Fitch Investors Service, L.P. and its successors.
“Fixed Rate Loan”: a Competitive Loan bearing interest at a fixed rate per annum
specified by the Revolving Lender making such Loan in its related Competitive
Bid.
“FMCC”: Ford Motor Credit Company LLC, a Delaware limited liability company.
“Ford Brasil”: Ford Motor Company Brasil Ltda., a limited liability company with
its principal place of business in the city of São Bernardo do Campo, state of
São Paulo, at Avenida do Taboão, 899, enrolled with the National Corporate
Taxpayers Register of the Ministry of Finance under No. 03.470.727/0001-20.
“Ford Canada”: Ford Motor Company of Canada, Limited, a company organized under
the laws of Ontario.
“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower”: any Subsidiary Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company”: a Subsidiary substantially all of the Net
Book Value of whose assets consists of Capital Stock of Foreign Subsidiaries.
“Fourteenth Amendment Effective Date”: April 26, 2018.
“Funded Debt”: all Debt having a maturity of more than 12 months from the date
of the most recent balance sheet of the Company and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the borrower thereof.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to any Facility or
Facilities by written notice to the Company and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of covenants, standards or terms in this Agreement, then the Company
and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Company’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Company, the Administrative Agent and
the Required Lenders, all covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the


29





--------------------------------------------------------------------------------







Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.
“Governmental Authority”: any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or foreign.
“Guarantee”: the Guarantee Agreement to be executed and delivered by the Company
and each Subsidiary Guarantor, substantially in the form of Exhibit C.
“Guarantee Obligation”: shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness of any other Person.
“Guarantee Reinstatement Date”: the first date following May 23, 2012 or any
Guarantee Release Date on which the Index Debt fails to maintain at least two of
the following three ratings: at least Baa3 by Moody’s, at least BBB- by Fitch
and/or at least BBB- by S&P.
“Guarantee Release Date”: the first date following any Guarantee Reinstatement
Date on which the Index Debt has at least two of the following three ratings: at
least Baa3 by Moody’s, at least BBB- by Fitch and/or at least BBB- by S&P.
“Hong Kong Business Day”: any day other than a Saturday, Sunday or other day on
which banks are not open for business in Hong Kong.
“IBA”: as defined in Section 1.4.
“Impacted Interest Period”: at any time, any Interest Period for which the
applicable Screen Rate is not available at such time with respect to the
applicable currency.
“Incremental Lender”: any Lender designated by the Company or, with the consent
of the Company, the Administrative Agent and (i) in the case of a Revolving
Commitment Increase with respect to the 2024 Domestic Revolving Facility, each
Material Swingline Lender and Material Issuing Lender of such Class at such time
and, (ii) in the case of a Revolving Commitment Increase with respect to the
2023 Domestic Revolving Facility, each Material Swingline Lender of such Class
at such time and (iii) in the case of a Revolving Commitment Increase with
respect to the 2022 Domestic Revolving Facility, each Material Swingline Lender
of such Class at such time (such consents not to be unreasonably withheld), any
other bank, financial institution or other Person which becomes a signatory to
an Incremental Revolving Loan Activation Notice and each Lender which has made,
or acquired pursuant to an assignment made in accordance with Section 10.6, an
Incremental Revolving Commitment.
“Incremental Revolving Commitment”: as to each Incremental Lender, in respect of
any Revolving Commitment Increase or Incremental Revolving Facility, the
obligation of such Incremental Lender on and after the applicable Revolving
Commitment Increase Date or Incremental Revolving Loan Closing Date to make
Incremental Revolving Loans under the relevant Revolving Facility in a principal
amount equal to the amount set forth under the heading “Incremental Revolving
Commitment” opposite such Incremental Lender’s name on the applicable
Incremental Revolving Loan Activation Notice.
“Incremental Revolving Facility”: as defined in the definition of the term
“Facility.”


30





--------------------------------------------------------------------------------







“Incremental Revolving Loan Activation Notice”: a notice substantially in the
form of Exhibit L.
“Incremental Revolving Loan Closing Date”: as to any Incremental Revolving
Facility, the date (which shall be a Business Day) specified in the related
Incremental Revolving Loan Activation Notice as the first date on which
Incremental Revolving Loans will be made available thereunder.
“Incremental Revolving Loan Maturity Date”: as to any Incremental Revolving
Facility, the maturity date specified in the Incremental Revolving Loan
Activation Notice relating thereto.
“Incremental Revolving Loans”: as defined in Section 2.32(b).
“Indebtedness”: of any Person at any date, all indebtedness of such Person for
borrowed money.
“Index Debt”: senior, unsecured, long-term Indebtedness of the Company. “Initial
Subsidiary Guarantor”: each Subsidiary listed on Schedule 1.1D.
“Insolvency Proceeding”: each of the following, in each case with respect to the
Company or any other Loan Party or any property or Indebtedness of the Company
or any other Loan Party: (a)(i) any voluntary or involuntary case or proceeding
under any Bankruptcy Law or any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, (ii) any case or proceeding
seeking receivership, liquidation, reorganization, winding up or other similar
case or proceeding, (iii) any case or proceeding seeking arrangement,
adjustment, protection, relief or composition of any debt and (iv) any case or
proceeding seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee or other similar official and (b) any general
assignment for the benefit of creditors.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan)
or Canadian Base Rate Loan, the 15th day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurocurrency Loan, CNHHIBOR Loan, Eurocurrency
Competitive Loan having an Interest Period of three months or less or any Money
Market Rate Loan, the last day of such Interest Period, (c) as to any
Eurocurrency Loan, CNHHIBOR Loan or Eurocurrency Competitive Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Fixed Rate Loan, the maturity date of
such Loan and (e) as to any Loan (other than any Revolving Loan that is an ABR
Loan but including any Swingline Loan that is an ABR Loan), the date of any
repayment or prepayment made in respect thereof.
“Interest Period”: (a) as to any Eurocurrency Loan, CNHHIBOR Loan or
Eurocurrency Competitive Loan, (i) initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such Loan and
ending one, two, three or six (or, if agreed to by all Lenders under the
relevant Facility, nine or twelve) months (or, in the case of any Eurocurrency
Competitive Loan, one,


31





--------------------------------------------------------------------------------







two or three weeks) thereafter, as selected by the Company or relevant
Subsidiary Borrower in its notice of borrowing, Competitive Bid Request or
notice of conversion, as the case may be, given with respect thereto; and (ii)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six (or,
if agreed to by all Lenders under the relevant Facility, nine or twelve) months
thereafter, as selected by the Company or relevant Subsidiary Borrower by
irrevocable notice to the Administrative Agent not later than 12:00 Noon, New
York City time (or with respect to a CNHHIBOR Loan, to the RMB Administrative
Agent not later than 11:00 AM, Hong Kong time), on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto, (b) as to any Money Market Rate Loan, the period commencing on
the date of such Money Market Rate Loan, and ending on a date agreed upon by the
Company or the relevant Domestic Subsidiary Borrower and the Swingline Lender
which is at least one and not more than 10 Business Days after the making of
such Money Market Rate Loan and (c) with respect to a Fixed Rate Loan, the
period (which shall be not less than seven days or more than 360 days)
commencing on the Borrowing Date thereof and ending on the date specified in the
applicable Competitive Bid Accept/Reject Letter; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of Revolving Loans or Eurocurrency Competitive
Loans, the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(B)    the Company or relevant Subsidiary Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date then in effect; and
(C)    in the case of Revolving Loans or Eurocurrency Competitive Loans, any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.
“Interpolated Rate”: means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which the applicable Screen Rate is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.
“Issuing Lender”: each Lender or any Applicable Lending Office thereof that has
an L/C Commitment, in the capacity as issuer of any Letter of Credit.
“judgment currency”: as defined in Section 10.13.
“L/C Commitment”: as to any Lender (or Applicable Lending Office thereof), the
obligation of such Person to issue Letters of Credit pursuant to Section 3
(including any Existing Letters of Credit issued by such Lender) in an aggregate
Outstanding Amount at any time not to exceed the amount set forth under the
heading “L/C Commitment” opposite such Person’s name on Schedule 1.1A, as the
same may be changed from time to time pursuant to Section 3.11.


32





--------------------------------------------------------------------------------







“L/C Obligations”: at any time, the Dollar Equivalent of the aggregate
Outstanding Amount of all Letters of Credit.
“L/C Participants”: the collective reference to all the 2024 Domestic Revolving
Lenders (other than any Issuing Lender).
“L/C Sublimit”: $1,500,000,000; provided that, from time to time, the Company
may increase the L/C Sublimit by notice to the Administrative Agent.
“Lender Insolvency Event”: with respect to any Lender, that such Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. For the avoidance of doubt, a Lender that
participates in a government support program will not be considered to be the
subject of a proceeding of the types described in this definition solely by
reason of its participation in such government support program.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letter of Credit”: as defined in Section 3.1(a).
“Letter of Credit Fee”: as defined in Section 3.3.
“Lien”: any mortgage, pledge, lien, security interest, charge, statutory deemed
trust, conditional sale or other title retention agreement or other similar
encumbrance.
“Loan”: any loan made by any Lender pursuant to this Agreement and the other
Loan Documents (including any Acceptance).
“Loan Documents”: (i) this Agreement, the Guarantee, the Notes, the Brazilian
Borrowing Instruments, the Master Brazilian Facilities Agreement and each
Joinder Agreement, (ii) during any New Guarantee Period, the New Guarantee and
(iii) any amendment, waiver, supplement or other modification to any of the
foregoing.
“Loan Parties”: the Company, each Subsidiary Borrower and any New Guarantor.
“Local Facility Amendment”: as defined in Section 2.30.
“Local Screen Rate”: the STIBOR Screen Rate or the CDOR Screen Rate, as
applicable.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate amount of Revolving Commitments outstanding under such
Facility (or, in the case of any Revolving Facility, at any time after all of
the Revolving Commitments thereunder shall have expired or terminated, the
holders of more than 50% of the aggregate amount of Revolving Extensions of
Credit thereunder).


33





--------------------------------------------------------------------------------







“Majority Revolving Lenders”: the holders of more than 50% of the aggregate
amount of the Total Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, the holders of more than 50% of
the Total Revolving Extensions of Credit).
“Manufacturing Subsidiary”: a Subsidiary of the Company which owns or leases a
Principal Domestic Manufacturing Property.
“Margin”: as to any Eurocurrency Competitive Loan, the margin to be added (or
subtracted) from the Eurocurrency Base Rate to determine the rate of interest
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
“Master Brazilian Facilities Agreement”: the Contrato de Abertura de Crédito
Rotativo (Master Brazilian Revolving Facilities Agreement), dated as of the
Eleventh Amendment Effective Date, as amended as of the FifSixteenth Amendment
Effective Date (as further amended, supplemented or otherwise modified from time
to time), among the Brazilian Subsidiary Borrowers, the Brazilian Revolving
Lenders and the Brazilian Administrative Agent, substantially in the form of
Exhibit W.
“Material Adverse Effect”: a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole or (b) the
validity and enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders hereunder
or thereunder.
“Material Issuing Lender”: any Issuing Lender with an L/C Commitment of
$250,000,000 or more.
“Material Swingline Lender”: any Swingline Lender with a Swingline Commitment of
$250,000,000 or more.
“Money Market Rate”: for any day, a fixed rate per annum as agreed between any
Swingline Lender and the Company pursuant to Section 2.12.
“Money Market Rate Loans”: Swingline Loans the rate of interest applicable to
which is based upon the Money Market Rate.
“Moody’s”: Moody’s Investors Service, Inc. and its successors.
“Multicurrency Revolving Commitment”: any 2022 Multicurrency Revolving
Commitment, 2023 Multicurrency Revolving Commitment or 2024 Multicurrency
Revolving Commitment.
“Multicurrency Revolving Extensions of Credit”: as to any Multicurrency
Revolving Lender of any Class at any time, an amount equal to the Dollar
Equivalent of the aggregate principal amount of all Multicurrency Revolving
Loans of such Class held by such Lender then outstanding.
“Multicurrency Revolving Facility”: as defined in the definition of the term
“Facility”.
“Multicurrency Revolving Lender”: any 2022 Multicurrency Revolving Lender, 2023
Multicurrency Revolving Lender or 2024 Multicurrency Revolving Lender.
“Multicurrency Revolving Loans”: as defined in Section 2.6(a).


34





--------------------------------------------------------------------------------







“Multicurrency Revolving Percentage”: as to any Multicurrency Revolving Lender
at any time, the 2022 Multicurrency Revolving Percentage of such Lender at such
time, the 2023 Multicurrency Revolving Percentage of such Lender at such time or
the 2024 Multicurrency Revolving Percentage of such Lender at such time, as
applicable.
“Net Book Value”: with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.
“New Guarantee”: a Guarantee Agreement to be executed and delivered by (a) each
Principal Domestic Subsidiary and (b) each Initial Subsidiary Guarantor that is
then a Domestic Subsidiary and not a Foreign Subsidiary Holding Company,
pursuant to Section 6.7(a) upon the occurrence of a Guarantee Reinstatement
Date, substantially in the form of Exhibit V.
“New Guarantee Period”: a period from and including the 30th day after any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.
“New Guarantee Requirement Period”: a period from and including any Guarantee
Reinstatement Date to but excluding the following Guarantee Release Date, if
any.
“New Guarantor”: at any time, a Subsidiary that is a party to a New Guarantee at
such time.
“New Local Facility”: as defined in Section 2.30.
“New Local Facility Lender”: as defined in Section 2.30.
“Non-Acceptance Canadian Lender”: as defined in Section 2.10(i).
“Non-Excluded Taxes”: as defined in Section 2.26(a).
“Non-Extending Lender”: as defined in Section 2.33.
“Non-U.S. Lender”: as defined in Section 2.26(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Notice of Acceleration”: either (i) a notice delivered by the Administrative
Agent to the Company pursuant to clause (B) of Section 8 or (ii) the occurrence
and continuation of an Event of Default under clause (a) of Section 8.
“Obligations”: collectively, the unpaid principal of and interest on the Loans,
Acceptance Obligations and Reimbursement Obligations and all other obligations
and liabilities of the Company or any Subsidiary Borrowers (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Reimbursement Obligations and
Post-Petition Interest) to any Applicable Administrative Agent, any Lender or
any Issuing Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Loan Documents, any Letter of Credit, banker’s
acceptance or any other document made, delivered or given in connection with any
of the foregoing, in


35





--------------------------------------------------------------------------------







each case whether on account of principal, interest, reimbursement obligations,
fees, prepayment premiums, indemnities, costs, expenses or otherwise (including,
without limitation, all fees and disbursements of counsel to the Administrative
Agent, the Brazilian Administrative Agent, the RMB Administrative Agent, the
Lenders or the Issuing Lenders that are required to be paid by the Company or
any of the Subsidiary Borrowers pursuant to the terms of any of the foregoing
agreements).
“OFAC”: as defined in Section 4.14.
“Optional Currency”: at any time, Euro, Pounds Sterling, Swedish Kroner and such
other currencies which are freely convertible into Dollars and are freely traded
and available in the London interbank eurocurrency market with the consent of
the Administrative Agent and the Majority Facility Lenders under the
Multicurrency Revolving Facility of the applicable Class (or, in the case of
Letters of Credit, the applicable Issuing Lender).
“original currency”: as defined in Section 10.13.
“Other Taxes”: any and all present or future stamp or documentary taxes and any
other excise or property, intangible or mortgage recording taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount”: (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof, (b) with respect to banker’s acceptances,
letters of credit or letters of guarantee, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof, (c) with
respect to hedging obligations, the aggregate amount recorded by the Company or
any Subsidiary as its termination liability thereunder, (d) with respect to cash
management obligations or guarantees, the aggregate maximum amount thereof (i)
that the relevant cash management provider is entitled to assert as such as
agreed from time to time by the Company or any Subsidiary and such provider or
(ii) the principal amount of the Indebtedness being guaranteed or, if less, the
maximum amount of such guarantee set forth in the relevant guarantee and (e)
with respect to any other obligations, the aggregate outstanding amount thereof.
“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Federal Reserve Board Regulation Y), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Additional Senior Facilities”: additional revolving credit facilities
of (or guaranteed by) the Company and any Indebtedness incurred (or other
extensions of credit made) thereunder satisfying the conditions set forth in
Section 2.32 with respect to the establishment of an Incremental Revolving
Facility; provided that (a) a certificate of a Responsible Officer of the
Company is delivered to the Administrative Agent at least five Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the establishment of such facility, together with a description of the material
terms and conditions thereof or drafts of the documentation relating thereto,


36





--------------------------------------------------------------------------------







stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement and such terms and conditions shall
be deemed to satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (b) such facility is established pursuant to a separate agreement
or instrument with the lenders thereof.
“Permitted Holders”: holders of the Company’s Class B Stock on the Closing Date
and other holders of such Capital Stock from time to time; provided that such
holders satisfy the qualifications set forth in clauses (i) through (vii) of
subsection 2.2 of Article Fourth of the Company’s Restated Certificate of
Incorporation as in effect on the Closing Date.
“Permitted Liens”: means
(a)    Liens for taxes, assessments, governmental charges and utility charges,
in each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company in
conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;
(c)    permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its Subsidiaries taken as a whole;
(d)    leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole and licenses
of trademarks and intellectual property rights in the ordinary course of
business;
(e)    pledges or deposits made in the ordinary course of business or statutory
Liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or Liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;
(f)    Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;
(g)    purchase money Liens on property (other than shares of Capital Stock or
Indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any Indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
Indebtedness provided, or guaranteed, by a Governmental Authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;


37





--------------------------------------------------------------------------------







(h)    Liens in existence on the Closing Date; provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased (except as otherwise
permitted by this Agreement);
(i)    Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by the Company or any Subsidiary;
(j)    Liens on property at the time the Company or a Subsidiary acquires the
property, including any acquisition by means of a merger or consolidation with
or into the Company or any Subsidiary; provided, however, that such Liens are
not created, incurred or assumed in connection with, or in contemplation of,
such acquisition; provided further, however, that such Liens may not extend to
any other property owned by the Company or any Subsidiary;
(k)    any Lien securing the renewal, refinancing, replacing, refunding,
amendment, extension or modification, as a whole or in part, of any indebtedness
secured by any Lien permitted by clause (g), (h), (i), (j), (o) and (x) of this
definition or this paragraph (k) without any change in the assets subject to
such Lien
(l)    any Lien arising out of claims under a judgment or award rendered or
claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;
(m)    any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;
(n)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts held at
such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business;
(o)    [Reserved];
(p)    [Reserved];
(q)    Liens in favor of lessors pursuant to sale and leaseback transactions to
the extent the Disposition of the assets subject to any such sale and leaseback
transaction is permitted under this Agreement;
(r)    Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or a Subsidiary Guarantor;
(s)    Liens under industrial revenue, municipal or similar bonds;
(t)    Liens on securities accounts (other than Liens to secure Indebtedness);
(u)    statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any of its Subsidiaries under Environmental Laws to which any assets of the
Company or any such Subsidiaries are subject;


38





--------------------------------------------------------------------------------







(v)    a Lien granted by the Company or any of its Subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that such Lien is limited
to the assets located at or about such leased properties;
(w)    servicing agreements, development agreements, site plan agreements and
other agreements with Governmental Authorities pertaining to the use or
development of any of the property and assets of the Company consisting of real
property, provided same are complied with; and
(x)    Liens not otherwise permitted by the foregoing clauses securing
obligations or other liabilities of the Company or any Subsidiary Guarantor;
provided that the Outstanding Amount of all such obligations and liabilities
shall not exceed, at any time, the lesser of (x) $4,000,000,000 and (y) 7.5% of
Consolidated Net Tangible Automotive Assets at such time.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee pension benefit plan (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA) that is subject to
the provisions of Title IV of ERISA or Section 412 of the Code and in respect of
which the Company or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations”: means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Post-Petition Interest”: all interest (or entitlement to fees or expenses or
other charges) accruing or that would have accrued after the commencement of any
Insolvency Proceeding, irrespective of whether a claim for post-filing or
petition interest (or entitlement to fees or expenses or other charges) is
allowed in any such Insolvency Proceeding.
“Pounds Sterling” and “£: the lawful money of the United Kingdom.
“Pricing Grid”: as set forth on Schedule 1.1G.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to borrowers).
“Principal Domestic Manufacturing Property”: any plant in the United States
owned or leased by the Company or any Subsidiary of the Company, the gross book
value (without deduction of any depreciation reserves) of which on the date as
of which the determination is being made exceeds 0.5% of Consolidated Net
Automotive Tangible Assets and more than 75% of the total production measured by
value (as determined by any two of the following: the Chairman of the Board of
the Company, its President, any Executive Vice President of the Company, any
Group Vice President of the Company, any Vice President of the Company, its
Treasurer or its Controller) of which in the last fiscal year prior to said date
(or such lesser period prior thereto as the plant shall have been in operation)
consisted of one or more of the following: cars or trucks or related parts and
accessories or materials for any of the foregoing. In the case of a plant not
yet in operation or of a plant newly converted to the


39





--------------------------------------------------------------------------------







production of a different item or items, the total production of such plant and
the composition of such production for purposes of this definition shall be
deemed to be the Company’s best estimate (determined as aforesaid) of what the
actual total production of such plant and the composition of such production
will be in the 12 months following the date as of which the determination is
being made.
“Principal Domestic Subsidiary”: a Domestic Subsidiary of the Company (other
than any Excluded Subsidiary) (a) that has Consolidated Total Assets with a Net
Book Value in excess of $500,000,000 as of the most recent audited annual
financial statements delivered pursuant to Section 6.1 and (b) with respect to
which the Company directly or indirectly owns 80% or more of the Capital Stock
or Voting Stock of such Domestic Subsidiary and the remaining Capital Stock of
which is not publicly held.
“Principal Trade Names”: each of the trademarks listed under the heading
“Principal Trade Names” on Schedule 1.1F and all other Trademarks consisting of
or containing any of the trademarks listed under the heading “Principal Trade
Names” on Schedule 1.1F or any variation or simulation thereof.
“PTE”: means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Refunded Swingline Loans”: as defined in Section 2.12.
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Date”: as defined in Section 3.5
“Reimbursement Obligation”: the obligation of the Company or the relevant
Subsidiary Borrower to reimburse an Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.
“Repurchase”: as defined in Section 7.10.
“Required Lenders”: at any time, Lenders with Aggregate Exposures constituting a
majority of the Aggregate Exposures of all Lenders.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
“Resolution Authority” : an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Responsible Officer”: the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer, assistant treasurer or, for
purposes of Section 6.6 only, the secretary of the Company.


40





--------------------------------------------------------------------------------







“Revolving Commitment Increase”: as defined in Section 2.32.
“Revolving Commitment Increase Date”: as to any Revolving Commitment Increase,
the date (which shall be a Business Day) specified in the related Incremental
Revolving Loan Activation Notice as the date on such Revolving Commitment
Increase shall be effective.
“Revolving Commitment Period”: with respect to the Commitments of any Class, the
period from and including the Closing Date to the Revolving Termination Date
applicable to such Class.
“Revolving Commitments”: the Domestic Revolving Commitments, the Canadian
Revolving Commitments, the Brazilian Revolving Commitments, the Unconverted RMB
Revolving Commitments, the Converted RMB Revolving Commitments and the
Multicurrency Revolving Commitments. To the extent any Incremental Revolving
Facility or New Local Facility is established, the “Revolving Commitments”
shall, to the extent appropriate, include commitments under such Facilities.
“Revolving Extensions of Credit”: the Domestic Revolving Extensions of Credit
under each Class of Domestic Revolving Commitments, the Canadian Revolving
Extensions of Credit under each Class of Canadian Revolving Commitments, the
Brazilian Revolving Extensions of Credit under each Class of Brazilian Revolving
Commitments, the Unconverted RMB Revolving Extensions of Credit under each Class
of Unconverted RMB Revolving Commitments, the Converted RMB Revolving Extensions
of Credit under each Class of Converted RMB Revolving Commitments and the
Multicurrency Revolving Extensions of Credit under each Class of Multicurrency
Revolving Commitments. To the extent any Incremental Revolving Facility or New
Local Facility is established, “Revolving Extensions of Credit” shall, to the
extent appropriate, include the Outstanding Amount of any extensions of credit
under such Facilities.
“Revolving Facility”: as defined in the definition of the term “Facility”.
“Revolving Lenders”: Domestic Revolving Lenders, Canadian Revolving Lenders,
Brazilian Revolving Lenders, Unconverted RMB Revolving Lenders, Converted RMB
Revolving Lenders and Multicurrency Revolving Lenders. To the extent any
Incremental Revolving Facility or New Local Facility is established, “Revolving
Lenders” shall, to the extent appropriate, include any Lender under such
Facilities.
“Revolving Loans”: Domestic Revolving Loans, Canadian Revolving Loans, Brazilian
Revolving Loans, Unconverted RMB Revolving Loans, Converted RMB Revolving Loans
and Multicurrency Revolving Loans. To the extent any Incremental Revolving
Facility or New Local Facility is established, “Revolving Loans” shall, to the
extent appropriate, include Loans made under such Facilities.
“Revolving Note”: as defined in Section 2.24(i).
“Revolving Obligations”: as defined in Section 10.7.
“Revolving Percentage”: as to any Lender in respect of any Revolving Facility,
the applicable Domestic Revolving Percentage of such Lender, the applicable
Canadian Revolving Percentage of such Lender, the applicable Brazilian Revolving
Percentage of such Lender, the applicable Unconverted RMB Revolving Percentage
of such Lender, the applicable Converted RMB Revolving Percentage of such Lender
or the applicable Multicurrency Revolving Percentage of such Lender. To the


41





--------------------------------------------------------------------------------







extent any Incremental Revolving Facility or New Local Facility is established,
the “Revolving Percentage” of any Lender in respect of such Facility shall be
determined on a comparable basis.
“Revolving Termination Date”: as to any Lender, (i) with respect to 2022
Revolving Commitments, initially April 30, 2022, and(ii) with respect to 2023
Revolving Commitments, initially July 27, 2023 and (iii) with respect to 2024
Revolving Commitments, initially April 30, 2024, in each case as such date for
such Lender may be extended from time to time pursuant to Section 2.33.
“RMB”: Chinese Renminbi made available solely outside of the People’s Republic
of China.
“RMB Administrative Agent”: JPMorgan Chase Bank, N.A. acting through its Hong
Kong Branch.
“RMB Borrowers”: the Company, FMCC and any Subsidiary Borrower under the RMB
Revolving Facilities.
“RMB Commitment Conversion”: as defined in Section 2.38.
“RMB Commitment Conversion Date”: any date (which date shall be a Business Day)
on which the Company elects, in its sole discretion, to make an RMB Commitment
Conversion; provided that each RMB Commitment Conversion Date shall be at least
15 days after the related RMB Commitment Conversion Notice Date.
“RMB Commitment Conversion Notice”: any written notice in a form reasonably
satisfactory to the RMB Administrative Agent, the Administrative Agent and the
Company, delivered by the Company to the RMB Administrative Agent and the
Administrative Agent indicating the Company’s election to convert all or a
portion of the outstanding Unconverted RMB Revolving Commitments to Converted
RMB Revolving Commitments.
“RMB Commitment Conversion Notice Date”: any date (which date shall be a
Business Day) on which the Company delivers an RMB Commitment Conversion Notice
to the Administrative Agent and the RMB Administrative Agent.
“RMB Commitment Reallocation Request Amount”: as defined in Section 2.16(d).
“RMB Commitment Reallocation Response”: as defined in Section 2.16(d).
“RMB Commitment Reallocation Response Deadline”: as defined in Section 2.16(d).
“RMB Equivalent”: of any amount in Dollars on any day shall be such amount in
Dollars multiplied by the RMB Exchange Rate applicable to the related
conversion.
“RMB Exchange Rate”: for any Business Day with respect to RMB, the rate at which
Dollars may be exchanged into RMB, as set forth at 11:00 A.M., Hong Kong time,
on such Business Day on the applicable Bloomberg currency page with respect to
RMB. In the event that such rate does not appear on the applicable Bloomberg
currency page, the Exchange Rate with respect to RMB shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the RMB Administrative Agent and the Company or, in the
absence of such agreement, such Exchange Rate shall instead be the spot rate of
exchange of the RMB Administrative Agent in the


42





--------------------------------------------------------------------------------







Hong Kong Interbank market or other market where its foreign currency exchange
operations in respect of RMB are then being conducted, at or about 11:00 A.M.,
Hong Kong time, on such Business Day for the purchase of Dollars with RMB, for
delivery two Business Days later; provided, however, that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the RMB
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
“RMB Funding Office”: the office of the RMB Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
RMB Administrative Agent as its funding office with respect to any Converted RMB
Revolving Facility or Facilities by written notice to the Administrative Agent,
the RMB Borrowers and the RMB Revolving Lenders.
“RMB Revolving Commitment”: any Unconverted RMB Revolving Commitment or
Converted RMB Revolving Commitment.
“RMB Revolving Extensions of Credit”: the Converted RMB Revolving Extensions of
Credit and Unconverted RMB Revolving Extensions of Credit.
“RMB Revolving Facility”: as defined in the definition of the term “Facility”.
“RMB Revolving Lender”: any 2022 RMB Revolving Lender, 2023 RMB Revolving Lender
or 2024 RMB Revolving Lender.
“RMB Revolving Loans”: the Unconverted RMB Revolving Loans and the Converted RMB
Revolving Loans.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Sale and Leaseback Transaction”: as defined in Section 7.9.
“Sanctioned Country”: as defined in Section 4.14.
“Schedule I Lender”: Canadian Revolving Lenders that are banks named in Schedule
I to the Bank Act (Canada).
“Schedules II/III Reference Lenders”: Canadian Revolving Lenders that are banks
named in Schedule II or Schedule III to the Bank Act (Canada), and to be agreed
between the Company and the Administrative Agent.
“Screen Rate”: with respect to any period, the Eurocurrency Screen Rate, the
CNHHIBOR Screen Rate or the Local Screen Rate, as applicable.
“SDN List”: as defined in Section 4.14.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“SELIC Rate”: as defined in Section 2.23(a).


43





--------------------------------------------------------------------------------







“Significant Guarantor”: on any date of determination, each Subsidiary Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other Subsidiary
Guarantor that has breached such representation or covenant or is the subject of
such default, would constitute a Significant Guarantor under the foregoing
clause (a).
“Significant New Guarantor”: on any date of determination, each New Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other New Guarantor
that has breached such representation or covenant or is the subject of such
default, would constitute a Significant New Guarantor under the foregoing clause
(a).
“Sixteenth Amendment”: that certain Sixteenth Amendment dated as of the
Sixteenth Amendment Effective Date among the Company, the Administrative Agent,
the Brazilian Administrative Agent, the RMB Administrative Agent, the Lenders
and other parties thereto.
“Sixteenth Amendment Effective Date”: July 27, 2020.
“Specified Currency Loan”: means each Revolving Loan denominated in Kroner or
any other currency that is not a “Standard Specified Currency” as defined in the
2003 ISDA Credit Derivatives Definitions published by the International Swaps
and Derivatives Association, Inc.
“STIBOR Screen Rate”: as defined in the definition of the term “Eurocurrency
Base Rate”.
“Subsidiary”: with respect to any Person, any corporation, association, joint
venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the Voting Stock is, at the time as of which any determination is being made,
owned or controlled by such Person or one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Borrower”: any Subsidiary that becomes a party hereto pursuant to
Section 10.1(d) until such time as such Subsidiary Borrower is removed as a
party hereto pursuant to Section 10.1(d).
“Subsidiary Guarantor”: each Initial Subsidiary Guarantor, each Additional
Subsidiary Guarantor and each other Subsidiary (including any joint venture)
that becomes a party to the Guarantee after the Closing Date pursuant to Section
6.7 or otherwise.


44





--------------------------------------------------------------------------------







“Supplemental RCF Credit Agreement”: that certain Revolving Credit Agreement
dated as of April 23, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time) among the Company, the
several lenders from time to time party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent.
“Supplemental RCF Credit Agreement Total Extensions of Credit”: the “Total
Extensions of Credit” (or equivalent term) under, and as defined in, the
Supplemental RCF Credit Agreement.
“Supplemental RCF Credit Agreement Total Revolving Commitments”: the “Total
Commitments” (or equivalent term) under, and as defined in, the Supplemental RCF
Credit Agreement.
“Swingline Commitment”: as to any Lender, the obligation of such Lender (or its
Applicable Lending Office) to make Swingline Loans pursuant to Section 2.11 in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth under the heading “Swingline Commitment” opposite such Lenders
name on Schedule 1.1A, as the same may be changed from time to time pursuant to
Section 2.13.
“Swingline Lender”: each Lender that has a Swingline Commitment, in its capacity
as the lender of Swingline Loans.
“Swingline Loans”: as defined in Section 2.11.
“Swingline Participation Amount”: as defined in Section 2.12. “Swingline
Sublimit”: $2,000,000,000.
“Syndication Agents”: as defined in the preamble hereto.
“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
“Taxes”: means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments.
“Third Quarter 2006 10-Q”: as defined in Section 4.1.
“Thirteenth Amendment Effective Date”: April 28, 2017.
“Total 2022 Revolving Commitments”: at any time, the aggregate Revolving
Commitments outstanding under the 2022 Revolving Facilities then in effect.
“Total 2022 Revolving Extensions of Credit”: at any time, the aggregate
Revolving Extensions of Credit outstanding under the 2022 Revolving Facilities
at such time.
“Total 2023 Revolving Commitments”: at any time, the aggregate Revolving
Commitments outstanding under the 2023 Revolving Facilities then in effect.
“Total 2023 Revolving Extensions of Credit”: at any time, the aggregate
Revolving Extensions of Credit outstanding under the 2023 Revolving Facilities
at such time.


45





--------------------------------------------------------------------------------







“Total 2024 Revolving Commitments”: at any time, the aggregate Revolving
Commitments outstanding under the 2024 Revolving Facilities then in effect.
“Total 2024 Revolving Extensions of Credit”: at any time, the aggregate
Revolving Extensions of Credit outstanding under the 2024 Revolving Facilities
at such time.
“Total Available Revolving Commitments”: at any time, an amount equal to the
excess, if any, of (a) the Total Revolving Commitments then in effect, over (b)
the Total Revolving Extensions of Credit then outstanding.
“Total Canadian Revolving Commitments”: at any time, the aggregate amount of the
Canadian Revolving Commitments then in effect.
“Total Canadian Revolving Extensions of Credit”: at any time, the aggregate
Outstanding Amount of the Canadian Revolving Extensions of Credit of the
Canadian Revolving Lenders at such time.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate Outstanding
Amount of (a) the Revolving Extensions of Credit of the Revolving Lenders at
such time plus (b) Competitive Loans at such time.
“Trademark”: trademarks, trade names, business names, trade styles, service
marks, logos and other source or business identifiers, and in each case, all
goodwill associated therewith, and all registrations and recordations thereof
and all rights to obtain such renewals and extensions.
“Transferee”: any Assignee or Participant.
“Twelfth Amendment Effective Date”: April 29, 2016.
“Type”: (a) as to any Revolving Loan (other than a Brazilian Revolving Loan or a
Converted RMB Revolving Loan) or Acceptance, its nature as an ABR Loan or a
Eurocurrency Loan (or, in the case of any Acceptance or Canadian Revolving Loan
made in Canadian Dollars, a Canadian Base Rate Loan, Acceptance or Acceptance
Equivalent Loan), (b) as to any Competitive Loan, its nature as a Eurocurrency
Competitive Loan or a Fixed Rate Loan and (c) as to any Swingline Loan, its
nature as a Money Market Loan or an ABR Loan.
“UCC”: the Uniform Commercial Code.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


46





--------------------------------------------------------------------------------







“United States”: the United States of America.
“Unconverted RMB Revolving Commitment”: any 2022 Unconverted RMB Revolving
Commitment, 2023 Unconverted RMB Revolving Commitment or 2024 Unconverted RMB
Revolving Commitment.
“Unconverted RMB Revolving Extensions of Credit”: as to any RMB Revolving Lender
of any Class at any time, the aggregate principal amount of all Unconverted RMB
Revolving Loans of such Class held by such Lender then outstanding.
“Unconverted RMB Revolving Facility”: as defined in the definition of the term
“Facility”.
“Unconverted RMB Revolving Lender”: any 2022 Unconverted RMB Revolving Lender,
2023 Unconverted RMB Revolving Lender or 2024 Unconverted RMB Revolving Lender.
“Unconverted RMB Revolving Loans”: as defined in Section 2.36(a).
“Unconverted RMB Revolving Percentage”: as to any Unconverted RMB Revolving
Lender at any time, the 2022 Unconverted RMB Revolving Percentage of such Lender
at such time, the 2023 Unconverted RMB Revolving Percentage of such Lender at
such time or the 2024 Unconverted RMB Revolving Percentage of such Lender at
such time, as applicable.
“US Base Rate (Canada)”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., Toronto Branch as its reference rate
in effect at its principal office in Toronto, Canada for determining rates
applicable to Dollar denominated commercial loans in Canada (the US Base Rate
(Canada) not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A., Toronto Branch in connection with extensions of
credit to borrowers).
“USA Patriot Act”: as defined in Section 10.18.
“Voting Stock”: with respect to any Person, such Person’s Capital Stock having
the right to vote for election of directors (or the equivalent thereof) of such
Person under ordinary circumstances.
“Weighted Average RMB Exchange Rate”: means on any Business Day with respect to
any Class of Converted RMB Revolving Commitments, a fraction, the numerator of
which is the aggregate amount, in RMB, of the Converted RMB Revolving
Commitments of such Class resulting from all conversions (and deemed
conversions) of Unconverted RMB Revolving Commitments of such Class to Converted
RMB Revolving Commitments of such Class on or prior to such Business Day and the
denominator of which is the aggregate amount in Dollars of all Unconverted RMB
Revolving Commitments of such Class so converted (or deemed converted) to
Converted RMB Revolving Commitment of such Class on or prior to such Business
Day.
“Write-Down and Conversion Powers”: means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or


47





--------------------------------------------------------------------------------







obligations of that person or any other person, to provide that any such
contract or instrument is to have effect as if a right had been exercised under
it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time and (vi)
references to any Person shall include its successors and assigns.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3    Conversion of Foreign Currencies.
(a)    The Administrative Agent shall determine the Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Administrative
Agent shall be conclusive absent manifest error. The Administrative Agent may,
but shall not be obligated to, rely on any determination made by any Loan Party
in any document delivered to the Administrative Agent.
(b)    For purposes of determining compliance with Section 7.3 or 7.8, with
respect to any amount of Indebtedness in a currency other than Dollars, the
Dollar Equivalent thereof shall be determined based on the Exchange Rate in
effect at the time such Indebtedness was incurred.
(c)    The Administrative Agent may set up appropriate rounding off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.
(d)    For purposes of the definitions of “Total 2022 Revolving Commitments”,
“Total 2022 Revolving Extensions of Credit”, “Total 2023 Revolving Commitments”,
“Total 2023 Revolving Extensions of Credit”, “Total 2024 Revolving Commitments”,
“Total 2024 Revolving Extensions of Credit”, “Total Revolving Commitments” and
“Total Revolving Extensions of Credit” and clause (1)(z) of


48





--------------------------------------------------------------------------------







the proviso to Section 2.32(a), (i) the amount of Brazilian Revolving
Commitments and Brazilian Revolving Loans outstanding at any time shall be
deemed to be equal to the amount, in Dollars, into which the amounts thereof in
Brazilian Reais would be converted using the then applicable Applicable
Brazilian Reais Conversion Rate and (ii) the amounts of Converted RMB Revolving
Commitments and Converted RMB Revolving Loans outstanding at any time shall be
deemed to be equal to the amount, in Dollars, into which the amounts thereof in
RMB would be converted into Dollars at the applicable Applicable RMB Conversion
Rate.
1.4    Interest Rates; Eurocurrency Notification. The interest rate on
Eurocurrency Loans is determined by reference to the Eurocurrency Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify a new or
alternative rate of interest. In the event that the London interbank offered
rate is no longer available or in certain other circumstances as set forth in
Section 2.23(e) of this Agreement, such Section 2.23(e) provides a mechanism for
determining an alternate rate of interest. The Administrative Agent will notify
the Company, pursuant to Section 2.23, in advance of any change to the reference
rate upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.23(e), will be similar to, or produce the same value or
economic equivalence of the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
1.5    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    [Reserved.]
2.2    Reduction or Increase of Revolving Commitments. (a) The Revolving
Commitments under each Revolving Facility as in effect immediately prior to the
FifSixteenth Amendment Effective Date shall remain in effect until the
FifSixteenth Amendment Effective


49





--------------------------------------------------------------------------------







Date. Immediately following the FifSixteenth Amendment Effective Date, the
Revolving Commitments set forth in Schedule 1.1A under the heading “Following
the FifSixteenth Amendment” shall take effect, and all Revolving Extensions of
Credit by Lenders with 20243 Revolving Commitments shall automatically become
Revolving Extensions of Credit under the corresponding 20243 Revolving
Facilities.
(b)    [Reserved.]
(c)    [Reserved.]
2.3    [Reserved.]
2.4    Domestic Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Domestic Revolving Lender of any Class severally agrees to make
revolving credit loans (“Domestic Revolving Loans”) of such Class in Dollars to
the Company or any Domestic Subsidiary Borrower from time to time during the
Revolving Commitment Period applicable to such Class; provided that, after
giving effect to such borrowing and the use of proceeds thereof, (i) such
Lender’s Domestic Revolving Extensions of Credit of the applicable Class (other
than, in the case of any Swingline Lender of such Class, Domestic Revolving
Extensions of Credit under clause (c) of the definition thereof in respect of
Swingline Loans of such Class of such Swingline Lender), together with the
aggregate outstanding principal amount of its Swingline Loans of such Class, do
not exceed the amount of such Lender’s Domestic Revolving Commitments of such
Class, (ii) [Reserved], (iii) the Total Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments then in effect and (iv) (a) the Total
2022 Revolving Extensions of Credit shall not exceed the Total 2022 Revolving
Commitments then in effect and, (B) the Total 2023 Revolving Extensions of
Credit shall not exceed the Total 2023 Revolving Commitments then in effect and
(C) the Total 2024 Revolving Extensions of Credit shall not exceed the Total
2024 Revolving Commitments then in effect. During the Revolving Commitment
Period in respect of any Class the Company and any Domestic Subsidiary Borrower
may use the Domestic Revolving Commitments of such Class by borrowing, prepaying
the Domestic Revolving Loans of such Class in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Domestic Revolving
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Company or any Domestic Subsidiary Borrower and notified to the
Administrative Agent in accordance with Sections ‎2.5 and ‎2.19.
(b)    The Company and any relevant Subsidiary Borrower shall repay all
outstanding Domestic Revolving Loans of any Class of a Lender on the Revolving
Termination Date for such Lender applicable to such Class.
2.5    Procedure for Domestic Revolving Loan Borrowing. The Company and any
Domestic Subsidiary Borrower may borrow under any Class of Domestic Revolving
Commitments during the applicable Revolving Commitment Period on any Business
Day, provided that the Company or the relevant Domestic Subsidiary Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) prior to (a) 12:00 Noon, New York City time,
three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, or (b) 12:00 Noon, New York City time, on the date of the
proposed borrowing, in the case of ABR Loans, specifying (i) the amount, Class
and Type of Domestic Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case


50





--------------------------------------------------------------------------------







of Eurocurrency Loans, the respective lengths of the initial Interest Period(s)
therefor. If no election as to the Type of a Domestic Revolving Loan is
specified in any such notice, then the requested borrowing shall be an ABR Loan.
If no Interest Period with respect to any Eurocurrency Loan is specified in any
such notice, then the Company or the relevant Subsidiary Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Each
borrowing under the Domestic Revolving Commitments of any Class shall be in an
amount equal to $50,000,000 (or, if the then aggregate Available Domestic
Revolving Commitments in respect of such Class are less than $50,000,000, such
lesser amount) or a whole multiple of $10,000,000 in excess thereof; provided,
that the Swingline Lender holding Swingline Loans of any Class may request, on
behalf of the Company or any Domestic Subsidiary Borrower, borrowings under the
Domestic Revolving Commitments of such Class that are ABR Loans in other amounts
pursuant to Section 2.12. Upon receipt of any such notice from the Company or
any Domestic Subsidiary Borrower, the Administrative Agent shall promptly notify
each Domestic Revolving Lender holding Domestic Revolving Commitments of the
applicable Class of such notice. Each Domestic Revolving Lender holding Domestic
Revolving Commitments of the applicable Class will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Company or the relevant Subsidiary Borrower at the Funding Office
prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Company or such Subsidiary Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
or the relevant Subsidiary Borrower by the Administrative Agent crediting the
account of the Company or the relevant Subsidiary Borrower on the books of such
office or such other account as the Company or relevant Subsidiary Borrower may
specify to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the applicable Domestic Revolving
Lenders and in like funds as received by the Administrative Agent.
2.6    Multicurrency Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Multicurrency Revolving Lender of any Class severally
agrees to make (or cause its Applicable Lending Office to make) revolving credit
loans (“Multicurrency Revolving Loans”) of such Class in Dollars or any Optional
Currency to the Company or any Foreign Subsidiary Borrower (other than a
Canadian Borrower) from time to time during the Revolving Commitment Period
applicable to such Class; provided that, after giving effect to such borrowing
and the use of proceeds thereof, (i) the Dollar Equivalent of such Lender’s
Multicurrency Revolving Extensions of Credit of the applicable Class do not
exceed the amount of such Lender’s Multicurrency Revolving Commitments of such
Class, (ii) [Reserved], (iii) the Total Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments then in effect and (iv) (a) the Total
2022 Revolving Extensions of Credit shall not exceed the Total 2022 Revolving
Commitments then in effect and (B) , (B) the Total 2023 Revolving Extensions of
Credit shall not exceed the Total 2023 Revolving Commitments then in effect and
(C) the Total 2024 Revolving Extensions of Credit shall not exceed the Total
2024 Revolving Commitments then in effect. During the Revolving Commitment
Period in respect of any Class the Company and any relevant Foreign Subsidiary
Borrower may use the Multicurrency Revolving Commitments of such Class by
borrowing, prepaying the Multicurrency Revolving Loans of such Class in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Multicurrency Revolving Loans shall be Eurocurrency Loans as
notified to the Administrative Agent in accordance with Sections 2.7 and ‎2.19.


51





--------------------------------------------------------------------------------







(b)    The Company and any relevant Subsidiary Borrower shall repay all
outstanding Multicurrency Revolving Loans of any Class of a Lender on the
Revolving Termination Date for such Lender applicable to such Class.
2.7    Procedure for Multicurrency Revolving Loan Borrowing. The Company and any
Foreign Subsidiary Borrower (other than a Canadian Borrower) may borrow under
any Class of Multicurrency Revolving Commitments during the applicable Revolving
Commitment Period on any Business Day, provided that the Company or the relevant
Foreign Subsidiary Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) prior to 12:00 Noon, London
time, three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, specifying (a) the amount, Class and Currency of
Multicurrency Revolving Loans to be borrowed, (b) the requested Borrowing Date
and (c) the respective lengths of the initial Interest Period(s) therefor. If no
Interest Period with respect to any Eurocurrency Loan is specified in any such
notice, then the Company or the relevant Subsidiary Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Each borrowing under
the Multicurrency Revolving Commitments of any Class shall be in an amount that
is an integral multiple of 10,000,000 of the relevant Currency and no less than
an amount which is equal to the Dollar Equivalent of $50,000,000 (or, if the
then aggregate Available Multicurrency Revolving Commitments in respect of such
Class are less than $50,000,000, such lesser amount). Upon receipt of any such
notice from the Company or the relevant Subsidiary Borrower, the Administrative
Agent shall promptly notify each Multicurrency Revolving Lender holding
Multicurrency Revolving Commitments of the applicable Class of such notice. Each
Multicurrency Revolving Lender holding Multicurrency Revolving Commitments of
the applicable Class will make (or cause its Applicable Lending Office to make)
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Company or the relevant Subsidiary
Borrower at the Funding Office prior to 2:00 P.M., London time, on the Borrowing
Date requested by the Company or such Subsidiary Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Company or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Company or the relevant
Subsidiary Borrower on the books of such office or such other account as the
Company or relevant Subsidiary Borrower may specify to the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the applicable Multicurrency Revolving Lenders and in like funds as received by
the Administrative Agent.
2.8    Canadian Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Canadian Revolving Lender of any Class severally agrees to make (or
cause its Applicable Lending Office to make) revolving credit loans (“Canadian
Revolving Loans”) of such Class in Dollars to the Company and in Dollars or
Canadian Dollars to any Canadian Borrower from time to time during the Revolving
Commitment Period applicable to such Class; provided that, after giving effect
to such borrowing and the use of proceeds thereof, (i) the Dollar Equivalent of
such Lender’s Canadian Revolving Extensions of Credit of the applicable Class
does not exceed the amount of such Lender’s Canadian Revolving Commitments of
such Class, (ii) [Reserved], (iii) the Total Canadian Revolving Extensions of
Credit shall not exceed the Total Canadian Revolving Commitments then in effect,
(iv) the Total Revolving Extensions of Credit shall not exceed the Total
Revolving Commitments then in effect and (v) (a) the Total 2022 Revolving
Extensions of Credit shall not exceed the Total 2022 Revolving Commitments then
in effect and (B) , (B) the Total 2023 Revolving Extensions of Credit shall not
exceed the Total 2023 Revolving Commitments then in effect and (C) the Total
2024 Revolving


52





--------------------------------------------------------------------------------







Extensions of Credit shall not exceed the Total 2024 Revolving Commitments then
in effect. During the Revolving Commitment Period in respect of any Class the
Company and any Canadian Borrower may use the Canadian Revolving Commitments of
such Class by borrowing, prepaying the Canadian Revolving Loans of such Class in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Canadian Revolving Loans shall be Eurocurrency Loans or
ABR Loans (if denominated in Dollars) or Canadian Base Rate Loans (if
denominated in Canadian Dollars) or any combination thereof as notified to the
Administrative Agent in accordance with Sections 2.9 and ‎2.19.
(b)    The Company and any relevant Subsidiary Borrower shall repay all
outstanding Canadian Revolving Loans of any Class of a Lender on the Revolving
Termination Date for such Lender applicable to such Class.
2.9    Procedure for Canadian Revolving Loan Borrowing. The Company and any
Canadian Borrower may borrow under any Class of Canadian Revolving Commitments
during the applicable Revolving Commitment Period on any Business Day; provided
that the Company or the relevant Canadian Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) prior
to (a) 12:00 Noon, New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon,
New York City Time, on the date of the proposed borrowing, in the case of ABR
Loans or Canadian Base Rate Loans, specifying (i) the amount, Class, Type and
Currency of Canadian Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. If no election as to the Type of a Canadian Revolving
Loan denominated in Dollars is specified in any such notice, then the requested
borrowing shall be an ABR Loan. If no Interest Period with respect to any
Eurocurrency Loan is specified in any such notice, then the Company or the
relevant Canadian Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Each borrowing under the Canadian Revolving Commitments
of any Class in Dollars shall be in an amount equal to $50,000,000 or a whole
multiple thereof (or, if the then aggregate Available Canadian Revolving
Commitments in respect of such Class are less than $50,000,000, such lesser
amount). Each borrowing under the Canadian Revolving Commitments of any Class in
Canadian Dollars shall be in an amount equal to C$25,000,000 (or, if the then
aggregate Available Canadian Revolving Commitments in respect of such Class are
less than C$25,000,000, such lesser amount) or a whole multiple of C$5,000,000
in excess thereof. Upon receipt of any such notice from the Company or any
Canadian Borrower, the Administrative Agent shall promptly notify each Canadian
Revolving Lender holding Canadian Revolving Commitments of the applicable Class
of such notice. Each Canadian Revolving Lender holding Canadian Revolving
Commitments of the applicable Class will make (or cause its Applicable Lending
Office to make) the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Company or the relevant Canadian
Borrower at the Funding Office prior to 2:00 P.M., New York City time, on the
Borrowing Date requested by the Company or such Canadian Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Company or the relevant Canadian Borrower by the
Administrative Agent crediting the account of the Company or the relevant
Canadian Borrower on the books of such office or such other account as the
Company or relevant Canadian Borrower may specify to the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the applicable Canadian Revolving Lenders and in like funds as received by the
Administrative Agent.


53





--------------------------------------------------------------------------------







2.10    Procedure for Canadian Acceptances. (a) Acceptance Commitment. Subject
to the terms and conditions hereof, each Canadian Revolving Lender of any Class
severally agrees that each Canadian Borrower may issue, under such Class of
Canadian Revolving Commitments, Acceptances denominated in Canadian Dollars, in
minimum denominations of C$25,000,000 and in whole multiples of C$5,000,000 in
excess thereof (or, if the then aggregate Available Canadian Revolving
Commitments in respect of such Class are less than C$25,000,000, such lesser
amount), each in accordance with the provisions of this Section 2.10 from time
to time until the Revolving Termination Date applicable to such Class; provided,
that after giving effect to the issuance of such Acceptance and the use of
proceeds thereof, (i) the Available Canadian Revolving Commitment of the
applicable Class of any Canadian Revolving Lender of such Class shall not be
less than zero, (ii) the Total Canadian Revolving Extensions of Credit shall not
exceed the Total Canadian Revolving Commitments then in effect, (iii)
[Reserved], (iv) the Total Revolving Extensions of Credit shall not exceed the
Total Revolving Commitments then in effect and (v) (a) the Total 2022 Revolving
Extensions of Credit shall not exceed the Total 2022 Revolving Commitments then
in effect and (B) , (B) the Total 2023 Revolving Extensions of Credit shall not
exceed the Total 2023 Revolving Commitments then in effect and (C) the Total
2024 Revolving Extensions of Credit shall not exceed the Total 2024 Revolving
Commitments then in effect; provided, further, that at all times the outstanding
aggregate face amount of all Acceptances made by the Applicable Lending Offices
of a Canadian Revolving Lender under the applicable Canadian Revolving Facility
shall equal its applicable Canadian Revolving Percentage of the outstanding face
amount of all Acceptances made by the Applicable Lending Offices of all Canadian
Revolving Lenders of such Class. For purposes of this Agreement, the full face
value of an Acceptance, without discount, shall be used when calculations are
made to determine the Outstanding Amount of a Canadian Revolving Lender’s
Acceptances; provided that in computing the face amount of Acceptances
outstanding, the face amount of an Acceptance in respect of which the Acceptance
Obligation has been prepaid by a Canadian Borrower and received by the Canadian
Revolving Lender that created the same in accordance with the terms of this
Agreement shall not be included.
(b)    Terms of Acceptance. Each Draft shall be accepted by the Applicable
Lending Office of a Canadian Revolving Lender, upon the written request of a
Canadian Borrower given in accordance with paragraph ‎(c) of this Section 2.10,
by the completion and acceptance by such Applicable Lending Office of a Draft
(i) payable in Canadian Dollars, drawn by a Canadian Borrower on the Applicable
Lending Office in accordance with this Agreement, to the order of the Applicable
Lending Office and (ii) maturing prior to the Revolving Termination Date in
respect of the applicable Class on a Business Day not less than one month nor
more than six months after the date of such Draft (and in periods of one month,
two months, three months or, if available, six months, as selected by a Canadian
Borrower), excluding days of grace, all as specified in a Drawing Notice to be
delivered under paragraph ‎(c) of this Section 2.10. Notwithstanding anything to
the contrary in this Agreement, all requests for issuances of Acceptances and
all selections of periods and maturity dates of Acceptances shall be made
pursuant to such elections so that no more than 10 different Acceptance maturity
dates shall be outstanding at any one time.
(c)    Drawing Notice and Discount of Acceptances. (i) With respect to each
requested acceptance of Drafts, a Canadian Borrower shall give the
Administrative Agent a notice of drawing (each, a “Drawing Notice”),
substantially in the form of Exhibit H (which shall be irrevocable and may be by
telephone confirmed in writing within one Business Day) to be received prior to
10:00 A.M., Toronto time, at least two Business Days prior to the date of the
requested acceptance, specifying:


54





--------------------------------------------------------------------------------







(a)    the date on which such Drafts are to be accepted;
(B)    the Class of Canadian Revolving Commitments under which such Draft has
been requested;
(C)    the aggregate face amount of such Drafts;
(D)    the maturity date of such Acceptances; and
(E)    whether the Canadian Revolving Lenders of the applicable Class must
purchase or arrange for the purchase of the Acceptances.
The Company hereby represents and warrants that there are no Acceptances
outstanding on the Amendment and Restatement Effective Date.
(ii)    Upon receipt of a Drawing Notice, the Administrative Agent shall
promptly notify each Applicable Lending Office of a Canadian Revolving Lender of
the applicable Class of the contents thereof and of such Canadian Revolving
Lender’s ratable share of the Acceptances requested thereunder. The aggregate
face amount of the Drafts to be accepted by Applicable Lending Office of a
Canadian Revolving Lender shall be determined by the Administrative Agent by
reference to the respective Canadian Revolving Commitments of the Canadian
Revolving Lenders of the applicable Class; provided that, if the face amount of
an Acceptance which would otherwise be accepted by the Applicable Lending Office
of a Canadian Revolving Lender of the applicable Class is not C$5,000,000, or a
whole multiple thereof, the face amount shall be increased or reduced by the
Administrative Agent, in its sole discretion, to C$1,000,000, or the nearest
integral multiple thereof, as appropriate.
(iii)    On each date upon which Acceptances are to be accepted, the
Administrative Agent shall advise the relevant Canadian Borrower of the
applicable Discount Rate for the Applicable Lending Office of each Canadian
Revolving Lender of the applicable Class. Not later than 10:00 A.M., Toronto
time, on such date each Applicable Lending Office of a Canadian Revolving Lender
of the applicable Class shall, subject to the satisfaction of the conditions
precedent specified in Section 5.2, and subject to the Applicable Lending Office
of each Non-Acceptance Canadian Lender of the applicable Class making Acceptance
Equivalent Loans pursuant to paragraph (i) of this Section 2.10, (a) on the
basis of the information supplied by the Administrative Agent, as aforesaid,
complete a Draft or Drafts of the relevant Canadian Borrower by filling in the
Class, amount, date and maturity date thereof in accordance with the applicable
Drawing Notice, (B) duly accept such Draft or Drafts, (C) offer to purchase such
Acceptance or Acceptances at the applicable Discount Rate, (D) give the
Administrative Agent facsimile or telex notice of such Applicable Lending
Office’s acceptance of such Draft or Drafts and confirming the Discount Rate at
which it discounted the Acceptance or Acceptances and the amount paid to the
Administrative Agent for the account of such Canadian Borrower and (E) remit to
the Administrative Agent in Canadian Dollars in immediately available funds an
amount equal to the Discount Proceeds. Upon receipt by the Administrative Agent
of such sums from the Applicable Lending Offices of the applicable Canadian
Revolving Lenders, the Administrative Agent shall make the aggregate amount
thereof available to such Canadian Borrower.
(iv)    Each extension of credit hereunder through the acceptance of Drafts
shall be made simultaneously and pro rata by the Applicable Lending Office of
each of the Canadian


55





--------------------------------------------------------------------------------







Revolving Lenders of the applicable Class in accordance with their respective
Canadian Revolving Commitments of such Class.
(d)    Sale of Acceptances. A Canadian Borrower shall agree to sell, and the
Applicable Lending Offices of the Canadian Revolving Lenders of the applicable
Class shall purchase or arrange for the purchase of, all of the Acceptances in
the market and each Applicable Lending Office of a Canadian Revolving Lender of
the applicable Class shall provide to the Administrative Agent the Discount
Proceeds for the account of such Canadian Borrower. The Acceptance Fee in
respect of such Acceptances may, at the option of the Applicable Lending Office
of a Canadian Revolving Lender of the applicable Class, be set off against the
Discount Proceeds payable by such Applicable Lending Office of such Canadian
Revolving Lender hereunder.
(e)    Acceptance Obligation. The relevant Canadian Borrower is obligated, and
hereby unconditionally agrees, to pay to the Administrative Agent for the
benefit of each Applicable Lending Office of each Canadian Revolving Lender of
the applicable Class the face amount of each Acceptance created by such
Applicable Lending Office in accordance with a Drawing Notice on the maturity
date thereof, or on such earlier date as may be required pursuant to provisions
of this Agreement. With respect to each Acceptance which is outstanding
hereunder, the relevant Canadian Borrower shall notify the Administrative Agent
prior to 11:00 A.M., Toronto time, two Business Days prior to the maturity date
of such Acceptance (which notice shall be irrevocable) of its intention to
either (x) issue Acceptances on such maturity date to provide for the payment of
such maturing Acceptance and shall deliver to the Administrative Agent a Drawing
Notice with respect thereto or (y) repay the maturing Acceptances on the
maturity date. Any repayment of an Acceptance must be made at or before 2:00
P.M. (Toronto time) on the maturity date of such Acceptance. If the relevant
Canadian Borrower fails to provide such notice to the Administrative Agent or
fails to repay the maturing Acceptances, or if an Event of Default has occurred
and is continuing on such maturity date, the relevant Canadian Borrower’s
obligations in respect of the maturing Acceptances shall be deemed to have been
converted on the maturity date thereof into a Canadian Base Rate Loan of the
applicable Class in an amount equal to the face amount of the maturing
Acceptances. Each Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to the Applicable Lending Office of a
Canadian Revolving Lender in respect of any Acceptances of such Canadian
Borrower accepted by such Applicable Lending Office under this Agreement which
might exist solely by reason of those Acceptances being held, at the maturity
thereof, by that Applicable Lending Office in its own right and each Canadian
Borrower agrees not to claim any days of grace if that Applicable Lending
Office, as holder, sues such Canadian Borrower on those Acceptances for payment
of the amounts payable by such Canadian Borrower thereunder.
(f)    Supply of Drafts and Power of Attorney. To enable the Applicable Lending
Offices of the Canadian Revolving Lenders to accept Drafts in the manner
specified in this Section 2.10, each Canadian Borrower hereby appoints the
Applicable Lending Office of each Canadian Revolving Lender as its attorney to
sign and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Applicable Lending Office, blank
forms of its Acceptances. In this respect, it is each Canadian Revolving
Lender’s responsibility to maintain an adequate supply of blank forms of
Acceptances for acceptance under this Agreement. Each Canadian Borrower
recognizes and agrees that all Acceptances signed and/or endorsed on its behalf
by the Applicable Lending Office of a Canadian Revolving Lender shall bind such
Canadian Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officers of such Canadian Borrower;
provided, that such acts in each case are to be undertaken in accordance with
such Canadian Revolving Lender’s obligations under this Agreement. Each
Applicable Lending Office of a Canadian Revolving Lender is hereby authorized to
issue such Acceptances endorsed in blank in such


56





--------------------------------------------------------------------------------







face amounts as may be determined by such Applicable Lending Office; provided
that the aggregate amount thereof is equal to the aggregate amount of
Acceptances required to be accepted by such Applicable Lending Office. Drafts
drawn by a Canadian Borrower to be accepted as Acceptances shall be signed by a
duly authorized officer or officers of such Canadian Borrower or by its
attorney-in-fact including any attorney in fact appointed pursuant to this
Section 2.10(f). Each Canadian Borrower hereby authorizes and requests each
Applicable Lending Office of a Canadian Revolving Lender in accordance with each
Drawing Notice received from such Canadian Borrower to take the measures with
respect to a Draft or Drafts of such Canadian Borrower then in possession of
such Applicable Lending Office specified in paragraph ‎(c)(iii) of this Section
2.10. In case any authorized signatory of such Canadian Borrower whose signature
shall appear on any Draft shall cease to have such authority before the
acceptance of a Draft with respect to such Draft, the obligations of a Canadian
Borrower hereunder and under such Acceptance shall nevertheless be valid for all
purposes as if such authority had remained in force until such creation. The
Administrative Agent and each Canadian Revolving Lender shall be fully protected
in relying upon any instructions received from a Canadian Borrower (orally or
otherwise) without any duty to make inquiry as to the genuineness of such
instructions. The Administrative Agent and each Canadian Revolving Lender shall
be entitled to rely on instructions received from any Person identifying himself
(orally or otherwise) as a duly authorized officer of a Canadian Borrower and
shall not be liable for any errors, omissions, delays or interruptions in the
transmission of such instructions.
(g)    Exculpation. No Applicable Lending Office of a Canadian Revolving Lender
shall be responsible or liable for its failure to accept a Draft if the cause of
such failure is, in whole or in part, due to the failure of a Canadian Borrower
to provide the Drafts or the power of attorney described in paragraph ‎(f) of
this Section 2.10 to such Applicable Lending Office on a timely basis nor shall
any Applicable Lending Office of a Canadian Revolving Lender be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such Draft except loss or improper use arising by reason of the gross negligence
or willful misconduct of such Applicable Lending Office.
(h)    Rights of Canadian Revolving Lender as to Acceptances. Neither the
Administrative Agent nor any Applicable Lending Office of a Canadian Revolving
Lender shall have any responsibility as to the application of the proceeds by a
Canadian Borrower of any discount of any Acceptances. For greater certainty,
each Applicable Lending Office of a Canadian Revolving Lender may, at any time,
purchase Acceptances issued by a Canadian Borrower and may at any time and from
time to time hold, sell, rediscount or otherwise dispose of any or all
Acceptances accepted and/or purchased by it.
(i)    Acceptance Equivalent Loans. Whenever a Canadian Borrower delivers a
Drawing Notice to the Administrative Agent under this Agreement requesting the
Canadian Revolving Lenders of any Class to accept Drafts, an Applicable Lending
Office of a Canadian Revolving Lender of such Class which cannot or does not as
a matter of policy accept Drafts (a “Non-Acceptance Canadian Lender”) shall, in
lieu of accepting Drafts, make an Acceptance Equivalent Loan. On each date on
which Drafts are to be accepted, subject to the same terms and conditions
applicable to the acceptance of Drafts, any Non-Acceptance Canadian Lender of
the applicable Class that makes an Acceptance Equivalent Loan, upon delivery by
a Canadian Borrower of an executed Discount Note payable to the order of such
Non-Acceptance Canadian Lender, will remit to the Administrative Agent in
immediately available funds for the account of such Canadian Borrower the
Acceptance equivalent discount proceeds in respect of the Discount Notes issued
by such Canadian Borrower to the Non-Acceptance Canadian Lender. Each Non-
Acceptance Canadian Lender may agree, in lieu of receiving any Discount Notes,
that such Discount Notes may be uncertificated and the applicable Acceptance
Equivalent Loan shall be evidenced by a loan account which such Non-Acceptance
Canadian Lender shall maintain in its name, and reference to such


57





--------------------------------------------------------------------------------







uncertificated Discount Notes elsewhere in this Agreement shall be deemed to
include reference to the relevant Acceptance Equivalent Loan or loan account, as
applicable.
(j)    Terms Applicable to Discount Notes. The term “Acceptance” when used in
this Agreement shall be construed to include Discount Notes and all terms of
this Agreement applicable to Acceptances shall apply equally to Discount Notes
evidencing Acceptance Equivalent Loans with such changes as may in the context
be necessary (except that no Discount Note may be sold, rediscounted or
otherwise disposed of by the Non-Acceptance Canadian Lender making Acceptance
Equivalent Loans). For greater certainty:
(a)    a Discount Note shall mature and be due and payable on the same date as
the maturity date for Acceptances specified in the applicable Drawing Notice;
(B)    an Acceptance Fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Acceptance Fee in
respect of an Acceptance;
(C)    a discount applicable to a Discount Note shall be calculated in the same
manner and at the Discount Rate that would be applicable to Acceptances accepted
by a Schedule II/ III Reference Lender pursuant to the applicable Drawing
Notice;
(D)    an Acceptance Equivalent Loan made by a Non-Acceptance Canadian Lender
will be considered to be part of a Non-Acceptance Canadian Lender’s outstanding
Acceptances for all purposes of this Agreement; and
(E)    a Canadian Borrower shall deliver Discount Notes to each Non-Acceptance
Canadian Lender and grants to each Non-Acceptance Canadian Lender a power of
attorney in respect of the completion and execution of Discount Notes, each in
accordance with Section 2.10(f).
(k)    Prepayment of Acceptances and Discount Notes. No Acceptance or Discount
Note may be repaid or prepaid prior to the maturity date of such Acceptance or
Discount Note, except in accordance with the provisions of Section 2.18(e) or
Section 8.
(l)    Depository Bills and Notes Act. At the option of the Canadian Borrowers
and any Applicable Lending Office of a Canadian Revolving Lender, Acceptances
and Discount Notes under this Agreement to be accepted by such Applicable
Lending Office may be issued in the form of depository bills and depository
notes, respectively, for deposit with The Canadian Depository for Securities
Limited pursuant to the Depository Bills and Notes Act (Canada). All depository
bills and depository notes so issued shall be governed by the Depository Bills
and Notes Act (Canada) and the provisions of this Section 2.10.
(m)    Acceptance Fee. Each Canadian Borrower agrees to pay to each Applicable
Lending Office of a Canadian Revolving Lender a fee (the “Acceptance Fee”) in
advance and in Canadian Dollars, at a rate per annum equal to the Applicable
Margin for Revolving Loans which are Eurocurrency Loans, on the date of
acceptance of each Acceptance. All Acceptance Fees shall be calculated on the
face amount of the Acceptance issued and computed on the basis of the actual
number of days in the term thereof and a year of 365 days. The Acceptance Fee
shall be in addition to any other fees payable to each Applicable Lending Office
of a Canadian Revolving Lender in connection with the issuance or discounting of
such Acceptance. The discount rate for Acceptance Fees shall be calculated under
terms customary to the practice of the Applicable Lending Offices of Canadian
Revolving Lenders and shall be based upon a year of 365 days and the term of
such Acceptance.


58





--------------------------------------------------------------------------------







2.11    Swingline Commitment. (a) Subject to the terms and conditions hereof,
each Swingline Lender of any Class agrees to make a portion of the credit
otherwise available to the Company and any Domestic Subsidiary Borrower under
the Domestic Revolving Commitments of such Class from time to time during the
applicable Revolving Commitment Period by making swing line loans (“Swingline
Loans”) in Dollars to the Company and any Domestic Subsidiary Borrower; provided
that (i) after giving effect to such borrowing and the use of proceeds thereof,
the aggregate principal amount of Swingline Loans of any Class made by such
Swingline Lender that are then outstanding shall not exceed the Swingline
Commitment of such Class of such Swingline Lender then in effect
(notwithstanding that the aggregate principal amount of the Swingline Loans of
the applicable Class of such Swingline Lender outstanding at any time, when
aggregated with such Swingline Lender’s other outstanding Domestic Revolving
Extensions of Credit of such Class, may exceed such Swingline Lender’s Swingline
Commitment of such Class then in effect), (ii) after giving effect to such
borrowing and the use of proceeds thereof, the aggregate principal amount of
Swingline Loans of any Class made by such Swingline Lender that are then
outstanding, when aggregated with its Domestic Revolving Extensions of Credit
(other than Domestic Revolving Extensions of Credit under clause (c) of the
definition thereof in respect of Swingline Loans of such Class of such Swingline
Lender) of such Class that are then outstanding, shall not exceed the Domestic
Revolving Commitment of such Class of such Swingline Lender then in effect,
(iii) the Company or the relevant Subsidiary Borrower shall not request any
Swingline Loan of any Class if, after giving effect to the making of such
Swingline Loan and the use of proceeds thereof, the aggregate amount of the
Available Domestic Revolving Commitments of such Class would be less than zero
and (iv) after giving effect to such borrowing and the use of proceeds thereof,
(a) [Reserved], (B) the Total Revolving Extensions of Credit shall not exceed
the Total Revolving Commitments at such time, (C) (1) the Total 2022 Revolving
Extensions of Credit shall not exceed the Total 2022 Revolving Commitments then
in effect and, (2) the Total 2023 Revolving Extensions of Credit shall not
exceed the Total 2023 Revolving Commitments then in effect and (3) the Total
2024 Revolving Extensions of Credit shall not exceed the Total 2024 Revolving
Commitments then in effect and (D) the Outstanding Amount of all Swingline Loans
shall not exceed the Swingline Sublimit. During the Revolving Commitment Period
in respect of any Class, the Company and any Domestic Subsidiary Borrower may
use the Swingline Commitment in respect of such Class by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.
(b)    The Swingline Loans may from time to time be (i) ABR Loans, (ii) Money
Market Rate Loans or (iii) a combination thereof, as determined by the Company
and notified to and, in the case of any Money Market Rate Loan, consented to by
the relevant Swingline Lender in accordance herewith.
(c)    The Company or relevant Subsidiary Borrower shall repay to the relevant
Swingline Lender the then unpaid principal amount of each Swingline Loan
advanced by such Swingline Lender on the earliest of (i) the date that is ten
Business Days after the date of such advance, (ii) the applicable Revolving
Termination Date then in effect and (iii) the Interest Payment Date with respect
thereto.
2.12    Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Company or any Domestic Subsidiary Borrower desires that a
Swingline Lender of any Class make Swingline Loans of such Class it shall give
such Swingline Lender telephonic notice confirmed promptly in writing (which
telephonic notice must be received by such Swingline Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing


59





--------------------------------------------------------------------------------







Date), specifying (i) the amount, Class and Type of Swingline Loan to be
borrowed, (ii) with respect to any Money Market Rate Loan, the length of the
Interest Period therefor and (iii) the requested Borrowing Date (which shall be
a Business Day during the applicable Revolving Commitment Period). Prior to any
such notice, the Company or the relevant Subsidiary Borrower may request a quote
from the relevant Swingline Lender as to the Money Market Rate that would apply
to such Swingline Loan if it were to be a Money Market Rate Loan for the
Interest Period specified by the Company or such Subsidiary Borrower, and such
Swingline Lender shall promptly notify the Company or the relevant Subsidiary
Borrower whether it is willing to make a Money Market Rate Loan and, if
applicable, provide such a quote for such Interest Period. If the Company or
such Subsidiary Borrower accepts such rate, such Swingline Loan shall be a Money
Market Rate Loan for such Interest Period bearing interest at such rate. The
relevant Swingline Lender shall promptly confirm such quote with respect to the
Money Market Rate Loan to be made in writing. Each borrowing under the Swingline
Commitment of any Class shall be in an amount equal to $25,000,000 or a whole
multiple of $1,000,000 in excess thereof. Not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, such Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by such Swingline Lender. The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Company or
relevant Subsidiary Borrower on such Borrowing Date by depositing such proceeds
in the account of the Company or relevant Subsidiary Borrower with the
Administrative Agent or such other account as the Company or the relevant
Subsidiary Borrower may specify to the Administrative Agent in writing on such
Borrowing Date in immediately available funds. Such Swingline Lender shall not
make any Swingline Loan in the period commencing on the first Business Day after
it receives written notice from the Administrative Agent that one or more of the
conditions precedent contained in Section 5.2 shall not on such date be
satisfied, and ending when such conditions are satisfied. The Administrative
Agent shall immediately notify the Swingline Lender upon becoming aware that
such conditions in Section 5.2 are thereafter satisfied. Such Swingline Lender
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 5.2 have been satisfied in connection
with the making of any Swingline Loan. Notwithstanding the foregoing, the
Company and any Swingline Lender may at any time and from time to time enter
into agreements which provide for procedures for soliciting, extending and
funding Swingline Loans to the Company or any Subsidiary Borrower which differ
from those specified herein.
(b)    Each Swingline Lender of any Class, at any time and from time to time in
its sole and absolute discretion may, on behalf of the Company or relevant
Subsidiary Borrower (each of which hereby irrevocably directs each Swingline
Lender to act on its behalf), on one Business Day’s notice given by such
Swingline Lender to the Administrative Agent no later than 12:00 Noon, New York
City time, request each Domestic Revolving Lender of such Class to make, and
each Domestic Revolving Lender of such Class hereby agrees to make, a Domestic
Revolving Loan of such Class, in an amount equal to such Domestic Revolving
Lender’s 2022 Domestic Revolving Percentage, 2023 Domestic Revolving Percentage
or 2024 Domestic Revolving Percentage, as the case may be, of the aggregate
amount of the Swingline Loans of the applicable Class advanced by such Swingline
Lender (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay such Swingline Lender. Each Domestic Revolving Lender of the applicable
Class shall make the amount of such Domestic Revolving Loan of the applicable
Class available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Domestic Revolving Loans
shall be immediately made


60





--------------------------------------------------------------------------------







available by the Administrative Agent to the relevant Swingline Lender for
application by such Swingline Lender to the repayment of the Refunded Swingline
Loans.
(c)    If prior to the time a Domestic Revolving Loan would have otherwise been
made pursuant to Section 2.12(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Company or if for any
other reason, as determined by a Swingline Lender in its sole discretion,
Domestic Revolving Loans of the applicable Class may not be made as contemplated
by Section 2.12(b), each Domestic Revolving Lender of the applicable Class
shall, on the date such Domestic Revolving Loan was to have been made pursuant
to the notice referred to in Section 2.12(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans of the applicable
Class by paying to the relevant Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Domestic Revolving Lender’s 2022
Domestic Revolving Percentage, 2023 Domestic Revolving Percentage or 2024
Domestic Revolving Percentage, as the case may be, times (ii) the aggregate
principal amount of Swingline Loans of the applicable Class advanced by such
Swingline Lender(s) then outstanding that were to have been repaid with such
Domestic Revolving Loans, and any Swingline Loans that are Money Market Rate
Loans shall be automatically converted to ABR Loans on such date.
(d)    Whenever, at any time after a Swingline Lender has received from any
Domestic Revolving Lender such Lender’s Swingline Participation Amount, such
Swingline Lender receives any payment on account of the applicable Swingline
Loans, such Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans advanced
by such Swingline Lender(s) then due); provided, however, that in the event that
such payment received by a Swingline Lender is required to be returned, such
Domestic Revolving Lender will return to such Swingline Lender any portion
thereof previously distributed to it by such Swingline Lender.
(e)    Each Domestic Revolving Lender’s obligation to make the Loans referred to
in Section 2.12(b) ‎and to purchase participating interests pursuant to Section
2.12(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Domestic Revolving Lender or the Company or any Subsidiary
Borrower may have against the Swingline Lender, the Company or any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any Subsidiary Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Company, any
Subsidiary Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(f)    The Company hereby represents and warrants that there are no Swingline
Loans outstanding on the Amendment and Restatement Effective Date.
2.13    New or Successor Swingline Lender; Swingline Commitments. The Company
may (a) terminate the Swingline Commitment of any Swingline Lender for any
reason upon not less than three Business Days prior written notice to the
Administrative Agent and such Swingline Lender, (b) add additional Swingline
Lenders (with the consent of such Lenders) and (c) increase (with the consent of
such Lender) or decrease the Swingline Commitment of any


61





--------------------------------------------------------------------------------







existing Swingline Lender at any time upon notice to the Administrative Agent in
accordance with the provisions of this Section 2.13. If the Company shall decide
to add a new Swingline Lender under this Agreement, then the Company may appoint
from among the Domestic Revolving Lenders a new Swingline Lender, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), whereupon such Lender shall become a Swingline Lender under this
Agreement and the other Loan Documents with the rights, powers and duties of a
Swingline Lender hereunder. Upon the termination of the Swingline Commitments of
a Swingline Lender, the Company shall pay to the terminated Swingline Lender all
principal and accrued interest on outstanding Swingline Loans owing to such
terminated Swingline Lender. The acceptance of any appointment as a Swingline
Lender hereunder in accordance with this Agreement or the increase of the
Swingline Commitment of any existing Swingline Lender, shall be evidenced by an
agreement entered into by such Swingline Lender in a form reasonably
satisfactory to the Company, such Swingline Lender and the Administrative Agent
and, from and after the effective date of such agreement, such new or successor
lender of Swingline Loans shall become a “Swingline Lender” hereunder or such
increased Swingline Commitment shall become effective. The Administrative Agent
shall promptly notify the Lenders of the effectiveness of any addition of a
Swingline Lender, or any increased Swingline Commitment pursuant to this Section
2.13.
2.14    Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, from time to time during the Revolving Commitment Period in
respect of any Class of Domestic Revolving Commitments the Company may request
Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans of the applicable Class in
Dollars; provided that, after giving effect to such borrowing and the use of
proceeds thereof, (i) [Reserved], (ii) the Total Revolving Extensions of Credit
shall not exceed the Total Revolving Commitments then in effect and (iii) (a)
the Total 2022 Revolving Extensions of Credit shall not exceed the Total 2022
Revolving Commitments then in effect and (B) the, (B) the Total 2023 Revolving
Extensions of Credit shall not exceed the Total 2023 Revolving Commitments then
in effect and (C) the Total 2024 Revolving Extensions of Credit shall not exceed
the Total 2024 Revolving Commitments at such time. To request Competitive Bids,
the Company shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) by delivery of a Competitive Bid Request
not later than 12:00 Noon New York City time (a) four Business Days prior to the
requested Borrowing Date, in the case of Eurocurrency Competitive Loans, or (B)
one Business Day prior to the requested Borrowing Date, in the case of Fixed
Rate Loans. Each such Competitive Bid Request shall specify (1) the amount
(which shall be a minimum of $50,000,000) and Type and Class of the requested
Competitive Loans, (2) the requested Borrowing Date and (3) the requested
Interest Period applicable thereto; provided that the Company may request offers
to make Competitive Loans for more than one Interest Period or for multiple
Types and Classes of Competitive Loans in a single Competitive Bid Request.
(b)    Promptly following receipt of a Competitive Bid Request conforming to the
requirements of this Section (but, in any event, no later than 3:00 p.m. New
York City time, on the date of receipt thereof), the Administrative Agent shall
notify the Revolving Lenders of the applicable Class of the details thereof,
inviting the Revolving Lenders of such Class to submit Competitive Bids.
(c)    Each Revolving Lender of the applicable Class (or any Applicable Lending
Office of such Lender) may (but shall not have any obligation to) make one or
more Competitive Bids to the Company in response to a Competitive Bid Request.
Each Competitive Bid by a Revolving Lender must be in the form of Exhibit J and
must be received by the Administrative Agent at its office specified in Section
10.2 not later than 9:30 A.M., New York City time, three Business Days before
the proposed


62





--------------------------------------------------------------------------------







Borrowing Date, in the case of Eurocurrency Competitive Loans, or 9:30 A.M., New
York City time, on the proposed Borrowing Date, in the case of Fixed Rate Loans.
Competitive Bids that do not conform substantially to Exhibit J may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable if such bid is rejected. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and which may equal the entire principal amount of the Competitive
Loans requested by the Company) of the Competitive Loan or Loans that the Lender
is willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof. A
Competitive Bid may set forth up to five separate offers by a quoting Lender
with respect to each Interest Period specified in a Competitive Bid Request. A
Competitive Bid submitted pursuant to this paragraph (‎c) shall be irrevocable.
(d)    The Administrative Agent shall promptly (and, in any event, by no later
than 10:00 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans) notify the Company of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid
and, as soon as practical thereafter, shall provide the Company with a copy of
all Competitive Bids (including rejected bids).
(e)    Subject only to the provisions of this paragraph, the Company may accept
or reject any Competitive Bid. The Company shall notify the Administrative Agent
by telephone, promptly confirmed in writing by delivery of a Competitive Bid
Accept/Reject Letter to the Administrative Agent, whether and to what extent it
has decided to accept or reject each Competitive Bid not later than 10:30 A.M.,
New York City time (x) three Business Days before the proposed Borrowing Date,
in the case of Eurocurrency Competitive Loans, and (y) on the proposed Borrowing
Date, in the case of Fixed Rate Loans; provided that (i) the failure of the
Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid of a
particular Type made at a particular Competitive Bid Rate if the Company rejects
a Competitive Bid for Loans of such Type made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Company shall
not exceed the aggregate amount of the requested Competitive Loans specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Company may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made (as nearly as
possible) pro rata in accordance with the amount of each such Competitive Bid
with such amounts rounded (as nearly as possible) to integral multiples of
$1,000,000, in a manner determined by the Company, and (v) except pursuant to
clause (iv) above, no Competitive Bid shall be accepted for a Competitive Loan
made by a Lender unless such Competitive Loan is in a minimum principal amount
of $5,000,000. A notice given by the Company pursuant to this paragraph shall be
irrevocable.
(f)    The Administrative Agent shall promptly (and, in any event, by 11:00
A.M., New York City time (i) three Business Days before the proposed Borrowing
Date, in the case of Eurocurrency Competitive Loans, and (ii) on the proposed
Borrowing Date, in the case of Fixed Rate Loans) notify each bidding Lender
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.


63





--------------------------------------------------------------------------------







(g)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Company at least one half of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (c) of this Section.
(h)    The Company shall repay each outstanding Competitive Loan on the last day
of the Interest Period therefor.
2.15    Facility Fees, etc. (a) The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender of any Class a facility fee for
the period from and including the Closing Date (or such later date as such
Lender shall become a Lender hereunder) to the day on which all Revolving
Extensions of Credit of such Class of such Lender have been paid in full and the
Revolving Commitments of such Class of such Lender have been terminated,
computed at the Facility Fee Rate for such Class on the average daily amount of
the Revolving Commitments (other than Brazilian Revolving Commitments and
Converted RMB Revolving Commitments) of such Class of such Lender (whether used
or unused) or, if such Revolving Commitments of such Class have been terminated,
on the daily average Revolving Extensions of Credit (other than Brazilian
Revolving Extensions of Credit and Converted RMB Revolving Extensions of Credit)
of such Class of such Lender during the related Fee Payment Period for which
payment is made, payable in arrears on each Fee Payment Date, commencing on the
first such date to occur after the date hereof.
(b)    Ford Brasil agrees to pay to each Brazilian Revolving Lender of any Class
a facility fee for the period from and including the FifSixteenth Amendment
Effective Date (or such later date as such Lender shall become a Brazilian
Revolving Lender hereunder) to the day on which all Brazilian Revolving
Extensions of Credit of such Class of such Lender have been paid in full and the
Brazilian Revolving Commitments of such Class of such Lender have been
terminated, computed at the Facility Fee Rate for such Class on the average
daily amount of the Brazilian Revolving Commitments of such Class of such Lender
(whether used or unused) or, if such Brazilian Revolving Commitments of such
Class have been terminated, on the daily average Brazilian Revolving Extensions
of Credit of such Class of such Lender during the related Fee Payment Period for
which payment is made, payable in arrears in Brazilian Reais on each Fee Payment
Date, commencing on the first such date to occur after the date hereof.
(c)    The Company agrees to pay to the RMB Administrative Agent for the account
of each Converted RMB Revolving Lender of any Class a facility fee for the
period from and including the FifSixteenth Amendment Effective Date (or such
later date as such Lender shall become a Converted RMB Revolving Lender
hereunder) to the day on which all Converted RMB Revolving Extensions of Credit
of such Class of such Lender have been paid in full and the Converted RMB
Revolving Commitments of such Class of such Lender have been terminated,
computed at the Facility Fee Rate for such Class on the average daily amount of
the Converted RMB Revolving Commitments of such Class of such Lender (whether
used or unused) or, if such Converted RMB Revolving Commitments of such Class
have been terminated, on the daily average Converted RMB Revolving Extensions of
Credit of such Class of such Lender during the related Fee Payment Period for
which payment is made, payable in arrears in RMB on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.
(d)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent. Ford Brasil agrees to


64





--------------------------------------------------------------------------------







pay to the Brazilian Administrative Agent the fees in the amounts and on the
dates as set forth in any fee agreements with the Brazilian Administrative
Agent.
2.16    Termination, Reduction or Reallocation of Revolving Commitments. (a) The
Company shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments under any
Revolving Facility or, from time to time, to reduce the amount of the Revolving
Commitments under any Revolving Facility; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments, the Total 2022 Revolving Extensions of
Credit would exceed the Total 2022 Revolving Commitments, the Total 2023
Revolving Extensions of Credit would exceed the Total 2023 Revolving
Commitments, the Total 2024 Revolving Extensions of Credit would exceed the
Total 2024 Revolving Commitments, or the Revolving Extensions of Credit under
any Revolving Facility would exceed the Revolving Commitments under such
Revolving Facility. Any such reduction shall be in an amount equal to
$250,000,000, or a whole multiple of $25,000,000 in excess thereof (or (i) in
the case of any Brazilian Revolving Facility of any Class, $10,000,000 or a
whole multiple of $5,000,000 in excess thereof (in each case, computed using the
then applicable Applicable Brazilian Reais Conversion Rate) or (ii) in the case
of any Converted RMB Revolving Facility of any Class, 50,000,000 RMB or whole
multiple of 10,000,000 RMB in excess thereof), and shall reduce permanently such
Revolving Commitments under such Facility then in effect. Each notice delivered
by the Company pursuant to this Section 2.16 shall be irrevocable; provided,
that a notice to terminate any Revolving Commitments delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities or a Change of Control, in which case, such notice may be revoked by
the Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Notwithstanding the
foregoing, the revocation of a termination notice shall not affect the Company’s
obligation to indemnify any Lender in accordance with Section 2.27 for any loss
or expense sustained or incurred as a consequence thereof.
(b)    The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to require Revolving Lenders under either
Canadian Revolving Facility and/or either Multicurrency Revolving Facility to
reallocate their Revolving Commitments thereunder to the Domestic Revolving
Facility of the corresponding Class; provided that (x) after giving effect to
any such reallocation, the aggregate Canadian Revolving Extensions of Credit
under the Canadian Revolving Commitments of any Class shall not exceed the
aggregate Canadian Revolving Commitments of such Class and the aggregate
Multicurrency Revolving Extensions of Credit under the Multicurrency Revolving
Commitments of any Class shall not exceed the aggregate Multicurrency Revolving
Commitments of such Class and (y) no Revolving Lender under a Canadian Revolving
Facility shall be required to reallocate any of its Revolving Commitments
thereunder to the Domestic Revolving Facility of the corresponding Class unless
either (a) prior to such reallocation, such Revolving Lender was a Domestic
Revolving Lender or (B) such Revolving Lender has consented to such reallocation
in writing (a Lender excluded from such reallocation pursuant to this Section
2.16(b)(y), an “Excluded Canadian Revolving Lender”). Any such reallocation
shall be in an amount equal to $25,000,000, or a whole multiple of $1,000,000 in
excess thereof. Any such reallocation shall reduce the Revolving Commitment of
Lenders under the applicable Canadian Revolving Facility (other than any
Excluded Canadian Revolving Lender) or the applicable Multicurrency Revolving
Facility, as applicable, pro rata in accordance with their existing Revolving
Commitment under such Facility at such time and increase each


65





--------------------------------------------------------------------------------







such Revolving Lender’s Domestic Revolving Commitment of the corresponding Class
by such amount; provided that if such reallocation would result in amounts being
payable by the Company or any Subsidiary Borrower to any Lender under Section
2.25 or Section 2.26, such Lender shall change its Applicable Lending Office to
avoid such result. On the date of any such reallocation, (i) each relevant
Revolving Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine are
necessary in order to cause, after giving effect to such increased Domestic
Revolving Commitments and reduced Canadian Revolving Commitments and/or
Multicurrency Revolving Commitments of the applicable Class and the application
of such amounts to prepay Domestic Revolving Loans and/or Canadian Revolving
Loans and/or Multicurrency Revolving Loans of such Class of other relevant
Domestic Revolving Lenders and/or Canadian Revolving Lenders and/or
Multicurrency Revolving Lenders of such Class, the Domestic Revolving Loans
and/or Canadian Revolving Loans and/or Multicurrency Revolving Loans of such
Class to be held ratably by all Domestic Revolving Lenders and/or Canadian
Revolving Lenders and/or Multicurrency Revolving Lenders of such Class in
accordance with their respective Domestic Revolving Commitments and/or Canadian
Revolving Commitments and/or Multicurrency Revolving Commitments of such Class
after giving effect to such increase, (ii) the Company and any relevant
Subsidiary Borrower shall be deemed to have prepaid and reborrowed all
outstanding Domestic Revolving Loans and/or Canadian Revolving Loans and/or
Multicurrency Revolving Loans of such Class and (iii) the Company and any
relevant Subsidiary Borrower shall pay to the relevant Domestic Revolving
Lenders and/or Canadian Revolving Lenders and/or Multicurrency Revolving Lenders
of such Class the amounts, if any, payable under Section 2.27 as a result of
such prepayment.
(c)    The Company may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent, any other relevant Applicable
Administrative Agent and the relevant Revolving Lenders, request that one or
more of the Revolving Lenders under either Domestic Revolving Facility
reallocate a portion of their respective Domestic Revolving Commitments under
such Domestic Revolving Facility to the Canadian Revolving Facility of the
corresponding Class, the Brazilian Revolving Facility of the corresponding
Class, the Unconverted RMB Revolving Facility of the corresponding Class or the
Multicurrency Revolving Facility of the corresponding Class, as the case may be;
provided that, after giving effect to any such reallocation and any prepayment
of the Domestic Revolving Loans of the applicable Class (which may include a non
pro rata prepayment of the Domestic Revolving Lenders of the applicable Class
agreeing to such reallocation), the Domestic Revolving Extensions of Credit
under the Domestic Revolving Commitments of the applicable Class shall not
exceed the Domestic Revolving Commitments of such Class. Each notice from the
Company pursuant to this paragraph ‎(c) shall set forth the requested amount and
Class of such reallocation and date of such reallocation (which shall be at
least three Business Days after the date of such request) and shall also set
forth the agreement of the relevant Domestic Revolving Lenders to such
reallocation. Domestic Revolving Lenders of any Class agreeing to reallocate a
portion of their Domestic Revolving Commitments of such Class to such other
Revolving Facility of such Class shall have such portion of their Domestic
Revolving Commitment of such Class reallocated as provided in such notice. On
the date of any such reallocation, (i) each relevant Revolving Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine is necessary in order to
cause, after giving effect to such reallocation and the application of such
amounts to prepay Revolving Loans under the relevant Revolving Facility or
Facilities, the Revolving Loans under each Revolving Facility to be held ratably
by all Revolving Lenders under such Facility in accordance with their respective
Revolving Commitments under such Revolving Facility after giving effect to such
reallocation, (ii) the Company and any relevant Subsidiary Borrower shall be
deemed to have prepaid and reborrowed all outstanding Revolving Loans under the
relevant Facility or Facilities and (iii) the Company and any relevant
Subsidiary Borrower shall pay to the relevant Revolving Lenders the amounts,


66





--------------------------------------------------------------------------------







if any, payable under Section 2.27 as a result of such prepayment(s).
Notwithstanding anything in this paragraph ‎(c) to the contrary, no Domestic
Revolving Lender shall be obligated to transfer any portion of its Domestic
Revolving Commitments to a Canadian Revolving Facility, a Brazilian Revolving
Facility, an Unconverted RMB Revolving Facility or a Multicurrency Revolving
Facility unless such Revolving Lender agrees. The initial amount in Brazilian
Reais of any Brazilian Revolving Commitments of any Class resulting from any
such reallocation of Domestic Revolving Commitments of such Class shall be equal
to the amount in Dollars of the Domestic Revolving Commitments so reallocated
multiplied by the Brazilian Exchange Rate on the second Business Day prior to
the date of such reallocation and shall thereafter be adjusted pursuant to the
second sentence of the definition of “2022 Brazilian Revolving Commitment”,
“2023 Brazilian Revolving Commitment” or “2024 Brazilian Revolving Commitment”,
as applicable.
(d)    The Company may at any time or from time to time after the FifSixteenth
Amendment Effective Date, by notice to the Administrative Agent, the RMB
Administrative Agent and the relevant Revolving Lenders, request that all of the
Revolving Lenders under any RMB Revolving Facility reallocate a portion of their
respective RMB Revolving Commitments under such RMB Revolving Facility to the
Domestic Revolving Facility of the corresponding Class; provided that, after
giving effect to any such reallocation and any prepayment of the RMB Revolving
Loans under such RMB Revolving Facility of the applicable Class (which may
include a non pro rata prepayment of the RMB Revolving Lenders under such RMB
Revolving Facility of the applicable Class agreeing to such reallocation), the
RMB Revolving Extensions of Credit under the RMB Revolving Commitments under
such RMB Revolving Facility of the applicable Class shall not exceed the RMB
Revolving Commitments under such RMB Revolving Facility of such Class. Each
notice from the Company pursuant to this paragraph ‎(d) shall set forth the
requested aggregate amount (the “RMB Commitment Reallocation Request Amount”),
the RMB Revolving Facility and Class of such reallocation and the proposed date
of such reallocation (which shall be at least ten Business Days after the date
of such request) and the date by which RMB Revolving Lenders must provide the
RMB Commitment Reallocation Response (the “RMB Commitment Reallocation Response
Deadline”). RMB Revolving Lenders under any RMB Revolving Facility of any Class
agreeing to reallocate a portion of their RMB Revolving Commitments under such
RMB Revolving Facility of such Class to the Domestic Revolving Facility of such
Class shall, prior to the RMB Commitment Reallocation Response Deadline, deliver
a written response (“RMB Commitment Reallocation Response”) to the Company, with
a copy to the Administrative Agent and the RMB Administrative Agent, which shall
contain (x) each RMB Revolving Lender’s agreement to such reallocation and (y)
the amount of such RMB Revolving Lender’s RMB Revolving Commitment under such
RMB Revolving Facility of such Class that such RMB Revolving Lender is agreeing
to reallocate. Any RMB Revolving Lender that does not deliver an RMB Commitment
Reallocation Response to the Company prior to the RMB Commitment Reallocation
Response Deadline shall be deemed not to agree to any such reallocation. If the
aggregate amount of RMB Revolving Commitments under such RMB Revolving Facility
of such Class offered to be reallocated pursuant to all RMB Commitment
Reallocation Responses exceeds the RMB Commitment Reallocation Request Amount,
each applicable RMB Revolving Lender shall have a pro rata portion (based on the
respective amounts included in all RMB Commitment Reallocation Responses) of the
amount set forth in its RMB Commitment Reallocation Response reallocated
pursuant to this Section 2.16(d). On the date of any such reallocation, (i) each
relevant Revolving Lender shall make available to the Applicable Administrative
Agent such amounts in immediately available funds as the Applicable
Administrative Agent shall determine are necessary in order to cause, after
giving effect to such reallocation and the application of such amounts to prepay
Revolving Loans of the applicable Class under the Domestic Revolving Facility
and/or RMB Revolving Facility of such Class, the Revolving Loans under the
Domestic Revolving Facility and/or RMB Revolving Facility of such Class to be
held ratably by all Revolving Lenders under the Domestic


67





--------------------------------------------------------------------------------







Revolving Facility and/or RMB Revolving Facility of such Class in accordance
with their respective Revolving Commitments under the Domestic Revolving
Facility and/or RMB Revolving Facility of such Class after giving effect to such
reallocation, (ii) the Company and any relevant Subsidiary Borrower shall be
deemed to have prepaid and reborrowed all outstanding Revolving Loans under the
Domestic Revolving Facility and/or RMB Revolving Facility of such Class and
(iii) the Company and any relevant Subsidiary Borrower shall pay to the relevant
Revolving Lenders the amounts, if any, payable under Section 2.27 as a result of
such prepayment(s). Notwithstanding anything in this paragraph ‎(d) to the
contrary, no RMB Revolving Lender of any Class shall be obligated to transfer
any portion of its RMB Revolving Commitments of such Class to the Domestic
Revolving Facility of such Class unless such RMB Revolving Lender agrees. The
amount, in Dollars, of any Domestic Revolving Commitments of any Class resulting
from any such reallocation of Converted RMB Revolving Commitments of such Class
shall be calculated on the basis of the RMB Exchange Rate in effect on the
Business Day prior to the date that such reallocation is effective.
(e)    The Company may at any time or from time to time after the FifSixteenth
Amendment Effective Date, by notice to the Administrative Agent, the Brazilian
Administrative Agent and the relevant Revolving Lenders, request that all of the
Revolving Lenders under a Brazilian Revolving Facility of any Class reallocate a
portion of their respective Revolving Commitments under such Brazilian Revolving
Facility to the Domestic Revolving Facility of the corresponding Class; provided
that, after giving effect to any such reallocation and any prepayment of the
Brazilian Revolving Loans of the applicable Class (which may include a non pro
rata prepayment of the Brazilian Revolving Lenders of the applicable Class
agreeing to such reallocation), the Brazilian Revolving Extensions of Credit
under the Brazilian Revolving Commitments of the applicable Class shall not
exceed the Brazilian Revolving Commitments of such Class. Each notice from the
Company pursuant to this paragraph ‎(e) shall set forth the requested aggregate
amount (the “Brazilian Commitment Reallocation Request Amount”) and Class of
such reallocation and the proposed date of such reallocation (which shall be at
least three Business Days after the date of such request) and the date by which
the Brazilian Revolving Lenders must provide the Brazilian Commitment
Reallocation Response (the “Brazilian Commitment Reallocation Response
Deadline”). Brazilian Revolving Lenders of any Class agreeing to reallocate a
portion of their Brazilian Revolving Commitments of such Class to the Domestic
Revolving Facility of such Class shall, prior to the Brazilian Commitment
Reallocation Response Deadline, deliver a written response (the “Brazilian
Commitment Reallocation Response”) to the Company, with a copy to the
Administrative Agent and the Brazilian Administrative Agent, which shall contain
(x) each Brazilian Revolving Lender’s agreement to such reallocation and (y) the
amount of such Brazilian Revolving Lender’s Brazilian Revolving Commitment of
such Class that such Brazilian Revolving Lender is agreeing to reallocate. Any
Brazilian Revolving Lender who does not deliver a Brazilian Commitment
Reallocation Response to the Company on or prior to the Brazilian Commitment
Reallocation Response Deadline shall be deemed not to agree to any such
reallocation. If the aggregate amount of Brazilian Revolving Commitments of such
Class offered to be reallocated pursuant to all Brazilian Commitment
Reallocation Responses exceeds the Brazilian Commitment Reallocation Request
Amount, each applicable Brazilian Revolving Lender shall have a pro rata portion
(based on the respective amounts included in all Brazilian Commitment
Reallocation Responses) of the amount set forth in its Brazilian Commitment
Reallocation Response reallocated pursuant to this Section 2.16(e). On the date
of any such reallocation, (i) each relevant Revolving Lender shall make
available to the Applicable Administrative Agent such amounts in immediately
available funds as the Applicable Administrative Agent shall determine are
necessary in order to cause, after giving effect to such reallocation and the
application of such amounts to prepay Revolving Loans under the Domestic
Revolving Facility and/or Brazilian Revolving Facility of the applicable Class,
the Revolving Loans under the Domestic Revolving Facility and/or Brazilian
Revolving Facility of such Class to be held ratably by all Revolving Lenders
under the


68





--------------------------------------------------------------------------------







Domestic Revolving Facility and/or Brazilian Revolving Facility of such Class in
accordance with their respective Revolving Commitments under the Domestic
Revolving Facility and/or Brazilian Revolving Facility of such Class after
giving effect to such reallocation, (ii) the Company and any relevant Subsidiary
Borrower shall be deemed to have prepaid and reborrowed all outstanding
Revolving Loans under the Domestic Revolving Facility and/or Brazilian Revolving
Facility of such Class and (iii) the Company and any relevant Subsidiary
Borrower shall pay to the relevant Revolving Lenders the amounts, if any,
payable under Section 2.27 as a result of such prepayment(s). Notwithstanding
anything in this paragraph (e) to the contrary, no Brazilian Revolving Lender of
any Class shall be obligated to transfer any portion of its Brazilian Revolving
Commitments of such Class to the Domestic Revolving Facility of such Class
unless such Brazilian Revolving Lender agrees. The amount, in Dollars, of any
Domestic Revolving Commitments of any Class resulting from any such reallocation
of Brazilian Revolving Commitments of such Class shall be calculated on the
basis of the Applicable Brazilian Reais Conversion Rate in effect on the date
that such reallocation is effective.
(f)    Any 2022 Revolving Lender may at any time or from time to time after the
Sixteenth Amendment Effective Date and prior to the Revolving Termination Date
in respect of the 2022 Revolving Facilities, with the written consent of the
Company, by written notice to the Administrative Agent and the Company, convert
all or any portion of its 2022 Revolving Commitments under any 2022 Revolving
Facility or Facilities into 2023 Revolving Commitments under the corresponding
2023 Revolving Facility or Facilities; provided that, (i) after giving effect to
any such conversion and any prepayment of the 2022 Revolving Loans (which may
include a non pro rata prepayment of the 2022 Revolving Loans of the converting
2022 Revolving Lender), the 2022 Revolving Loans under the applicable 2022
Revolving Facility or Facilities shall not exceed the 2022 Revolving Commitments
under such 2022 Revolving Facility or Facilities and the Total 2022 Revolving
Extensions of Credit shall not exceed the Total 2022 Revolving Commitments then
in effect, (ii) at the time of such conversion no Default or Event of Default
shall have occurred and be continuing and (iii) in the case of any conversion of
less than all of such Lender’s 2022 Revolving Commitments, the aggregate amount
of such Lender’s 2022 Revolving Commitments to be converted shall be in a
minimum amount of $25,000,000 and an integral multiple of $5,000,000. Each
notice from a 2022 Revolving Lender pursuant to this paragraph (f) shall set
forth the amount of 2022 Revolving Commitments under each 2022 Revolving
Facility to be converted into 2023 Revolving Commitments under the corresponding
2023 Revolving Facility and the date of such conversion (which shall be at least
three (3) Business Days after the date of such notice) and shall also set forth
the consent of the Company to such conversion. On the date of any such
conversion, the relevant 2022 Revolving Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine are necessary in order to cause, after
giving effect to such conversion and any application of any such amounts to
prepay Revolving Loans under the 2022 Revolving Facility or Facilities of the
converting Revolving Lender in effect prior to such conversion (which
prepayments may be non pro rata), the Revolving Loans under each Revolving
Facility to be held ratably by all Revolving Lenders under such Revolving
Facility in accordance with their respective Revolving Commitments under such
Revolving Facility after giving effect to such conversion.
2.17    Optional Prepayments. The Company and any relevant Subsidiary Borrower
may at any time and from time to time prepay the Loans (other than Brazilian
Revolving Loans), in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans (or the RMB Administrative Agent no later than 11:00 A.M.,
Hong Kong time, three Business Days prior thereto, in the case of CNHHIBOR
Loans), and no later than 12:00 Noon, New York City time, on the day of such


69





--------------------------------------------------------------------------------







prepayment, in the case of ABR Loans or Canadian Base Rate Loans, which notice
shall specify the applicable Facility and the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans (or CNHHIBOR Loans), ABR Loans,
or Canadian Base Rate Loans; provided, that (a) if a Eurocurrency Loan (or a
CNHHIBOR Loan) is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Company or relevant Subsidiary Borrower shall
also pay any amounts owing pursuant to Section 2.27 and (b) no Competitive Loan
may be prepaid without the consent of the Lender thereof except for any
prepayment in connection with a Change of Control or in order to cure an Event
of Default; provided, further, that such notice to prepay the Loans delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or a Change of Control, in which case such notice may be
revoked by the Company (by further notice to the Administrative Agent (or in the
case of a CNHHIBOR Loan, the RMB Administrative Agent) on or prior to the
specified effective date) if such condition is not satisfied. Notwithstanding
the foregoing, the revocation of a prepayment notice shall not affect the
Company’s obligation to indemnify any Lender in accordance with Section 2.27 for
any loss or expense sustained or incurred as a consequence thereof. Upon receipt
of any such notice the Administrative Agent (or in the case of a CNHHIBOR Loan,
the RMB Administrative Agent) shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans or Swingline Loans that are ABR Loans or Canadian Base
Rate Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Revolving Loans shall be in an integral multiple of 1,000,000
units of the Currency of such Loan and no less than the Dollar Equivalent of
$25,000,000. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $10,000,000 or a whole multiple thereof. Brazilian Revolving
Loans may be voluntarily prepaid by the relevant Brazilian Subsidiary Borrower
in accordance with the Master Brazilian Facilities Agreement and the applicable
Brazilian Borrowing Instruments.
2.18    Mandatory Prepayments.
(a)    On each Brazilian Revolving Commitment Recalculation Date (or, if such
Brazilian Revolving Commitment Recalculation Date is not a Business Day, the
first Business Day thereafter), the Brazilian Administrative Agent shall
determine the aggregate outstanding Brazilian Revolving Extensions of Credit
under each Brazilian Revolving Facility as of such Brazilian Revolving
Commitment Recalculation Date. If, as of any Brazilian Revolving Commitment
Recalculation Date, the aggregate outstanding Brazilian Revolving Extensions of
Credit under either Brazilian Revolving Facility exceeds the aggregate Brazilian
Revolving Commitments under such Brazilian Revolving Facility as of such
Brazilian Revolving Commitment Recalculation Date by 5% or more, then the
Brazilian Administrative Agent shall notify the Company and the Brazilian
Subsidiary Borrowers and, within five Business Days of such notice, the
Brazilian Subsidiary Borrowers shall prepay Brazilian Revolving Loans under such
Brazilian Revolving Facility in an aggregate principal amount at least equal to
such excess; provided that the failure of the Brazilian Administrative Agent to
determine the aggregate outstanding Brazilian Revolving Extensions of Credit
under each Brazilian Revolving Facility as provided in this Section 2.18(b)
shall not subject the Brazilian Administrative Agent to any liability hereunder.
(b)    On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Multicurrency Revolving
Extensions of Credit under each Multicurrency Revolving Facility as of the last
day of the related Fee Payment Period. If, as of the last day of any Fee Payment
Period, the Dollar Equivalent of the aggregate outstanding Multicurrency


70





--------------------------------------------------------------------------------







Revolving Extensions of Credit under either Multicurrency Revolving Facility
exceeds the aggregate Multicurrency Revolving Commitments under such
Multicurrency Revolving Facility then in effect by 5% or more, then the
Administrative Agent shall notify the Company and, within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Multicurrency Revolving Loans under such Multicurrency Revolving Facility in an
aggregate principal amount at least equal to such excess; provided that the
failure of the Administrative Agent to determine the Dollar Equivalent of the
aggregate outstanding Multicurrency Revolving Extensions of Credit under each
Multicurrency Revolving Facility as provided in this Section 2.18(c) shall not
subject the Administrative Agent to any liability hereunder.
(c)    On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Domestic Revolving Extensions of
Credit under each Domestic Revolving Facility (based on the Dollar Equivalent of
the Outstanding Amount of any Letter of Credit denominated in a Currency other
than Dollars as of the last day of the related Fee Payment Period). If, as of
the last day of any Fee Payment Period, the Dollar Equivalent of the aggregate
outstanding Domestic Revolving Extensions of Credit under either Domestic
Revolving Facility exceeds the aggregate Domestic Revolving Commitments under
such Domestic Revolving Facility then in effect by 5% or more, then the
Administrative Agent shall notify the Company and, within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Domestic Revolving Loans or Swingline Loans under such Domestic Revolving
Facility in an aggregate principal amount at least equal to, or Collateralize
outstanding Letters of Credit in an amount such that the Domestic Revolving
Credit Exposures under the applicable Domestic Revolving Facility attributable
to Letters of Credit is Collateralized in an amount equal to, such excess;
provided that the failure of the Administrative Agent to determine the Dollar
Equivalent of the aggregate outstanding Domestic Revolving Extensions of Credit
under each Domestic Revolving Facility as provided in this Section 2.18(d) shall
not subject the Administrative Agent to any liability hereunder.
(d)    On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Canadian Revolving Extensions of
Credit under each Canadian Revolving Facility as of the last day of the related
Fee Payment Period. If, as of the last day of any Fee Payment Period, the Dollar
Equivalent of the aggregate outstanding Canadian Revolving Extensions of Credit
under either Canadian Revolving Facility exceeds the aggregate Canadian
Revolving Commitments under such Canadian Revolving Facility then in effect by
5% or more, then the Administrative Agent shall notify the Company and, within
five Business Days of such notice, the Company or the relevant Subsidiary
Borrower shall prepay Canadian Revolving Loans under such Canadian Revolving
Facility in an aggregate principal amount at least equal to such excess;
provided that the failure of the Administrative Agent to determine the Dollar
Equivalent of the aggregate outstanding Canadian Revolving Extensions of Credit
under each Canadian Revolving Facility as provided in this Section 2.18(e) shall
not subject the Administrative Agent to any liability hereunder.
2.19    Conversion and Continuation Options. (a) The Company or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans denominated
in Dollars to ABR Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
third Business Day preceding the proposed conversion date, provided that any
such conversion of Eurocurrency Loans that is not made on the last day of an
Interest Period with respect thereto shall be subject to Section 2.27. The
Company or any Subsidiary Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans denominated in Dollars by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the third Business Day


71





--------------------------------------------------------------------------------







preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurocurrency Loan denominated in
Dollars when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender, the Company and any relevant Subsidiary
Borrower thereof.
(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period(s) to be
applicable to such Loans; provided that no Eurocurrency Loan denominated in
Dollars under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations (and the Administrative
Agent shall notify the Company within a reasonable amount of time of any such
determination); and provided, further, that if the Company or such Subsidiary
Borrower shall fail to give any required notice as described above in this
paragraph such Loan shall be automatically continued as a Eurocurrency Loan or
an ABR Loan, as applicable, on the last day of such then expiring Interest
Period and, in the case of any Eurocurrency Loan, shall have an Interest Period
of the same duration as such expiring Interest Period. Upon receipt of any such
notice (or any such automatic continuation), the Administrative Agent shall
promptly notify each relevant Lender, the Company and any relevant Subsidiary
Borrower thereof.
2.20    Limitations on Eurocurrency and CNHHIBOR Tranches. (a) Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurocurrency Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that no more than
30 Eurocurrency Tranches shall be outstanding at any one time with respect to
the Revolving Facilities.
(b)    Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions and continuations of CNHHIBOR Loans and all selections
of Interest Periods shall be in such amounts and be made pursuant to such
elections so that no more than 15 CNHHIBOR Tranches shall be outstanding at any
one time with respect to the Converted RMB Revolving Facilities.
2.21    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin.
(b)    Each CNHHIBOR Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to CNHHIBOR determined for
such Interest Period plus the Applicable Margin.
(c)    Each Eurocurrency Competitive Loan shall bear interest at a rate per
annum equal to the Eurocurrency Base Rate applicable to such Loan plus (or
minus, as applicable) the Margin.
(d)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.


72





--------------------------------------------------------------------------------







(e)    Each Canadian Base Rate Loan shall bear interest at a rate per annum
equal to the Canadian Base Rate plus the Applicable Margin.
(f)    Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(g)    Each Money Market Rate Loan shall bear interest during the Interest
Period applicable thereto at a rate per annum equal to the Money Market Rate
applicable to such Loan.
(h)    Each Brazilian Revolving Loan shall bear interest in accordance with the
Master Brazilian Facilities Agreement and the applicable Brazilian Borrowing
Instrument.
(i)    (i) If all or a portion of the principal amount of any Loan (other than
any Brazilian Revolving Loan) or Reimbursement Obligation shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% per annum or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans under the applicable
Domestic Revolving Facility plus 2% per annum, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any facility
fee, Letter of Credit Fee or Acceptance Fee payable hereunder in respect of any
Facility shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans, Canadian Base Rate
Loans or CNHHIBOR Loans, as applicable under the relevant Facility unless such
overdue amount is denominated in an Optional Currency, in which case such
overdue amount shall bear interest at a rate per annum equal to the highest rate
then applicable under this Agreement to Multicurrency Revolving Loans of the
applicable Class denominated in such Optional Currency plus 2% per annum (or, in
the case of any such other amounts that do not relate to a particular Facility,
the rate then applicable to ABR Loans under (x) for any Revolving Lender, the
applicable Class of Domestic Revolving Facility (y) [Reserved] and (z) for the
Administrative Agent, the 2024 Domestic Revolving Facility, in each case plus 2%
per annum), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment). Overdue principal, interest and fees on any Brazilian
Revolving Loan shall bear interest at the rate and be payable in the manner and
at the times set forth in the Master Brazilian Facilities Agreement and the
applicable Brazilian Borrowing Instruments.
(j)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph ‎(i) of this Section shall
be payable from time to time on demand.
2.22    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that (i) with respect to ABR Loans the rate of interest on which
is calculated on the basis of the Prime Rate or the US Base Rate (Canada) or
Canadian Base Rate Loans or Acceptance Equivalent Loans, the interest thereon
and all Acceptance Fees shall be calculated on the basis of a 365- (or 366-, as
the case may be, except in the case of Acceptances or rates calculated based on
the CDOR Rate) day year for the actual days elapsed, (ii) interest and fees
payable with respect to Multicurrency Revolving Loans denominated in Pounds
Sterling shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed, (iii) interest and fees payable with
respect to Multicurrency Loans denominated in any other Optional Currency shall
be calculated on the basis of (x) in the case of Euros, a 360-day year and (y)
for each other Optional Currency, a 365- (or 366-, as the case may be) day year,
in each case, for the actual days


73





--------------------------------------------------------------------------------







elapsed to the extent consistent with market practice and (iv) interest payable
with respect to Brazilian Revolving Loans shall be calculated as set forth in
the Master Brazilian Facilities Agreement and the applicable Brazilian Borrowing
Instrument. For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of a 360 day year in respect
of Loans denominated in Dollars and a 365 day year in respect of Loans
denominated in Canadian Dollars or any other period of time less than a calendar
year) are equivalent to the rates so determined multiplied by the actual number
of days in the applicable calendar year and divided by 360 or 365, as
applicable, or such other period of time, respectively. The Administrative Agent
shall as soon as practicable notify the Company or relevant Subsidiary Borrower
and the relevant Lenders of each determination of a Eurocurrency Rate. The RMB
Administrative Agent shall as soon as practicable notify the Company or relevant
Subsidiary Borrower and the relevant Converted RMB Revolving Lenders of each
determination of CNHHIBOR. Any change in the interest rate on a Loan resulting
from a change in the ABR, Canadian Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Company or relevant Subsidiary Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.
(b)    Each determination of an interest rate by the Applicable Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Company, any Subsidiary Borrower and the Lenders in the absence
of manifest error. The Applicable Administrative Agent shall, at the request of
the Company or any Subsidiary Borrower, deliver to the Company or such
Subsidiary Borrower a statement showing the quotations used by the Applicable
Administrative Agent in determining any interest rate pursuant to Section
2.22(a).
2.23    Inability to Determine Interest Rate; Illegality. (a) If prior to the
first day of any Interest Period (or, in the case of any Brazilian Revolving
Loan, on any Business Day):
(i)    the Applicable Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company or the relevant
Subsidiary Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate (or, in the case of the Converted RMB Revolving Facility or
Brazilian Revolving Facility, CNHHIBOR or CDI, respectively) (including because
the Eurocurrency Screen Rate is not available or published on a current basis)
for such Interest Period, or
(ii)    the Applicable Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurocurrency Rate (or, in the case of the Converted RMB Revolving Facility or
Brazilian Revolving Facility, CNHHIBOR or CDI, respectively) determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, or
(iii)    the Applicable Administrative Agent determines (which determination
shall be conclusive and binding upon the Company or the relevant Subsidiary
Borrower) that deposits in the applicable Currency or RMB are not generally
available in the applicable market (any Optional Currency or RMB affected by the
circumstances described in clause ‎(i), ‎(ii) or ‎(iii)


74





--------------------------------------------------------------------------------







above, or Brazilian Reais affected by the circumstances described in clause (i)
or (ii) above, is referred to as an “Affected Foreign Currency”);
the Applicable Administrative Agent shall give telecopy or telephonic notice
(followed promptly by written notice) thereof to the Company and any relevant
Subsidiary Borrower and the relevant Lenders as soon as practicable thereafter.
If such notice is given (a) pursuant to clause ‎(i) or ‎(ii) of this Section
2.23(a) in respect of Eurocurrency Loans denominated in Dollars, then (1) any
Eurocurrency Loans denominated in Dollars under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(2) any ABR Loans that were to have been converted on the first day of such
Interest Period to Eurocurrency Loans denominated in Dollars under the relevant
Facility shall be continued as ABR Loans and (3) any outstanding Eurocurrency
Loans denominated in Dollars under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans, (B) in respect
of any Multicurrency Revolving Loans denominated in an Optional Currency, then
(1) any Multicurrency Revolving Loans in an Affected Foreign Currency requested
to be made on the first day of such Interest Period shall not be made and (2)
any outstanding Multicurrency Revolving Loans in an Affected Foreign Currency
shall be converted into Eurocurrency Loans denominated in Dollars, (C) in
respect of CNHHIBOR Loans, (1) pursuant to clause (i) or (ii) of this Section
2.23(a), then CNHHIBOR applicable to such CNHHIBOR Loans shall be deemed to be
the rate, determined by the RMB Administrative Agent, equal to the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
RMB Administrative Agent at its request by three banks selected by the RMB
Administrative Agent (with the consent of the Company, not to be unreasonably
withheld or delayed) in relation to CNHHIBOR, as the rate at which such banks
could borrow funds in the Hong Kong interbank market in RMB and for the relevant
period, were it to do so by asking for and then accepting interbank offers for
deposits in reasonable market size in RMB and for that period and (2) pursuant
to clause (iii) of this Section 2.23(a), then (x) any CNHHIBOR Loans requested
to be made on the first day of such Interest Period shall be made as
Eurocurrency Loans denominated in Dollars and (y) any outstanding CNHHIBOR Loans
shall be converted into Eurocurrency Loans denominated in Dollars (with the
amount of any such Loans in RMB being calculated on the basis of the Applicable
RMB Conversion Rate then in effect) and (D) pursuant to clause (i) or (ii) of
this Section 2.23(a) in respect of CDI Loans, then (1) CDI applicable to such
CDI Loans shall be the substitute rate as determined by law to replace CDI, (2)
if such substitute rate is not announced or if such substitute rate shall cease
to be made available, the rate applicable to such CDI Loans shall be the
adjusted average rate of the daily financings ascertained in the Special
Settlement and Custody System for federal bonds (the “SELIC Rate”), published by
ANBIMA – Brazilian Association of Financial and Capital Markets Entities, (3) if
the SELIC Rate is not available, the rate applicable to such CDI Loans shall be
the rate determined by mutual agreement among the Brazilian Subsidiary Borrowers
and the Brazilian Revolving Lenders, and (4) if no mutual agreement is reached
among the Brazilian Subsidiary Borrowers and the Brazilian Revolving Lenders,
the rate applicable to such CDI Loans shall be the rate of the last CDI
published. Until such relevant notice has been withdrawn by the Applicable
Administrative Agent, (i) no further Eurocurrency Loans denominated in Dollars
under the relevant Facility or Multicurrency Revolving Loans in an Affected
Foreign Currency shall be made or continued as such, nor shall the Company or
any Subsidiary Borrower have the right to convert ABR Loans under the relevant
Facility to Eurocurrency Loans denominated in Dollars, (ii) in the case of
clause (C)(1) above, CNHHIBOR shall be determined as set forth in such clause,
(iii) in the case of clause (C)(2) above, Loans under any Converted RMB
Revolving Facility shall be made as Eurocurrency Loans denominated in Dollars
and (iv) in the case of clause (D) above, CDI shall be determined as set forth
in such clause.
(b)    If prior to a borrowing by way of the issuance of Acceptances, the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company


75





--------------------------------------------------------------------------------







and the relevant Canadian Borrower) that, by reason of circumstances affecting
the relevant money market, there is no market for Acceptances, then:
(i)    the Administrative Agent shall give telecopy or telephonic notice
(followed promptly by written notice) thereof to the Company and each Canadian
Borrower and the relevant Lenders as soon as practicable thereafter,
(ii)    the right of a Canadian Borrower to request an issuance of Acceptances
shall be suspended until the Administrative Agent determines that the
circumstances causing such suspension no longer exist and the Administrative
Agent so notifies the Canadian Borrowers and the affected Lenders, and
(iii)    any Acceptances requested to be issued at such time shall not be issued
and any notice relating to such Acceptances shall be deemed to be a notice
requesting a borrowing by way of Canadian Base Rate Loans (as if such notice
were given pursuant to Section 2.9). Until such relevant notice has been
withdrawn by the Administrative Agent, no further Acceptances will be issued,
nor shall the Company or any Canadian Borrower have the right to convert
Canadian Base Rate Loans to Acceptances.
(c)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans or CNHHIBOR Loans or to accept and purchase
Acceptances as contemplated by this Agreement, such Lender shall give notice
thereof to the Applicable Administrative Agent, the Company and any affected
Subsidiary Borrower describing the relevant provisions of such Requirement of
Law (and, if the Company shall so request, provide the Company with a memorandum
or opinion of counsel of recognized standing (as selected by such Lender) as to
such illegality), following which, (i) in the case of Eurocurrency Loans, (a)
the commitment of such Lender hereunder to make Eurocurrency Loans, continue
such Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall forthwith be cancelled, (B) such Lender’s outstanding Eurocurrency Loans
denominated in Dollars shall be converted automatically on the last day of the
then current Interest Periods with respect to such Loans (or within such earlier
period as shall be required by law) to ABR Loans and (C) such Lender’s
outstanding Eurocurrency Loans denominated in any Optional Currency shall be
paid in full on the respective last days of the then current Interest Periods
with respect to such Loans (or within such earlier period as shall be required
by law), (ii) in respect of Acceptances, (a) the commitment of such Lender
hereunder to issue or accept Acceptances shall forthwith be cancelled and (B)
the full face amount of such Lender’s outstanding Acceptances shall be repaid in
full on the then current maturity dates with respect to such Acceptances (or
within such earlier period as shall be required by law) or, if not so repaid,
then the full face amount thereof shall be converted to Canadian Base Rate Loans
and (iii) in the case of CNHHIBOR Loans, (a) the commitment of such Lender
hereunder to make CNHHIBOR Loans shall forthwith be converted to a Domestic
Revolving Commitment of the applicable Class (with the Dollar amount of such
Domestic Revolving Commitment to be calculated on the basis of the Applicable
RMB Conversion Rate then in effect) (and such Lender shall be permitted to
assign such commitments to any of its affiliates in connection with such
conversion; provided that (x) any such assignment to an affiliate that would
result in amounts being payable to such affiliate under Section 2.25 or Section
2.26 under applicable laws, rules and regulations in effect at the time of such
assignment may only be made with the consent of the Company (which may be
granted or withheld in its own discretion) and (y) no such assignment shall be
permitted if Section 2.23(c) would apply at the time of such assignment) and the
antepenultimate sentence of Section 2.16(d) shall apply as if such conversion
were a reallocation of Converted RMB Revolving Commitments of the applicable
Class to Domestic Revolving Commitments


76





--------------------------------------------------------------------------------







of such Class and (B) such Lender’s outstanding CNHHIBOR Loans shall be paid in
full on the respective last days of the then current Interest Periods with
respect to such Loans (or within such earlier period as shall be required by
law).
If any such conversion or prepayment of a Eurocurrency Loan or CNHHIBOR Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Company or the relevant Subsidiary Borrower whose Loan
is converted or prepaid shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2‎.27.
(d)    If any provision of this Agreement or any of the other Loan Documents
would obligate any Canadian Borrower to make any payment of interest with
respect to any of the Canadian Revolving Extensions of Credit or other amount
payable to the Administrative Agent or any Canadian Revolving Lender in an
amount or calculated at a rate which would be prohibited by any Requirement of
Law or would result in a receipt by the Administrative Agent or such Canadian
Revolving Lender of interest with respect to the Canadian Revolving Extensions
of Credit at a criminal rate (as such terms are construed under any applicable
law, including the Criminal Code (Canada)) then, notwithstanding such provision,
such amount or rates shall be deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by any applicable law or so result in a receipt by the
Administrative Agent or such Canadian Revolving Lender of interest with respect
to the Canadian Revolving Extensions of Credit at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:
(i)    first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Canadian Revolving Lender under Section
2.21; and
(ii)    thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Administrative Agent or the affected Canadian
Revolving Lender which would constitute interest with respect to the Canadian
Revolving Extensions of Credit for purposes of any applicable law, including
Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Administrative Agent or any Canadian Revolving
Lender shall have received an amount in excess of the maximum permitted by any
applicable law, including section 347 of the Criminal Code (Canada) and the
Interest Act (Canada), then the applicable Canadian Borrower shall be entitled,
by notice in writing to the Administrative Agent or the affected Canadian
Revolving Lender, to obtain reimbursement from the Administrative Agent or such
Canadian Revolving Lender in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
Administrative Agent or such Canadian Revolving Lender to such Canadian
Borrower. Any amount or rate of interest referred to in this Section 2.23(d)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Canadian Revolving Commitment remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in or construed by any applicable law, including the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the applicable Revolving Termination Date and for the purpose of the Criminal
Code (Canada), in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent shall be
conclusive for the purposes of such determination.


77





--------------------------------------------------------------------------------







(e)    If at any time the Company notifies the Administrative Agent that the
Company has determined or the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the
Eurocurrency Screen Rate has made a public statement that the administrator of
the Eurocurrency Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Eurocurrency Screen Rate),
(x) the administrator of the Eurocurrency Screen Rate has made a public
statement identifying a specific date after which the Eurocurrency Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Eurocurrency
Screen Rate), (y) the supervisor for the administrator of the Eurocurrency
Screen Rate has made a public statement identifying a specific date after which
the Eurocurrency Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the Eurocurrency Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Eurocurrency Screen Rate may no longer be used for determining interest rates
for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the Eurocurrency Rate (which, for the
avoidance of doubt, may include a positive or negative adjustment that may
enable the parties hereto to mitigate some of the differences between the
Eurocurrency Rate and the alternate rate of interest) that gives due
consideration to the then prevailing market convention and/or any selection or
recommendation by the Federal Reserve Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the Federal Reserve Bank of New York or any successor thereto, in
each case, for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a change in the Applicable Margin); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.1, such amendment shall
become effective, with respect to any relevant Facility, without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such proposed amendment is provided to the Lenders, a written
notice from the Majority Facility Lenders in respect of such Facility stating
that such Majority Facility Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (e) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.23(e), only to the extent
the Eurocurrency Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any interest election request
pursuant to Section 2.19 that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurocurrency Loan shall be ineffective and (y) if
any request for a Loan constitutes a request for a Eurocurrency Loan, such Loan
shall be made as an ABR Loan.
2.24    Pro Rata Treatment and Payments; Evidence of Debt. (a) Each borrowing of
Revolving Loans under any Facility by the Company or any Subsidiary Borrower
from the Lenders under such Facility hereunder and any reduction of the
Commitments of the Lenders under any Facility shall be made pro rata according
to the respective Revolving Percentages of the relevant Lenders in such Facility
except to the extent required or permitted pursuant to Sections 2.2, 2.14,
2.16(b), 2.16(c), 2.16(d), 2.16(e), ‎2.29. ‎2.30 and ‎2.33.
(b)    [Reserved.]


78





--------------------------------------------------------------------------------







(c)    Each payment (including each prepayment) by the Company or any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans under
any Revolving Facility shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Loans under such Revolving
Facility then held by the Revolving Lenders under such Revolving Facility except
to the extent required or permitted pursuant to Sections 2.2, 2.16(b), 2.16(c),
2.16(d), 2.16(e), 2.29, 2.30 and 2.33. Except as otherwise provided in Section
8, each such payment shall be paid in the relevant currency in which such
Revolving Loan was made.
(d)    All payments (including prepayments) to be made by the Company or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made (i)
in the case of payments in respect of Converted RMB Revolving Loans or Converted
RMB Revolving Commitments, prior to 3:00 P.M. Hong Kong time and (ii) in all
other cases (other than in the case of payments in respect of Brazilian
Revolving Loans and Brazilian Revolving Commitments), prior to 3:00 P.M., New
York City time, on the due date thereof to the Applicable Administrative Agent,
for the account of the applicable Lenders, at the Funding Office or RMB Funding
Office, as applicable, in the applicable Currency or RMB and in immediately
available funds, except that (i) payment of fronting fees owing to any Issuing
Lender shall be made directly to the relevant Issuing Lender and (ii) all
payments in respect of Brazilian Revolving Facilities shall be made at the times
and in accordance with the Master Brazilian Facilities Agreement and the
Brazilian Borrowing Instruments. The Applicable Administrative Agent shall
distribute such payments to the applicable Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans, the Eurocurrency Competitive Loans, CDI Loans and CNHHIBOR
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurocurrency Loan, a Eurocurrency Competitive Loan or a CNHHIBOR Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a CDI Loan becomes due and payable on a
day other than a Business Day, payment thereof shall be made in accordance with
the Brazilian Master Facilities Agreement and the applicable Brazilian Borrowing
Instruments.
(e)    Unless the Applicable Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing (other than a borrowing of Brazilian
Revolving Loans) that such Lender will not make the amount that would constitute
its share of such borrowing available to the Applicable Administrative Agent,
the Applicable Administrative Agent may assume that such Lender is making such
amount available to the Applicable Administrative Agent, and the Applicable
Administrative Agent may, in reliance upon such assumption, make available to
the Company or any Subsidiary Borrower a corresponding amount. If such amount is
not made available to the Applicable Administrative Agent by the required time
on the Borrowing Date therefor, such Lender shall pay to the Applicable
Administrative Agent, on demand, such amount with interest thereon, (a) in the
case of amounts denominated in Dollars, at a rate up to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (B) in the case of amounts denominated in any other Currency
or RMB, at a rate determined by the Applicable Administrative Agent to be the
cost to it of funding such amount, in each case for the period until such Lender
makes such amount immediately available to the Applicable Administrative Agent.
A certificate of the Applicable Administrative Agent submitted to any Lender
with respect to any amounts owing under this paragraph shall be conclusive in
the absence of manifest error. If


79





--------------------------------------------------------------------------------







such Lender’s share of such borrowing is not made available to the Applicable
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Applicable Administrative Agent shall also be entitled to
recover such amount with interest thereon (a) in the case of amounts denominated
in Dollars, at the rate per annum applicable to ABR Loans under the relevant
Facility, (B) in the case of amounts denominated in Canadian Dollars, at the
rate per annum applicable to Canadian Base Rate Loans under the relevant
Facility or (C) in the case of amounts denominated in any other Currency or RMB,
at a rate determined by the Applicable Administrative Agent to be the cost to it
of funding such amount, on demand, from the Company or the relevant Subsidiary
Borrower.
(f)    Unless the Applicable Administrative Agent shall have been notified in
writing by the Company or relevant Subsidiary Borrower prior to the date of any
payment (other than a payment in respect of any Brazilian Revolving Loans or any
Brazilian Revolving Facility) due to be made by the Company or such Subsidiary
Borrower hereunder that the Company or such Subsidiary Borrower will not make
such payment to the Applicable Administrative Agent, the Applicable
Administrative Agent may assume that the Company or such Subsidiary Borrower is
making such payment, and the Applicable Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Applicable Administrative Agent by the Company or relevant
Subsidiary Borrower within three Business Days after such due date, the
Applicable Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, (a) in the case of amounts denominated in Dollars, such
amount with interest thereon at the rate per annum equal to the daily average
Federal Funds Effective Rate and (B) in the case of amounts denominated in other
Currencies or RMB, such amount with interest thereon at a rate per annum
determined by the Applicable Administrative Agent to be the cost to it of
funding such amount. Nothing herein shall be deemed to limit the rights of any
Applicable Administrative Agent or any Lender against the Company or any
Subsidiary Borrower.
(g)    [Reserved.]
(h)    Notwithstanding anything to the contrary in this Section 2.24, while a
Notice of Acceleration is in effect, all payments and distributions by any
Applicable Administrative Agent on account of Obligations shall be applied
(except as otherwise agreed to by the Applicable Administrative Agent and the
Majority Facility Lenders under each Facility adversely effected thereby and, in
the case of clause ‎(vi), the Company) in the following order:
(i)    first, to pay Obligations in respect of any fees, expense reimbursements
or indemnities then due to the Applicable Administrative Agents;
(ii)    second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders and Issuing Lenders;
(iii)    third, to pay interest then due and payable in respect of all
Obligations;
(iv)    fourth, to pay or prepay principal payments (and, when applicable, to
provide cash collateral) for all Obligations;
(v)    fifth, to pay all other Obligations; and
(vi)    sixth, as directed by the Company.


80





--------------------------------------------------------------------------------







provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations set forth in any of
clauses ‎(i) through ‎(v) above, the available funds being applied with respect
to any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligations ratably, based on the proportion of
the Applicable Administrative Agent’s, each Lender’s and each Issuing Lender’s
interest in the aggregate outstanding Obligations described in such clauses.
(i)    Each of the Company and the Subsidiary Borrowers agrees that, upon the
request to the Administrative Agent by any Lender, the Company or the applicable
Subsidiary Borrower will promptly execute and deliver to such Lender a
promissory note of the Company or such Subsidiary Borrower evidencing any
Revolving Loans of such Lender, substantially in the forms of Exhibit U-2 (a
“Revolving Note”), with appropriate insertions as to date and principal amount.
2.25    Requirements of Law. Except with respect to Taxes, which shall be
governed exclusively by Section 2.26 of this Agreement and except with respect
to Competitive Loans to which this Section 2.25 shall be inapplicable:
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:
(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
(ii)    shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems material, of making, converting into,
continuing or maintaining Eurocurrency Loans or CNHHIBOR Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Company or the relevant
Subsidiary Borrower shall pay such Lender, within 15 Business Days of receipt of
notice from the relevant Lender as described below, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Company and any
relevant Subsidiary Borrower (with a copy to the Administrative Agent and if
applicable, the RMB Administrative Agent) of the event by reason of which it has
become so entitled (including a reasonably detailed calculation of such
amounts).
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from


81





--------------------------------------------------------------------------------







time to time, within 15 Business Days after submission by such Lender to the
Company and any relevant Subsidiary Borrower (with a copy to the Administrative
Agent) of a written request therefor (together with a reasonably detailed
description and calculation of such amounts), the Company and any relevant
Subsidiary Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such corporation for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Company and the relevant Subsidiary
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Company or relevant Subsidiary Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Company or such
Subsidiary Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Company or relevant Subsidiary
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.26    Taxes. (a) All payments made by the Company or any Subsidiary Borrower
under this Agreement (other than in respect of any Competitive Loans as to which
this Section 2.26(a) shall not apply) shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (a) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on any Applicable
Administrative Agent or any Lender as a result of a present or former connection
between such Applicable Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Applicable Administrative Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document) and (b) any branch profit taxes
imposed by the United States or any similar tax imposed by any other
Governmental Authority. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non- Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Applicable
Administrative Agent or any Lender hereunder, (i) the Company or such Subsidiary
Borrower (as applicable) shall make such deductions and shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable laws and (ii) the amounts so payable to such Applicable
Administrative Agent or such Lender hereunder shall be increased to the extent
necessary to yield to such Applicable Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that neither the Company nor any Subsidiary
Borrower shall be required to increase any such amounts payable to any
Applicable Administrative Agent or any Lender with respect to any Non-Excluded
Taxes except to the extent that any change in applicable law, treaty or
governmental rule, regulation or governmental authorization after the time such
Lender (including any new or successor Swingline Lender, Issuing Lender or
Administrative Agent) becomes a party to this Agreement (“Change in Tax Law”),
shall result in an increase in the rate of any deduction, withholding or payment
from that in effect at the time such Lender becomes a party to this Agreement,
in respect of payments to such Lender hereunder, but only to the extent of such


82





--------------------------------------------------------------------------------







increase. Notwithstanding anything to the contrary herein, neither the Company
nor any Subsidiary Borrower shall be required to increase any amounts payable to
any Applicable Administrative Agent or any Lender with respect to any
Non-Excluded Taxes that are (i) attributable to such Person’s failure to comply
with the requirements of paragraph ‎(d) or ‎(e) of this Section 2.26 except as
such failure relates to a Change in Tax Law rendering such Person legally unable
to comply or (ii) are Taxes imposed under FATCA.
(b)    In addition, the Company or any relevant Subsidiary Borrower shall pay
any Other Taxes over to the relevant Governmental Authority in accordance with
applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company
or any Subsidiary Borrower, as promptly as possible thereafter the Company or
such Subsidiary Borrower shall send to the Applicable Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Company or such
Subsidiary Borrower showing payment thereof. If the Company or any Subsidiary
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Applicable Administrative
Agent the required receipts or other required documentary evidence, the Company
and each Subsidiary Borrower shall indemnify the Applicable Administrative
Agents and the Lenders for any incremental taxes, interest, additions to tax,
expenses or penalties that may become payable by the Applicable Administrative
Agents or any Lender as a result of any such failure; provided, however, no such
indemnification obligation shall arise if the failure to pay any Non-Excluded
Taxes when due arose solely from or was caused solely by, directly or
indirectly, any breach of any representation or covenant in this Agreement by
the applicable Lender or the Applicable Administrative Agent. The
indemnification payment under this Section 2.26(c) shall be made within 30 days
after the date the Applicable Administrative Agent or such Lender (as the case
may be) makes a written demand therefor (together with a reasonably detailed
calculation of such amounts).
(d)    (i) Each Lender (or Transferee) (a) that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Company and the Applicable Administrative Agents two copies of either
U.S. Internal Revenue Service Form W-8BEN, Form W- 8BEN-E or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of a Form W-8BEN,
Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from U.S. federal withholding tax on all payments by the Company or
any Subsidiary Borrower under this Agreement and the other Loan Documents and
(B) that is a “U.S. Person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Company and the Applicable Administrative Agents (or in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) two properly completed and duly executed copies of U.S. Internal
Revenue Service Form W-9. Such forms shall be delivered by each Lender on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). Thereafter, each Lender shall, to the extent it is legally able
to do so, deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender at any other time prescribed by
applicable law or as reasonably requested by the Company. If any Commitment is
reallocated in accordance with Section 2.16(b), (‎c), (d) or (e) then the
relevant Revolving Lender (to whom such Commitment has been reallocated) shall
deliver, on the effective date of such reallocation, all such forms that it is
legally able to deliver. In the event of a Change in Tax Law, each Lender shall
deliver all such forms that it is legally able to deliver, including any form
claiming a reduced rate of U.S. federal withholding tax on payments by the
Company or any Domestic Subsidiary Borrower


83





--------------------------------------------------------------------------------







under this Agreement and any other Loan Document. Each Non-U.S. Lender shall
promptly notify the Company at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Company (and any
other form of certification adopted by the U.S. taxing authorities for such
purpose).
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company or any Subsidiary Borrower and the Applicable
Administrative Agent on or before the FifSixteenth Amendment Effective Date, at
the time or times prescribed by law and at such time or times reasonably
requested by the Company or any Subsidiary Borrower or the Applicable
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or any Subsidiary Borrower or
the Applicable Administrative Agent as may be necessary for the Company or any
Subsidiary Borrower and the Applicable Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the FifSixteenth Amendment
Effective Date.
(iii)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the FifSixteenth Amendment Effective Date, the Company, the Subsidiary
Borrowers and the Applicable Administrative Agents shall treat (and the Lenders
hereby authorize the Applicable Administrative Agents to treat) the Commitments
and the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury regulation Section 1.1471-2(b)(2)(i).”
(e)    With respect to each Subsidiary Borrower, a Lender or Transferee shall
deliver to the Company (with a copy to the Applicable Administrative Agent),
prior to the first date any payment is due to be paid from or by such Subsidiary
Borrower to it hereunder, any form or certificate required in order that any
payment by such Subsidiary Borrower under this Agreement or the other Loan
Documents to such Lender may be made free and clear of, and without deduction or
withholding for or on account of, any Non-Excluded Taxes imposed on such payment
under the laws of the jurisdiction under which such Subsidiary Borrower is
incorporated or organized. If any Commitment is reallocated in accordance with
Section 2.16(b), (c), (d) or (e), then the relevant Revolving Lender (to whom
such Commitment has been reallocated) shall deliver on the effective date of
such reallocation, all such forms that it is legally able to deliver, including
any form claiming a reduced rate of non-U.S. withholding tax on payments made by
the relevant Subsidiary Borrower to such Revolving Lender under this Agreement
and the other Loan Documents. In the event of a Change in Tax Law after the date
such Subsidiary Borrower makes the first payment, a Lender or Transferee shall
deliver all such required forms that it is legally able to deliver, including
any form claiming a reduced rate of non-U.S. withholding tax on payments by such
Subsidiary Borrower under this Agreement and the other Loan Documents.
(f)    [Reserved.]
(g)    If any Applicable Administrative Agent, any Transferee or any Lender
determines, in its sole good faith discretion, that it has received a refund of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Company or any Subsidiary Borrower or with


84





--------------------------------------------------------------------------------







respect to which the Company or any Subsidiary Borrower has paid additional
amounts pursuant to this Section 2.26, it shall pay over such refund to the
Company or such Subsidiary Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company or such Subsidiary
Borrower under this Section 2.26 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Applicable Administrative Agent, such Transferee or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Company or such Subsidiary
Borrower, upon the request of such Applicable Administrative Agent, such
Transferee or such Lender, agrees to repay the amount paid over to the Company
or such Subsidiary Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Applicable
Administrative Agent, such Transferee or such Lender in the event such
Applicable Administrative Agent, such Transferee or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to (i) interfere with the right of any Applicable Administrative
Agent, any Transferee or any Lender to arrange its tax affairs in whatever
manner it sees fit, (ii) obligate any Applicable Administrative Agent, any
Transferee or any Lender to claim any tax refund, (iii) require any Applicable
Administrative Agent, any Transferee or any Lender to make available its tax
returns (or any other information relating to its taxes or any computation in
respect thereof which it deems in its sole discretion to be confidential) to the
Company, any Subsidiary Borrower or any other Person, or (iv) require any
Applicable Administrative Agent, any Transferee or any Lender to do anything
that would in its sole discretion prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.
(h)    Each Assignee shall be bound by this Section 2.26.
(i)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.27    Indemnity. The Company or relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of (a)
default by the Company or relevant Subsidiary Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans or CNHHIBOR Loans after
the Company or such Subsidiary Borrower has given a notice requesting the same
in accordance with the provisions of this Agreement, (b) default by the Company
or relevant Subsidiary Borrower in making any prepayment of or conversion from
Eurocurrency Loans or CNHHIBOR Loans after the Company or such Subsidiary
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of Eurocurrency Loans or CNHHIBOR
Loans (or the conversion of a Eurocurrency Loan into a Loan of a different Type)
on a day that is not the last day of an Interest Period with respect thereto or
(d) the assignment of any Eurocurrency Loan or CNHHIBOR Loan other than on the
last day of an Interest Period therefor as a result of a request by the Company
pursuant to Section 2.29. Such indemnification may include an amount up to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the relevant interbank market. A certificate as to any amounts payable pursuant
to this Section


85





--------------------------------------------------------------------------------







submitted to the Company and the relevant Subsidiary Borrower by any Lender
(together with a reasonably detailed calculation of such amounts) shall be
conclusive in the absence of manifest error and shall be payable within 30 days
of receipt of any such notice. The agreements in this Section 2.27 shall survive
the termination of this Agreement and the payment of the Loans hereunder.
2.28    Change of Applicable Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.25 or ‎2.26(a)
with respect to such Lender, it will, if requested by the Company, use
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Applicable Lending Office for any Loans
affected by such event with the object of avoiding or minimizing the
consequences of such event; provided, that such designation is made on terms
that, in the commercially reasonable judgment of such Lender, do not cause such
Lender and its lending office(s) to suffer any material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Company or any Subsidiary
Borrower or the rights of any Lender pursuant to Section 2.25 or ‎2.26(a).
2.29    Replacement/Termination of Lenders. (a) The Company shall be permitted
to replace with a replacement financial institution or terminate the Commitments
and repay any outstanding Loans of any Lender that (i) requests reimbursement
for amounts owing pursuant to Section 2.25 or ‎2.26(a), (ii) fails to give its
consent for any amendment or waiver requiring the consent of 100% of the Lenders
or all affected Lenders (and such Lender is an affected Lender) or 100% of the
Lenders under a particular Facility and for which Lenders holding at least 66
2/3% of the Loans and/or Commitments required for such vote have consented or
(iii) fails to give its consent to an extension of any Revolving Termination
Date to which the Majority Facility Lenders under the applicable Revolving
Facility have consented; provided that (a) no Event of Default shall have
occurred and be continuing at the time of such replacement, (B) the replacement
financial institution or the Company, as applicable, shall purchase or repay, at
par plus accrued interest and accrued fees thereon, all Loans owing to such
replaced or terminated Lender on or prior to the date of replacement or
termination, (C) the Company shall be liable to such replaced or terminated
Lender under Section 2.27 if any Eurocurrency Loan, CDI Loan or CNHHIBOR Loan
owing to such replaced Lender shall be purchased or repaid other than on the
last day of the Interest Period relating thereto, (D) any replacement financial
institution, if not a Lender, shall be reasonably satisfactory to the relevant
Applicable Administrative Agents, (E) any replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (F) until such time as such replacement
shall be consummated, the Company shall pay all additional amounts (if any)
required pursuant to Section 2.25 or ‎2.26(a), as the case may be and (G) any
such replacement, termination and/or repayment shall not be deemed to be a
waiver of any rights that the Company, the relevant Applicable Administrative
Agents or any other Lender shall have against the replaced Lender.
(b)    (i) The unfunded amount of the Revolving Commitments of any Revolving
Lender that becomes a Defaulting Lender shall be automatically terminated (and
the facility fees payable thereon pursuant to Section 2.15(a), (b) and (c) shall
cease to accrue) on the date that is 30 days after such Revolving Lender becomes
a Defaulting Lender, unless the Company has waived the termination of all of
such Revolving Commitments, or any part of such Revolving Commitments to the
extent such Defaulting Lender has sold participations therein pursuant to
Section 10.6(c), in each case prior to such date (such date of termination, the
“Termination Date”), and (ii) any funded amount of the Revolving


86





--------------------------------------------------------------------------------







Commitments of any Revolving Lender that becomes a Defaulting Lender shall be
terminated and repaid on the Termination Date or from time to time as the
Company determines to repay the outstanding Revolving Loans of such Defaulting
Lender, which it shall be permitted to do on a non-pro rata basis,
notwithstanding Section 2.24; provided that to the extent that any termination
under clause (i) or (ii) of this Section 2.29(b) would cause the Revolving
Extensions of Credit of any Lender under any Facility to exceed the Revolving
Commitments of such Revolving Lender under such Facility, the Company shall
repay Revolving Loans of such Lender under such Facility, so as to eliminate
such excess. In the case of either clause (i) or (ii), the Company may, at its
option, replace, in whole or in part, any such Revolving Lender with one or more
replacement financial institutions (which agree to act as such) with aggregate
Revolving Commitments not to exceed the Revolving Commitment that was
terminated; provided that (a) if such Revolving Lender is being replaced or
terminated pursuant to clause (ii) of this Section 2.29(b), the replacement
financial institution or the Company, as applicable, shall purchase or repay, at
par plus accrued interest and accrued fees thereon, those Loans owing to such
replaced or terminated Lender that the Company elects to purchase or repay (or
cause to be purchased or repaid, as applicable) on the date of such replacement
or termination, and the Company shall be liable to such replaced or terminated
Lender under Section 2.27 if any Eurocurrency Loan or CNHHIBOR Loan owing to
such replaced Lender shall be purchased or repaid other than on the last day of
the Interest Period relating thereto, (B) any replacement financial institution,
if not a Lender, shall be reasonably satisfactory to the relevant Applicable
Administrative Agent, (C) any replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Company shall be obligated to pay the registration and processing fee referred
to therein), (D) until such time as such replacement shall be consummated, the
Company shall pay all additional amounts (if any) required pursuant to Section
2.25 or ‎2.26(a), as the case may be, and (E) any such replacement, termination
and/or repayment shall not be deemed to be a waiver of any rights that the
Company, the relevant Applicable Administrative Agents or any other Lender shall
have against the replaced Lender.
2.30    New Local Facilities. (a) The Company may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent and the
Revolving Lenders, request the Revolving Lenders to designate a portion of their
respective Revolving Commitments under any Revolving Facility to make Revolving
Extensions of Credit denominated in one or more of Dollars, Brazilian Reais,
Chinese Renminbi and any Optional Currency pursuant to a newly established
sub-facility or sub-facilities under any Revolving Facility or a separate
revolving facility (each, a “New Local Facility”); provided that (i) both at the
time of any such request and upon the effectiveness of any Local Facility
Amendment referred to below, no Default or Event of Default shall have occurred
and be continuing; provided further that no Lender shall be required to make
Revolving Extensions of Credit in excess of its Revolving Commitment, and (ii)
after giving effect to any such New Local Facility, the Domestic Revolving
Extensions of Credit of any Class shall not exceed the Domestic Revolving
Commitments of such Class, the Canadian Revolving Extensions of Credit of any
Class shall not exceed the Canadian Revolving Commitments of such Class, the
Brazilian Revolving Extensions of Credit of any Class shall not exceed the
Brazilian Revolving Commitments of such Class, the Unconverted RMB Revolving
Extensions of Credit of any Class shall not exceed the Unconverted RMB Revolving
Commitments of such Class, the Converted RMB Revolving Extensions of Credit of
any Class shall not exceed the Converted RMB Revolving Commitments of such Class
and the Multicurrency Revolving Extensions of Credit of any Class shall not
exceed the Multicurrency Revolving Commitments of such Class. Each New Local
Facility shall be in a minimum Dollar Equivalent amount of $100,000,000. Each
notice from the Company pursuant to this Section 2.30 shall set forth the
requested amount and proposed terms of the relevant New Local Facility and the
Revolving Facility or Facilities designated by the Company to be reduced as a
result of the


87





--------------------------------------------------------------------------------







establishment of such New Local Facility. Revolving Lenders wishing to designate
a portion of their Revolving Commitments under a designated Facility to a New
Local Facility (each, a “New Local Facility Lender”) shall have such portion of
their Revolving Commitment under such Facility designated to such New Local
Facility on a pro rata basis in accordance with the aggregate Revolving
Commitments of the other New Local Facility Lenders; provided that no Lender may
so reallocate its Revolving Commitments to a New Local Facility if such
reallocation would result in amounts being payable by the Company or any
Subsidiary Borrower under Section ‎2.25 or Section 2.26 unless such Lender
changes its Applicable Lending Office to avoid such a result or the Company
otherwise consents. The designation of Revolving Commitments to any New Local
Facility shall be made pursuant to an amendment (each, a “Local Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Loan Parties, the Administrative Agent and each New Local
Facility Lender. Notwithstanding anything in this Section 2.30 to the contrary,
no Revolving Lender shall be obligated to transfer any portion of its Revolving
Commitments to a New Local Facility unless it so agrees.
(b)    Notwithstanding the terms of Section 10.1(a), any Local Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to implement the provisions of this Section, a copy of which shall be
made available to each Lender.
2.31    [Reserved.]
2.32    Incremental Revolving Commitments/Facilities. (a) The Company may from
time to time notify the Administrative Agent that certain of the Lenders
designated by the Company and/or that additional lenders shall be added to this
Agreement as Incremental Lenders with Commitments for the purpose of either
increasing the existing Revolving Commitments under any 2022 Revolving Facility,
2023 Revolving Facility or 2024 Revolving Facility (a “Revolving Commitment
Increase”) or establishing an Incremental Revolving Facility by executing and
delivering to the Administrative Agent and any other relevant Applicable
Administrative Agent an Incremental Revolving Loan Activation Notice signed by
such Lenders or such additional lenders and specifying (i) the respective
Incremental Revolving Commitments of such Incremental Lenders, (ii) the
applicable Incremental Revolving Facility Closing Date or Revolving Commitment
Increase Date, and (iii) with respect to any Incremental Revolving Facility (a)
the applicable Incremental Revolving Loan Maturity Date, (B) the Currency or
Currencies or Brazilian Reais or Chinese Renminbi available under such
Incremental Revolving Facility, (C) the borrower(s) thereunder (which may be the
Company and any Subsidiary Borrowers), (D) the Applicable Margin and other fees
applicable to Incremental Revolving Loans and other extensions of credit to be
made available under such Incremental Revolving Facility, and (E) any additional
terms applicable to such Incremental Revolving Facility, including the borrowing
procedures related thereto (in each case, as agreed between the Company and the
Incremental Lenders providing such Incremental Revolving Loans), and otherwise
duly completed; provided that (1) after giving effect to such Revolving
Commitment Increase or Incremental Revolving Facility (including the incurrence
of any Incremental Revolving Loans on the applicable Revolving Commitment
Increase Date or Incremental Revolving Facility Closing Date and use of proceeds
thereof), (x) no Default or Event of Default shall be continuing, (y) [Reserved]
and (z) the aggregate amount of Revolving Commitments shall not exceed
$18,000,000,000, (2) the Incremental Revolving Loan Maturity Date applicable to
such Incremental Revolving Facility shall be no earlier than the Revolving
Termination Date for the


88





--------------------------------------------------------------------------------







2022 Revolving Commitments then in effect, and (3) if any terms added to such
Incremental Revolving Facility pursuant to the foregoing clause ‎(E) (other than
in respect of interest rates, fees, call features or premiums) are less
favorable to the Company and its Subsidiaries than the terms of this Agreement
at such time, the Company and the Administrative Agent shall have entered into
amendments to this Agreement to include such additional terms for the benefit of
all Lenders hereunder.
(b)    Each Incremental Lender that is a signatory to an Incremental Revolving
Loan Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make revolving credit loans (each, an “Incremental Revolving
Loan”) to the Company and/or the applicable Subsidiary Borrowers from time to
time on or after the Incremental Revolving Loan Closing Date or Revolving
Commitment Increase Date specified in such Incremental Revolving Loan Activation
Notice in an aggregate principal amount outstanding at any time up to but not
exceeding the amount of the Incremental Revolving Commitment of such Incremental
Lender specified in such Incremental Revolving Loan Activation Notice, subject
to the terms of this Agreement and the applicable Incremental Revolving Loan
Activation Notice. Nothing in this Section 2.32 shall be construed to obligate
any Lender to execute an Incremental Revolving Loan Activation Notice.
(c)    On any Revolving Commitment Increase Date with respect to any Revolving
Facility of any Class, in the event any Revolving Loans of such Class under the
relevant Facility of such Class are then outstanding, (i) each relevant
Incremental Revolving Lender shall make available to the Applicable
Administrative Agent such amounts in immediately available funds as the
Applicable Administrative Agent shall determine are necessary in order to cause,
after giving effect to such increased Revolving Commitments and the application
of such amounts to prepay Revolving Loans of such Class under the relevant
Facility of such Class of other relevant Revolving Lenders under the relevant
Facility of such Class, the Revolving Loans of such Class under the relevant
Facility of such Class to be held ratably by Revolving Lenders of such Class
under the relevant Facility of such Class in accordance with their respective
Revolving Commitments under the relevant Facility of such Class after giving
effect to such increase, (ii) the Company and any relevant Subsidiary Borrower
shall be deemed to have prepaid and reborrowed all outstanding Revolving Loans
of such Class under the relevant Facility of such Class and (iii) the Company
and any relevant Subsidiary Borrower shall pay to the relevant Revolving Lenders
of such Class the amounts, if any, payable under Section 2.27 as a result of
such prepayment.
(d)    Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
include, or provide for the integration of, any Revolving Commitment Increase or
any Incremental Revolving Facility under this Agreement and matters required by
clause (3) of the proviso to Section 2.32(a).
(e)    For purposes of this Agreement (including Section 1.3(d) hereof) all
Converted RMB Revolving Commitments of any Class added pursuant to any Revolving
Commitment Increase shall be deemed to have been converted (automatically and
without requiring delivery of a RMB Commitment Conversion Notice) from
Unconverted RMB Revolving Commitments at the RMB Exchange Rate as of the
Business Day prior to the date of the applicable Incremental Revolving Loan
Activation Notice.
2.33    Revolving Termination Date Extension. (a) The Company may at any time
and from time to time, by notice to the Administrative Agent, request a one-year
or two-year extension of the Revolving Termination Date with respect to the 2022
Revolving Facilities, 2023 Revolving Facilities or the 2024 Revolving
Facilities, as the case may be, and, at the Company’s


89





--------------------------------------------------------------------------------







option, amend the Applicable Margins for the applicable Revolving Facilities in
connection with such request; provided that no Default or Event of Default has
occurred and is continuing as of the date of such request. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Revolving Lender
under the applicable Revolving Facilities thereof. Each Revolving Lender under
such Revolving Facilities shall respond to such request in writing within 30
calendar days after such request and any failure of a Revolving Lender to
respond shall be deemed to be a denial of such request. If the Majority Facility
Lenders with respect to such Revolving Facilities agree to such extension, the
Revolving Termination Date with respect to such Revolving Facilities shall be
extended to the date specified in the Company’s extension request and with the
amended Applicable Margin, if any, specified in such extension request subject,
with respect to each Non- Extending Lender, to the provisions of Section
2.33(b).
(b)    If any Revolving Lender under the 2022 Revolving Facilities, 2023
Revolving Facilities or the 2024 Revolving Facilities, as the case may be, does
not consent to any extension request pursuant to Section 2.33(a) (a
“Non-Extending Lender”) but the Majority Facility Lenders with respect to such
Revolving Facilities agree to such extension (each such Lender, an “Extending
Lender”), then (i) the Revolving Termination Date for each Extending Lender in
respect of such Revolving Facilities shall be extended to the date specified in
the Company’s extension request and, if applicable, the Applicable Margins
amended with respect to the Extending Lenders only and (ii) the Revolving
Commitments of each Non-Extending Lender and the existing Applicable Margins
shall, subject to the terms of Section ‎2.29, continue until the Revolving
Termination Date for such Non-Extending Lender in effect prior to such
extension.
(c)    Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
reflect, or provide for the integration of, any extension of a Revolving
Termination Date or change in Applicable Margins pursuant to this Section 2.33.
2.34    Brazilian Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Brazilian Revolving Lender of any Class severally agrees to make
(or cause its Applicable Lending Office to make) revolving credit loans
(“Brazilian Revolving Loans”) of such Class in Brazilian Reais to any Brazilian
Subsidiary Borrower from time to time during the Revolving Commitment Period
applicable to such Class pursuant to, in accordance with and subject to the
terms of the Master Brazilian Facilities Agreement and an applicable Brazilian
Borrowing Instrument; provided that, after giving effect to such borrowing and
the use of proceeds thereof, (i) such Lender’s Brazilian Revolving Extensions of
Credit of the applicable Class do not exceed the amount of such Lender’s
Brazilian Revolving Commitments of such Class, (ii) the Total Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments then in
effect, (iii) the Total 2022 Revolving Extensions of Credit shall not exceed the
Total 2022 Revolving Commitments then in effect and (iv) , (iv) the Total 2023
Revolving Extensions of Credit shall not exceed the Total 2023 Revolving
Commitments then in effect and (v) the Total 2024 Revolving Extensions of Credit
shall not exceed the Total 2024 Revolving Commitments then in effect. During the
Revolving Commitment Period in respect of any Class any Brazilian Subsidiary
Borrower may use the Brazilian Revolving Commitments of such Class by borrowing,
prepaying the Brazilian Revolving Loans of such Class in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof and of the
Master Brazilian Facilities Agreement and the applicable Brazilian Borrowing
Instrument. The Brazilian Revolving Loans shall be CDI Loans.


90





--------------------------------------------------------------------------------







(b)    The relevant Brazilian Subsidiary Borrower shall repay all outstanding
Brazilian Revolving Loans of any Class of a Lender on the Revolving Termination
Date for such Lender applicable to such Class.
(c)    On the FifSixteenth Amendment Effective Date and each Brazilian Revolving
Commitment Recalculation Date, the Brazilian Administrative Agent shall
determine the amount, in Brazilian Reais, of the Brazilian Revolving Commitments
of each Class of each Brazilian Revolving Lender and shall notify the
Administrative Agent, the Company, the Brazilian Subsidiary Borrowers and the
respective Brazilian Revolving Lenders of the amounts thereof. Any such
determination by the Brazilian Administrative Agent shall be conclusive absent
manifest error.
2.35    Brazilian Reporting. Unless otherwise requested by the Administrative
Agent, the Brazilian Administrative Agent shall report in writing to the
Administrative Agent (i) on the last Business Day of each month, the amount in
Brazilian Reais of all Brazilian Revolving Loans of each Class outstanding, (ii)
on each Business Day on which the Brazilian Administrative Agent expects
Brazilian Revolving Loans to be made, the aggregate principal amount and Class
of such Brazilian Revolving Loans to be made on such date, and (iii) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent.
2.36    RMB Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Unconverted RMB Revolving Lender of any Class severally agrees to
make (or cause its Applicable Lending Office to make) revolving credit loans
(“Unconverted RMB Revolving Loans”) of such Class in Dollars, to any RMB
Borrower from time to time during the Revolving Commitment Period applicable to
such Class; provided that, after giving effect to such borrowing and the use of
proceeds thereof, (i) such Lender’s Unconverted RMB Revolving Extensions of
Credit of the applicable Class do not exceed the amount of such Lender’s
Unconverted RMB Revolving Commitments of such Class, (ii) the Total Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments then in
effect, (iii) the Total 2022 Revolving Extensions of Credit shall not exceed the
Total 2022 Revolving Commitments then in effect and (iv) , (iv) the Total 2023
Revolving Extensions of Credit shall not exceed the Total 2023 Revolving
Commitments then in effect and (v) the Total 2024 Revolving Extensions of Credit
shall not exceed the Total 2024 Revolving Commitments then in effect. During the
Revolving Commitment Period in respect of any Class the RMB Borrowers may use
the Unconverted RMB Revolving Commitments of such Class by borrowing, prepaying
the Unconverted RMB Revolving Loans of such Class in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Unconverted RMB Revolving Loans shall be Eurocurrency Loans or ABR Loans as
notified to the Administrative Agent in accordance with Sections 2.37 and 2.19.
(b)    Subject to the terms and conditions hereof, each Converted RMB Revolving
Lender of any Class severally agrees to make (or cause its Applicable Lending
Office to make) revolving credit loans (“Converted RMB Revolving Loans”) of such
Class in RMB, to any RMB Borrower from time to time during the Revolving
Commitment Period applicable to such Class; provided that, after giving effect
to such borrowing and the use of proceeds thereof (i) such Lender’s Converted
RMB Revolving Extensions of Credit of the applicable Class do not exceed the
amount of such Lender’s Converted RMB Revolving Commitments of such Class, (ii)
the Total Revolving Extensions of Credit shall not exceed the Total Revolving
Commitments then in effect, (iii) the Total 2022 Revolving


91





--------------------------------------------------------------------------------







Extensions of Credit shall not exceed the Total 2022 Revolving Commitments then
in effect and (iv) , (iv) the Total 2023 Revolving Extensions of Credit shall
not exceed the Total 2023 Revolving Commitments then in effect and (v) the Total
2024 Revolving Extensions of Credit shall not exceed the Total 2024 Revolving
Commitments then in effect. During the Revolving Commitment Period in respect of
any Class the RMB Borrowers may use the Converted RMB Revolving Commitments of
such Class by borrowing, prepaying the Converted RMB Revolving Loans of such
Class in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Converted RMB Revolving Loans shall be CNHHIBOR Loans.
(c)    The relevant RMB Borrower shall repay all outstanding RMB Revolving Loans
of any Class of a Lender on the Revolving Termination Date for such Lender
applicable to such Class.
2.37    Procedure for RMB Revolving Loan Borrowing. (a) Any RMB Borrower may
borrow under any Class of Unconverted RMB Revolving Commitments during the
applicable Revolving Commitment Period on any Business Day, provided that such
RMB Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) prior to (i) 12:00 Noon, New York City
time, three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, or (ii) 12:00 Noon, New York City time, on the date of the
proposed borrowing, in the case of ABR Loans, specifying (a) the amount, Class
and Type of Unconverted RMB Revolving Loans to be borrowed, (B) the requested
Borrowing Date and (C) in the case of Eurocurrency Loans, the respective lengths
of the initial Interest Period(s) therefor. If no election as to the Type of an
Unconverted RMB Revolving Loan is specified in any such notice, then the
requested borrowing shall be an ABR Loan. If no Interest Period with respect to
any Eurocurrency Loan is specified in any such notice, then the relevant RMB
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Each borrowing under the Unconverted RMB Revolving Commitments of any
Class shall be in an amount equal to $50,000,000 (or, if the then aggregate
Available Unconverted RMB Revolving Commitments in respect of such Class are
less than $50,000,000, such lesser amount) or a whole multiple of $10,000,000 in
excess thereof. Upon receipt of any such notice from any RMB Borrower, the
Administrative Agent shall promptly notify each Unconverted RMB Revolving Lender
holding Unconverted RMB Revolving Commitments of the applicable Class of such
notice. Each Unconverted RMB Revolving Lender holding Unconverted RMB Revolving
Commitments of the applicable Class will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
applicable RMB Borrower at the Funding Office prior to 2:00 P.M., New York City
time, on the Borrowing Date requested by such RMB Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to such RMB Borrower by the Administrative Agent crediting the account
of such RMB Borrower on the books of such office or such other account as such
RMB Borrower may specify to the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the applicable Unconverted
RMB Revolving Lenders and in like funds as received by the Administrative Agent.
(b)    Any RMB Borrower may borrow under any Class of Converted RMB Revolving
Commitments during the applicable Revolving Commitment Period on any Business
Day, provided that such RMB Borrower shall give the Administrative Agent and the
RMB Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) prior to 11:00 A.M., Hong Kong time, four Business Days prior to the
requested Borrowing Date specifying (a) the amount and Class of Converted RMB
Revolving Loans to be borrowed, (B) the requested Borrowing Date and (C) the
respective lengths of the initial Interest Period(s) therefor. If no Interest
Period is specified in any such notice, then the


92





--------------------------------------------------------------------------------







applicable RMB Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Each borrowing under the Converted RMB Revolving
Commitments of any Class shall be in an amount that is not less than 50,000,000
RMB and an integral multiple of 10,000,000 RMB (or, if the then aggregate
Available Converted RMB Revolving Commitments in respect of such Class are less
than 50,000,000 RMB, such lesser amount. Upon receipt of any such notice from an
RMB Borrower, the RMB Administrative Agent shall promptly notify each Converted
RMB Revolving Lender holding Converted RMB Revolving Commitments of the
applicable Class of such notice. Each Converted RMB Revolving Lender holding
Converted RMB Revolving Commitments of the applicable Class will make (or cause
its Applicable Lending Office to make) the amount of its pro rata share of each
borrowing available to the RMB Administrative Agent for the account of such RMB
Borrower at the RMB Funding Office prior to 11:00 A.M., Hong Kong time, on the
Borrowing Date requested by such RMB Borrower in funds immediately available to
the RMB Administrative Agent. Such borrowing will then be made available to such
RMB Borrower by the RMB Administrative Agent crediting the account of such RMB
Borrower on the books of such office or such other account as such RMB Borrower
may specify to the RMB Administrative Agent with the aggregate of the amounts
made available to the RMB Administrative Agent by the applicable Converted RMB
Revolving Lenders and in like funds as received by the RMB Administrative Agent.
2.38    Conversion of RMB Revolving Commitments. (a) The Company shall have the
right, by delivery of an RMB Commitment Conversion Notice to the Administrative
Agent, the RMB Administrative Agent and the RMB Revolving Lenders, to require
the Unconverted RMB Revolving Lenders under the Unconverted RMB Revolving
Facility of each Class to convert (an “RMB Commitment Conversion”), on the RMB
Commitment Conversion Date set forth in such RMB Commitment Conversion Notice,
all or pro rata portions, of their respective Unconverted RMB Revolving
Commitments of such Class to Converted RMB Revolving Commitments of the
corresponding Class pro rata between each Class of Unconverted RMB Revolving
Commitments in accordance with the percentage of Unconverted RMB Revolving
Commitments under each Class of the Unconverted RMB Revolving Facility existing
at such time (and, in each case, such RMB Revolving Lenders shall be permitted
to assign such Unconverted RMB Revolving Commitments to any of its affiliates in
connection with such reallocation; provided that (x) any such assignment to an
affiliate that would result in amounts being payable to such affiliate under
Section 2.25 or Section 2.26 under applicable laws, rules or regulations in
effect at the time of such assignment may only be made with the consent of the
Company (which may be granted or withheld in its sole discretion) and (y) no
such assignment shall be permitted if Section 2.23(c) would apply at the time of
such assignment); provided that, after giving effect to any such conversion (and
any simultaneous repayment of Unconverted RMB Revolving Loans), the aggregate
Unconverted RMB Revolving Extensions of Credit under the Unconverted RMB
Revolving Commitments of any Class shall not exceed the aggregate Unconverted
RMB Revolving Commitments of such Class. Each RMB Commitment Conversion Notice
from the Company pursuant to this paragraph ‎(a) shall set forth the amount and
Class of the Unconverted RMB Revolving Commitments of each Class to be converted
and the RMB Commitment Conversion Date for such RMB Commitment Conversion (which
date shall comply with the definition of “RMB Commitment Conversion Date”). Any
such conversion shall be in an amount equal to $250,000,000, or a whole multiple
of $10,000,000 in excess thereof or, if less, the aggregate amount of
Unconverted RMB Revolving Commitments then outstanding. Any such conversion
shall reduce the Unconverted RMB Revolving Commitment of each Class of each
Unconverted RMB Revolving Lender of such Class pro rata in accordance with its
existing Unconverted RMB Revolving Commitments under such Facility at such time
and increase each such RMB Revolving Lender’s Converted RMB Revolving Commitment
of the corresponding


93





--------------------------------------------------------------------------------







Class by an amount, in RMB, determined pursuant to Section 2.38(b). On the date
of any such conversion, (i) each relevant RMB Revolving Lender shall make
available to the RMB Administrative Agent such amounts in immediately available
funds as the RMB Administrative Agent shall determine are necessary in order to
cause, after giving effect to such increased Converted RMB Revolving Commitments
of the applicable Class and the application of such amounts to prepay Converted
RMB Revolving Loans of such Class of other relevant RMB Revolving Lenders of
such Class, the Converted RMB Revolving Loans of such Class to be held ratably
by all RMB Revolving Lenders of such Class in accordance with their respective
Converted RMB Revolving Commitments of such Class after giving effect to such
increase, (ii) the relevant RMB Borrower shall be deemed to have prepaid and
reborrowed all outstanding Converted RMB Revolving Loans of such Class and (iii)
the relevant RMB Borrower shall pay to the relevant Converted RMB Revolving
Lenders of such Class the amounts, if any, payable under Section 2.27 as a
result of such prepayment.
(b)    The aggregate principal amount, in RMB, of Unconverted RMB Revolving
Commitments reallocated to Converted RMB Revolving Commitments pursuant to
clause (a) above on the applicable RMB Commitment Conversion Date shall be
calculated based on the RMB Exchange Rate on the Business Day immediately prior
to the applicable RMB Commitment Conversion Notice Date for such reallocation.
(c)    Each payment (including any payment of interest, principal, fees and
other obligations) in respect of Converted RMB Revolving Commitments and any
Converted RMB Revolving Loans shall be made in RMB.
SECTION 3.    LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the Applicable Domestic
Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of credit
and, with the consent of such Issuing Lender, letters of guarantee (each a
“Letter of Credit”) for the account of the Company, any Domestic Subsidiary
Borrower or any other Subsidiary on any Business Day during the Revolving
Commitment Period in respect of the 2024 Domestic Revolving Commitments in such
form as may be reasonable and customary for the purpose thereof; provided that
(i) no Issuing Lender shall issue any Letter of Credit if, after giving effect
to such issuance, (a) the Outstanding Amount of all Letters of Credit issued by
such Issuing Lender would exceed such Issuing Lender’s L/C Commitment then in
effect, (B) the aggregate amount of the Applicable Available Domestic Revolving
Commitments would be less than zero, (C) the Outstanding Amount of all Letters
of Credit would exceed the L/C Sublimit then in effect, (D) [Reserved], (E) the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments then in effect or (F) the Total 2024 Revolving Extensions of Credit
would exceed the Total 2024 Revolving Commitments and (ii) the Company shall be
a co-applicant, and jointly and severally liable with respect to, each Letter of
Credit issued for the account of a Subsidiary that is not a Subsidiary Borrower.
Each Letter of Credit shall (x) be denominated in Dollars or, if agreed by the
Issuing Lender, any Optional Currency and (y) expire no later than the date that
is one year after the latest Revolving Termination Date in effect at the time
such Letter of Credit is issued (or such later date as the relevant Issuing
Lender shall agree).


94





--------------------------------------------------------------------------------







(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
3.2    Procedure for Issuance of Letter of Credit. The Company or any Subsidiary
Borrower may from time to time request that any Issuing Lender issue a Letter of
Credit by delivering to such Issuing Lender at its address for notices specified
herein an Application therefor, completed to the reasonable satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the relevant Issuing Lender and the Company or
relevant Subsidiary Borrower. The relevant Issuing Lender shall furnish a copy
of such Letter of Credit to the Company or relevant Subsidiary Borrower promptly
following the issuance thereof. The relevant Issuing Lender shall promptly
furnish to the Administrative Agent notice of the issuance of each Letter of
Credit (including the amount thereof). No Issuing Lender shall issue any Letter
of Credit in the period commencing on the first Business Day after it receives
written notice from the Administrative Agent that one or more of the conditions
precedent contained in Section 5.2 shall not on such date be satisfied, and
ending when such conditions are satisfied. The Administrative Agent shall
immediately notify the Issuing Lenders upon becoming aware that such conditions
in Section 5.2 are thereafter satisfied. The Issuing Lenders shall not otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 5.2 have been satisfied in connection with the issuance of
any Letter of Credit.
3.3    Fees and Other Charges. The Company will pay a fee (the “Letter of Credit
Fee”) for the account of each L/C Participant with respect to its 2024 Domestic
Revolving Percentage of the average daily undrawn and unexpired amount of all
outstanding Letters of Credit during each Fee Payment Period at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the applicable Domestic Revolving Facility, shared ratably among the 2024
Domestic Revolving Lenders, payable in arrears for each Fee Payment Period on
the related Fee Payment Date. In addition, the Company shall pay a fronting fee
in an amount agreed separately with each Issuing Lender on the average daily
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender (other than any Existing Letter of Credit) during each Fee Payment
Period, payable in arrears for each Fee Payment Period on the related Fee
Payment Date. For the purposes of the foregoing calculations, the average daily
undrawn and unexpired amount of any Letter of Credit denominated in an Optional
Currency for any Fee Payment Period shall be calculated by multiplying (i) the
average daily undrawn and unexpired amount of such Letter of Credit (expressed
in the Optional Currency in which such Letter of Credit is denominated) by (ii)
the Exchange Rate for each such Optional Currency in effect on the first
Business Day of the related Fee Payment Period or by such other method that the
Administrative Agent and the Company may agree.
3.4    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of


95





--------------------------------------------------------------------------------







Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s 2024 Domestic Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued, and the amount of each draft paid, by such
Issuing Lender thereunder. Each L/C Participant agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which the Issuing Lender is not reimbursed in full by the Company or
other applicant in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s 2024 Domestic Revolving Percentage, in each case of the Dollar
Equivalent amount of such draft, or any part thereof, that is not so reimbursed
(calculated, in the case of any Letter of Credit denominated in an Optional
Currency, as of the Reimbursement Date therefor). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
any Issuing Lender, the Company, any Subsidiary Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Company or any Subsidiary Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Company, any Subsidiary Borrower, any other Loan
Party or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
(b)    If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to any
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to any Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the 2024 Domestic Revolving
Facility. A certificate of the relevant Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Company or
other applicant or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.


96





--------------------------------------------------------------------------------







(d)    Each L/C Participant irrevocably agrees that, on the Fifteenth Amendment
Effective Date, such L/C Participant’s undivided interest in respect of Letters
of Credit then outstanding, and unreimbursed drafts paid under any Letter of
Credit, shall be redetermined as if such outstanding Letters of Credit had been
issued as of such date and shall be equal to such L/C Participant’s 2024
Domestic Revolving Percentage of the L/C Obligations in respect of such Letters
of Credit as of such date. If a draft is paid on any date thereafter under any
Letter of Credit issued by any Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Company or other applicant in accordance with the
terms of this Agreement, such L/C Participant shall pay to such Issuing Lender
an amount equal to such L/C Participant’s 2024 Domestic Revolving Percentage
then in effect of the Dollar Equivalent amount of such draft, or any part
thereof, that is not so reimbursed; provided, however, that at no time shall
such L/C Participant’s Domestic Revolving Extensions of Credit in respect of the
2024 Domestic Revolving Facility exceed its 2024 Domestic Revolving Commitments.
For the avoidance of doubt, the redetermination provided for in this Section
3.4(d) shall not be subject to the satisfaction of the conditions precedent set
forth in Section 5.2.
3.5    Reimbursement Obligation of the Company. If any draft is paid under any
Letter of Credit, the Company or other applicant shall reimburse the Issuing
Lender for the amount of the draft so paid, not later than 3:00 P.M., New York
City time on the Business Day immediately following the day that the Company
receives notice of payment of such draft (such date, the “Reimbursement Date”).
Each such payment shall be made to the relevant Issuing Lender at its address
for notices referred to herein in Dollars or the applicable Optional Currency
and in immediately available funds; provided that, in the case of any Letter of
Credit denominated in an Optional Currency, if such payment, or obligation to
make such payment, in an Optional Currency would subject the Administrative
Agent, the relevant Issuing Lender or any Domestic Revolving Lender to any stamp
duty, ad valorem charge or any similar tax that would not be payable if such
payment were paid or required to be paid in Dollars, the Company or the relevant
Subsidiary Borrower shall, at its option, (a) pay the amount of such tax to the
Administrative Agent, the relevant Issuing Lender or the relevant Lender or (B)
pay the Dollar Equivalent of such draft (calculated as of the Reimbursement
Date); provided, further that if such payment is not made on the applicable
Reimbursement Date the obligation to pay such draft shall be permanently
converted into an obligation to pay the Dollar Equivalent amount of such draft
(calculated as of such Reimbursement Date). Interest shall be payable on any
such amounts from the Reimbursement Date until payment in full at the rate set
forth in Section 2.21(g).
3.6    Obligations Absolute. The obligations of the Company and any relevant
Subsidiary Borrower under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Company or such Subsidiary Borrower, as the case may
be, may have or have had against any Issuing Lender, any beneficiary of a Letter
of Credit or any other Person. The Company and each relevant Subsidiary Borrower
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Reimbursement Obligations under Section 3.5 of the
Company and any relevant Subsidiary Borrower shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Company or such
Subsidiary Borrower, as the case may be, and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Company or such Subsidiary, as the case may be,
against any beneficiary of such Letter of Credit or any such transferee. No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in


97





--------------------------------------------------------------------------------







connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Company and each relevant Subsidiary Borrower agrees that any action taken
or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Company or such
Subsidiary Borrower and shall not result in any liability of such Issuing Lender
to the Company or such Subsidiary Borrower.
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the relevant Borrower or relevant Subsidiary Borrower of the date and amount
thereof. The responsibility of the relevant Issuing Lenders to the Company or
relevant Subsidiary Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Existing Letters of Credit. On and as of the Closing Date the letters of
credit and letters of guarantee set forth on Schedule ‎3.9 (the “Existing
Letters of Credit”) will constitute Letters of Credit under this Agreement and
for the purposes hereof will be deemed to have been issued for the account of
the Company on the Closing Date and each issuer thereof shall be deemed to be an
Issuing Lender hereunder solely for the purposes of Sections ‎3.3, ‎3.4, ‎‎3.5,
‎3.6, ‎3.7, ‎3.8 and ‎3.10 (whether or not such issuer is otherwise an Issuing
Lender hereunder).
3.10    Collateral. The Company may at its option at any time and from time to
time Collateralize any Letter of Credit (with the consent of the relevant
Issuing Lender). In addition, on or prior to the date that is five Business Days
prior to the Revolving Termination Date in respect of 2024 Domestic Revolving
Commitments then in effect, the Company shall (or shall cause the relevant
Subsidiary to) Collateralize any Letter of Credit with an expiration date
occurring after such Revolving Termination Date. Any Letter of Credit that is
Collateralized as provided in this Section 3.10 shall cease to be a “Letter of
Credit” outstanding hereunder effective on the date of such Collateralization
and, accordingly, the rights and obligations of Domestic Revolving Lenders in
respect thereof (including pursuant to Section 3.4) shall terminate.
3.11    New Issuing Lenders; L/C Commitments. (a) The Company may from time to
time (i) terminate any Issuing Lender as an Issuing Lender hereunder (on a
prospective basis only) for any reason upon written notice to the Administrative
Agent and such Issuing Lender, (ii) add additional Issuing Lenders hereunder and
(iii) increase or decrease the L/C Commitment of any existing Issuing Lender. If
the Company shall decide to add a new Issuing Lender under this Agreement, then
the Company may appoint from among the 2024 Revolving Lenders (or an Applicable
Lending Office thereof) a new Issuing Lender, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), whereupon
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of an Issuing Lender hereunder, and the term “Issuing Lender” shall mean
such new issuer of Letters of Credit


98





--------------------------------------------------------------------------------







effective upon such appointment. The acceptance of any appointment as an Issuing
Lender hereunder in accordance with this Agreement or an increase of the L/C
Commitment of any existing Issuing Lender, shall be evidenced by an agreement
entered into by such new issuer of Letters of Credit or existing Issuing Lender,
as applicable, in a form reasonably satisfactory to such Issuing Lender, the
Company and the Administrative Agent and, from and after the effective date of
such agreement, such new issuer of Letters of Credit shall become an “Issuing
Lender” hereunder or such increased L/C Commitment shall become effective. After
the termination of an Issuing Lender hereunder, the terminated Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
replacement or termination, but shall not issue additional Letters of Credit.
The Administrative Agent shall promptly notify the Lenders of the effectiveness
of any replacement or addition of an Issuing Lender, or any changed L/C
Commitment pursuant to this Section 3.11.
(b)    Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by an Applicable Lending Office thereof, in which
case, such Applicable Lending Office shall be an “Issuing Lender” hereunder.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit and make other extensions of
credit hereunder the Company hereby represents and warrants to each Lender that:
4.1    Financial Condition. The consolidated financial statements of the Company
included in its Annual Report on Form 10-K/A, for the twelve-month period ended
December 31, 2005 (the “2005 10-K”) and in its Quarterly Report on Form 10-Q for
the three- and nine-month periods ended September 30, 2006 (the “Third Quarter
2006 10-Q”), each as amended on or before the Closing Date and filed with the
SEC, present fairly, in all material respects, in accordance with GAAP, the
financial condition and results of operations of the Company and its
Subsidiaries as of, and for, (a) the twelve-month period ended on December 31,
2005 and (b) the three- and nine-month periods ended September 30, 2006,
respectively; provided that the foregoing representation shall not be deemed to
have been materially incorrect if, in the event of a subsequent restatement of
such financial statements, the changes reflected in such restatement(s) are not
materially adverse to the rights and interests of the Lenders under the Loan
Documents (taking into account the creditworthiness of the Company and its
Subsidiaries, taken as a whole, at such time).
4.2    No Change. Between the date of filing with the SEC of the Third Quarter
2006 10-Q and the Closing Date, there has been no development or event which has
had a Material Adverse Effect.
4.3    Existence. Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
power and authority to conduct the business in which it is engaged and (c) is
duly qualified and in good standing in each jurisdiction where it is required to
be so qualified and in good standing, except to the extent all failures with
respect to the foregoing clauses ‎(a), ‎(b) and (‎c) could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


99





--------------------------------------------------------------------------------







4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority to execute, deliver and perform its obligations
under each Loan Document to which it is a party and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
thereof and has duly executed and delivered each Loan Document to which it is a
party and each such Loan Document constitutes a legal, valid and binding
obligation of such Person enforceable against each such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party, except to the extent all
such violations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
4.6    Litigation. Except as set forth, or contemplated, in the 2005 10-K, the
Quarterly Report on Form 10-Q/A of the Company for the three-month period ended
March 31, 2006 filed with the SEC, the Quarterly Report on Form 10-Q/A of the
Company for the three- and six-month periods ended June 30, 2006 filed with the
SEC, the Third Quarter 2006 10-Q or the Current Report on Form 8-K of the
Company dated December 5, 2006 filed with the SEC, no litigation, investigation,
proceeding or arbitration is pending, or to the best of the Company’s knowledge,
is threatened against the Company or any Significant Guarantor as of the Closing
Date that could reasonably be expected to have a Material Adverse Effect.
4.7    No Default. As of the Closing Date, neither the Company nor any
Significant Guarantor is in default under any of its material Contractual
Obligations, except where such default could not reasonably be expected to have
a Material Adverse Effect.
4.8    [Reserved.]
4.9    Intellectual Property. As of the Closing Date, the Company and each
Initial Subsidiary Guarantor own, or are licensed to use, all Intellectual
Property necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or be
licensed could not reasonably be expected to have a Material Adverse Effect.
4.10    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board.
4.11    ERISA. Each Plan, the Company and its Subsidiaries are in compliance
with all material provisions of ERISA and all material applicable provisions of
the Code, except to the extent that all failures to be in compliance could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
4.12    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


100





--------------------------------------------------------------------------------







4.13    Initial Subsidiary Guarantors. As of the FifSixteenth Amendment
Effective Date, the information set forth on Schedule 1.1D is true and correct
in all material respects.
4.14    Sanctions. The Company has implemented and maintains in effect corporate
policies reasonably designed to promote compliance by the Company, its
Subsidiaries and their respective employees with applicable laws administered by
and regulations promulgated or issued by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”). Neither the Company nor any of its
Subsidiaries is included on the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) maintained by OFAC or has a physical place of
business, or is organized or resident, in Crimea, Cuba, Iran, North Korea,
Sudan, or Syria. The Company and its Subsidiary Borrowers will not knowingly use
the proceeds of the Loans, directly or indirectly, to fund any activities or
business (i) of or with any individual or entity that is included on the SDN
List or (ii) in, or with the government of, any country that is the subject of
comprehensive territorial sanctions administered by OFAC (a “Sanctioned
Country”), except in the case of (i) or (ii), to the extent licensed or
otherwise authorized under U.S. law. Notwithstanding the foregoing, if any
country, region, or territory, including Crimea, Cuba, Iran, North Korea, Sudan,
or Syria, shall no longer be the subject of comprehensive territorial sanctions
administered by OFAC, then it shall not be considered a Sanctioned Country for
purposes hereof and the provisions of this Section 4.14 shall no longer apply
with respect to that country, region, or territory.
4.15    Environmental Laws. The Company is in compliance in all material
respects with all applicable Environmental Laws, except to the extent failure to
comply would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.    CONDITIONS PRECEDENT
5.1    [Reserved.]
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan (other than a Brazilian Revolving Loan of any Class all of the
proceeds of which are to be applied to repay outstanding Brazilian Revolving
Loans of such Class) and the agreement of any Issuing Lender to issue any Letter
of Credit (or amendment thereto increasing the face amount thereof) requested to
be made or issued by it on any date (including its initial extension of credit)
is subject to the satisfaction of the following conditions precedent as of the
date of such Loan or the date of any request to issue (or amend to increase the
face amount of) such Letter of Credit:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Company in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date (including those set forth in Sections ‎4.2, ‎4.6,
‎4.7, 4.9 and 4.13), in which case, such representations and warranties shall
have been true and correct in all material respects as of such earlier date).
(b)    No Event of Default. No Event of Default shall have occurred and be
continuing on such date, before and after giving effect to the extensions of
credit requested to be made on such date and the use of proceeds thereof.


101





--------------------------------------------------------------------------------







(c)    No Pro Forma Default. No Default shall be continuing after giving effect
to the extensions of credit requested to be made on such date and the use of
proceeds thereof; provided that, if any Default has occurred and is continuing
on such date prior to the application of such proceeds, the Company shall have
identified such Default in the request for such extension of credit and shall
have represented to the Administrative Agent in such request that the proceeds
of such extension of credit shall be used to cure such Default prior to such
Default becoming an Event of Default.
(d)    Subsidiary Borrower Designation. With respect to any Loan to be made to
or Letter of Credit to be issued for the account of any Subsidiary Borrower,
such Subsidiary Borrower shall have been designated as a Domestic Subsidiary
Borrower, a Canadian Borrower, a Foreign Subsidiary Borrower under the
Multicurrency Revolving Facility, a Brazilian Subsidiary Borrower, a Subsidiary
Borrower under the RMB Revolving Facilities, or a Subsidiary Borrower under a
New Local Facility or any Incremental Revolving Facility, as applicable,
pursuant to Section 10.1(d)(i) and such Subsidiary Borrower shall not have been
removed as a Subsidiary Borrower pursuant to Section 10.1(d)(ii) (unless such
Subsidiary shall have been redesignated as a Subsidiary Borrower pursuant to
Section 10.1(d)(i) and such redesignation shall be in effect as of the date of
such Loan or the date of any request to issue (or amend to increase the face
amount of) such Letter of Credit).
(e)    No Subsidiary Borrower Bankruptcy Events. With respect to any Loan to be
made to or Letter of Credit to be issued for the account of any Subsidiary
Borrower, (i) such Subsidiary Borrower shall not have (a) commenced any case,
proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors (1) seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (2) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or (B) made a
general assignment for the benefit of its creditors; or (ii) there shall not be
commenced against such Subsidiary Borrower any case, proceeding or other action
of a nature referred to in clause (i) above that (a) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 90 days.
Each borrowing (other than a borrowing of Brazilian Revolving Loans of any Class
all of the proceeds of which are to be applied to repay outstanding Brazilian
Revolving Loans of such Class), or issuance of a Letter of Credit (or amendment
thereto increasing the face amount thereof) hereunder shall constitute a
representation and warranty by the Company as of the date of such borrowing or
the date of such issuance of a Letter of Credit, that the conditions contained
in this Section 5‎.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit or Acceptance remains outstanding or any Loan, Reimbursement
Obligations, interest or fee payable hereunder is owing to any Lender:
6.1    Company Financial Statements. The Company shall deliver to the
Administrative Agent, audited annual financial statements and unaudited
quarterly financial statements of the Company within 15 days after the Company
is required to file the same with the SEC pursuant to Section 13 or Section
15(d) of the Exchange Act (or, if the Company is not required to file annual
financial statements or unaudited quarterly financial statements with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, then within 15 days
after the


102





--------------------------------------------------------------------------------







Company would be required to file the same with the SEC pursuant to Section 13
or Section 15(d) of the Exchange Act if it had a security listed and registered
on a national securities exchange); provided, that the foregoing time period
shall automatically be extended to the earlier of (a) the date that is five days
prior to the date of the occurrence of any “event of default” (or any comparable
term) under any of the Existing Notes as a result of the failure by the Company
to provide annual or quarterly financial statements to the extent required under
the related Existing Notes Indenture and (b) in the case of audited annual
financial statements, within 240 days after the end of the Company’s fiscal
year, and in the case of unaudited quarterly financial statements, within 220
days after the end of each of the first three quarterly periods of each fiscal
year; provided, further, that such financial statements shall be deemed to be
delivered upon the filing with the SEC of the Company’s Form 10-K or Form 10-Q
for the relevant fiscal period.
6.2    [Reserved.]
6.3    Compliance Certificates. The Company shall deliver to the Administrative
Agent concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has occurred and is continuing as of the date of such certificate,
except as specified in such certificate, and (ii) unless the Total Available
Revolving Commitment (including any unused commitment under any Incremental
Revolving Facility or any Permitted Additional Senior Facility) is equal to or
greater than $4,000,000,000, containing a calculation of Available Liquidity as
of the last day of the fiscal period covered by such financial statements.
6.4    Maintenance of Business; Existence. The Company will continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable actions to maintain
all rights necessary for the normal conduct of its business, except to the
extent that failure to do so would not have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. The Company will, and will cause each
Significant Guarantor to, maintain, as appropriate, with insurance companies
that the Company believes (in the good faith judgment of the management of the
Company) are financially sound and responsible at the time the relevant coverage
is placed or renewed, insurance in amounts (after giving effect to any
self-insurance which the Company believes (in the good faith judgment of
management of the Company) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Company believes (in the good faith judgment of the
management of the Company) are reasonable in light of the size and nature of its
business.
6.6    Notices. Promptly upon a Responsible Officer of the Company becoming
aware thereof, the Company will give notice to the Administrative Agent of the
occurrence of any Default or Event of Default. Each notice pursuant to this
Section shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Company or the relevant Subsidiary proposes to take with respect thereto.
6.7    New Guarantee. (a) Within 30 days after any Guarantee Reinstatement Date,
the Company shall deliver, or cause to be delivered, to the Administrative Agent
the New Guarantee, executed and delivered by (i) each Principal Domestic
Subsidiary and (ii) each Initial


103





--------------------------------------------------------------------------------







Subsidiary Guarantor that is then a Domestic Subsidiary and not a Foreign
Subsidiary Holding Company, together with customary secretary’s certificates,
resolutions and legal opinions.
(b)    During any New Guarantee Requirement Period, within 30 days after the
formation or acquisition of any Principal Domestic Subsidiary (or the making of
a single investment or a series of related investments having a value
(determined by reference to Net Book Value, in the case of an investment of
assets) of $500,000,000 or more in the aggregate by the Company or a Principal
Domestic Subsidiary, directly or indirectly, in a Domestic Subsidiary (other
than an Excluded Subsidiary) that is not a Principal Domestic Subsidiary that
results in such Domestic Subsidiary becoming a Principal Domestic Subsidiary),
the Company shall (or shall cause the relevant Subsidiary to), unless a
Guarantee Release Date shall have occurred prior to such 30th day, cause such
Principal Domestic Subsidiary (or Domestic Subsidiary receiving such
investment(s)) to become a party to the New Guarantee.
(c)    The Company shall use its commercially reasonable efforts, during any New
Guarantee Requirement Period, to cause any domestic joint venture that is an
Excluded Subsidiary pursuant to clause (e) of the definition of “Excluded
Subsidiary” but that would otherwise be a Principal Domestic Subsidiary and in
which the Company directly or indirectly owns at least 80% of the voting or
economic interest, to become a New Guarantor (it being understood that such
efforts shall not require any economic or other significant concession with
respect to the terms of such joint venture arrangements).
SECTION 7.    NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit or Acceptance remains outstanding or any Loan, Reimbursement
Obligations, interest or fee payable hereunder is owing to any Lender:
7.1    [Reserved.]
7.2    Available Liquidity. The Company shall not permit Available Liquidity to
be less than $4,000,000,000 at any time.
7.3    Liens. (a) [Reserved.]
(b)    The Company will not, and will not permit (i) any Initial Subsidiary
Guarantor that is then a Domestic Subsidiary and not a Foreign Subsidiary
Holding Company or (ii) any Principal Domestic Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its assets except Permitted
Liens.
7.4    [Reserved.]
7.5    Asset Sale Restrictions.
(a)    [Reserved.]
(b)    [Reserved.]
(c)    [Reserved.]


104





--------------------------------------------------------------------------------







(d)    Ford Motor Credit. The Company shall not permit any Disposition or
issuance of the Capital Stock of FMCC that results in the Company owning,
directly or indirectly, less than 49% of the outstanding Capital Stock of FMCC.
(e)    [Reserved.]
(f)    Principal Trade Names. The Company shall not Dispose of any Principal
Trade Name.
(g)    [Reserved.]
(h)    [Reserved.]
(i)    [Reserved.]
(j)    All or Substantially All Assets. The Company shall not, nor shall it
permit its Significant Guarantors to, Dispose of all or substantially all of the
assets of the Company and its Subsidiaries, on a consolidated basis, other than
pursuant to a transaction permitted under Section 7.7(a).
Notwithstanding anything in this Section 7.5 to the contrary, any Disposition
described in this Section 7.5 shall be permitted if such Disposition is to the
Company or any Subsidiary Guarantor. In addition it is understood that the
Company and its Subsidiaries may otherwise Dispose of their assets except to the
extent expressly restricted pursuant to this Section 7.5 and Sections ‎7.7 and
‎7.9.
7.6    [Reserved.]
7.7    Fundamental Changes. (a) The Company will not merge or consolidate with
any other Person unless no Default or Event of Default is continuing after
giving effect to such transaction and (i) it shall be the continuing entity or
(ii) (a) the Person formed by or surviving such merger or consolidation shall be
an entity organized or existing under the laws of the United States, any state
thereof, or the District of Columbia that expressly assumes all the obligations
of the Company under the Loan Documents pursuant to a supplement or amendment to
this Agreement and each other Loan Document reasonably satisfactory to the
Administrative Agent, (B) during any New Guarantee Period, each New Guarantor
reaffirms its obligations under the Loan Documents and (C) the Administrative
Agent shall have received an opinion of counsel reasonably satisfactory to the
Administrative Agent and consistent with the opinions delivered on the Closing
Date with respect to the Company.
(b)    No Significant Guarantor shall merge or consolidate with any other Person
unless (i) the Company or another Subsidiary Guarantor shall be the continuing
entity or (ii) in connection with an asset sale permitted by Section 7.5.
7.8    Negative Pledge. The Company will not itself, and will not permit any
Manufacturing Subsidiary to, incur, issue, assume, guarantee or suffer to exist
any notes, bonds, debentures or other similar evidences of indebtedness for
money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being herein called “Debt”), secured by pledge
of, or mortgage or lien on, any Principal Domestic Manufacturing Property of the
Company or any Manufacturing Subsidiary, or any shares of stock of or Debt of
any Manufacturing Subsidiary (such mortgages, pledges and liens being
hereinafter called “Pledge” or “Pledges”), without effectively providing that
the Obligations (together with, if the


105





--------------------------------------------------------------------------------







Company shall so determine, any other Debt of the Company or of such
Manufacturing Subsidiary then existing or thereafter created ranking equally
with the Obligations) shall be secured equally and ratably with (or prior to)
such secured Debt, so long as such secured Debt shall be so secured, unless,
after giving effect thereto, the aggregate amount of all such secured Debt so
secured plus all Attributable Debt of the Company and its Manufacturing
Subsidiaries in respect of Sale and Leaseback Transactions would not exceed 5%
of the Consolidated Net Tangible Automotive Assets; provided, however, that this
Section 7.8 shall not apply to Debt secured by:
(a)    Pledges of property of, or on any shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;
(b)    Pledges in favor of the Company or any Manufacturing Subsidiary;
(c)    Pledges in favor of any governmental body to secure progress, advance or
other payments pursuant to any contract or provision of any statute;
(d)    Pledges of property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares or Debt for the purpose of financing all
or any part of the purchase price thereof; and
(e)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Pledge referred to in the
foregoing clauses ‎(a) to ‎(d), inclusive; provided, however, that such
extension, renewal or replacement Pledge shall be limited to all or a part of
the same property, shares of stock or Debt that secured the Pledge extended,
renewed or replaced (plus improvements on such property).
7.9    Sales and Leasebacks. The Company will not itself, and it will not permit
any Manufacturing Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Company or any
Manufacturing Subsidiary) or to which any such lender or investor is a party,
providing for the leasing by the Company or a Manufacturing Subsidiary for a
period, including renewals, in excess of three years of any Principal Domestic
Manufacturing Property which has been or is to be sold or transferred by the
Company or such Manufacturing Subsidiary to such lender or investor or to any
person to whom funds have been or are to be advanced by such lender or investor
on the security of such Principal Domestic Manufacturing Property (herein
referred to as a “Sale and Leaseback Transaction”) unless either:
(a)    the Company or such Manufacturing Subsidiary could create Debt secured by
a mortgage pursuant to Section 7.8 on the Principal Domestic Manufacturing
Property to be leased in an amount equal to the Attributable Debt with respect
to such Sale and Leaseback Transaction without equally and ratably securing the
Obligations; or
(b)    the Company, within 120 days after the sale or transfer shall have been
made by the Company or by a Manufacturing Subsidiary, applies an amount equal to
the greater of:
(i)    the net proceeds of the sale of the Principal Domestic Manufacturing
Property leased pursuant to such arrangement; or


106





--------------------------------------------------------------------------------







(ii)    the fair market value of the Principal Domestic Manufacturing Property
so leased at the time of entering into such arrangement (as determined by any
two of the following: the Chairman of the Board of the Company, its President,
any Executive Vice President of the Company, any Group Vice President of the
Company, any Vice President of the Company, its Treasurer or its Controller);
to the retirement of Funded Debt of the Company; provided, however, that the
amount to be applied to the retirement of Funded Debt of the Company shall be
reduced by the principal amount of Funded Debt voluntarily retired by the
Company within 120 days after such sale.
7.10    Restricted Payments. The Company will not directly or indirectly (a)
declare or pay any dividends or return any capital to the holders of its Capital
Stock (including any option holders) or make any other distribution, payment or
delivery of property, securities or cash to the holders of its Capital Stock
(all of the foregoing, “Dividends”), or (b) make any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the redemption, retirement, purchase, or otherwise acquisition,
cancellation or termination, directly or indirectly, for consideration, of any
shares of any class of its Capital Stock or any option, warrant or other right
to acquire any such Capital Stock (all of the foregoing, “Repurchases” and each
a “Repurchase”), in each case other than (i) dividends payable solely in its
common Capital Stock, (ii) dividends, distributions or other issuances, in each
case, of rights to purchase Capital Stock pursuant to a stockholder rights plan,
(iii) dividends in respect of preferred shares and (iv) mandatory repurchases of
preferred shares issued pursuant to any “private investment in public equity”
transaction; provided that, so long as no Default or Event of Default exists or
would exist after giving effect to any declaration or payment of Dividends or
Repurchases:
(a)    the Company may redeem in whole or in part any of its Capital Stock for
another class of its Capital Stock;
(b)    the Company may repurchase shares of, or make payments in respect of, its
Capital Stock held by officers, directors and employees of the Company and/or
any of its Subsidiaries, so long as such repurchase or payment is made pursuant
to, and in accordance with the terms of, management and/or employee stock plans,
stock subscription agreements or shareholder agreements;
(c)    the Company may repurchase shares of its Capital Stock pursuant to an
open market share repurchase program, other buy-back program or otherwise so
long as the primary purpose of such program or other repurchase is to offset the
dilutive effects of an issuance of its Capital Stock in connection with
management and/or employee stock plans;
(d)    the Company may redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any shares of any class of its Capital Stock
from Subsidiaries;
(e)    the Company may, at its discretion, enter into, and pay for the net cost
of, call spread agreements when the execution of such agreements is
contemporaneous with the public offering of convertible debt securities,
mandatory convertible securities, or convertible preferred securities
(convertible securities);
(f)    the Company may pay any Dividends so long as the aggregate amount of
Total Revolving Extensions of Credit (excluding any Brazilian Revolving
Extensions of Credit under any Class of Brazilian Revolving Commitments) and
Supplemental RCF Credit Agreement Total Extensions of


107





--------------------------------------------------------------------------------







Credit outstanding are less than or equal to 50% of the aggregate amount of
Total Revolving Commitments (excluding the Brazilian Revolving Commitments) and
Supplemental RCF Credit Agreement Total Revolving Commitments then in effect;
and
(g)    the Company may Repurchase, directly or indirectly, any shares of any
class of its Capital Stock so long as there are no outstanding Total Revolving
Extensions of Credit (other than any Brazilian Revolving Extensions of Credit
under any Class of Brazilian Revolving Commitments) or Supplemental RCF Credit
Agreement Total Extensions of Credit.
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    the Company (or the relevant Subsidiary Borrower) shall fail to pay (i)
any principal of any Loan, any Acceptance Obligation or any Acceptance
Equivalent Loan when due, (ii) any interest, facility fee, Letter of Credit Fee,
Acceptance Fee or any Reimbursement Obligation hereunder for a period of five
Business Days after the same becomes due and payable or (iii) any other amount
due and payable under any Loan Document for 30 days after receipt of notice of
such failure by the Company from the Administrative Agent (other than, in the
case of amounts in this clause ‎(iii), any such amount being disputed by the
Company in good faith); or
(b)    any representation or warranty made or deemed made by the Company in any
Loan Document or any certified statement furnished by the Company, shall prove
to have been incorrect in any material respect on or as of the date made or
deemed made or furnished; or
(c)    the Company or, during any New Guarantee Period, any Significant New
Guarantor shall default in the observance or performance of (i) its agreements
in Section 6.1, (ii) its agreements in Section 7.2 for a period of 20
consecutive days or (iii) any other agreement contained in this Agreement or any
other Loan Document and, with respect to clause ‎(iii) only, such default shall
continue unremedied for a period of 30 days after notice thereof to the Company
from the Administrative Agent; or
(d)    the Company or, during any New Guarantee Period, any Significant New
Guarantor shall (i) default in making any payment of any principal of any
Indebtedness or any Guarantee Obligation in respect of Indebtedness beyond the
period of grace, if any; or (ii) default in making any payment of any interest
on any such Indebtedness or Guarantee Obligation, in each case beyond the period
of grace, if any; provided, that a default, event or condition described in
clause ‎(i) or ‎(ii) of this paragraph ‎(d) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses ‎(i) or ‎(ii) of this paragraph ‎(d)
shall have occurred and be continuing with respect to Indebtedness or any such
Guaranty Obligation the aggregate outstanding principal amount of which exceeds
$1,000,000,000; or
(e)    any Permitted Additional Senior Facilities or any other Indebtedness
issued or guaranteed by the Company or, during any New Guarantee Period, any
Significant New Guarantor with an aggregate outstanding principal amount of
$1,000,000,000 or more shall have been accelerated by the holders thereof as a
result of a default thereunder; or
(f)    (i) the Company, FMCC, Ford Canada or, during any New Guarantee Period,
any Significant New Guarantor shall (a) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or


108





--------------------------------------------------------------------------------







relief of debtors (1) seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (2) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or (B) make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Company, FMCC, Ford Canada or, during any New Guarantee
Period, any Significant New Guarantor any case, proceeding or other action of a
nature referred to in clause ‎(i) above that (a) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 90 days; or
(g)    (i) any Plan shall fail to satisfy the minimum funding standard required
for any plan year or part thereof or a waiver of such standard or extension of
any amortization period has been sought and rejected under Section 412 of the
Code; (ii) any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA; (iii) the PBGC shall have terminated a Plan
or appointed a trustee to administer any Plan; (iv) any Plan shall have an
accumulated funding deficiency which has not been waived; or (v) the Company or
any Commonly Controlled Entity has incurred a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; and (b) any of the foregoing
has had a Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered in the United States
against the Company or, during any New Guarantee Period, any Significant New
Guarantor that is not vacated, discharged, satisfied, stayed or bonded pending
appeal within 60 days, and involves a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not denied coverage) of
either (a) $100,000,000 or more, in the case of any single judgment or decree or
(b) $200,000,000 or more in the aggregate; or
(i)    [Reserved.]
(j)    the guarantee of the Company contained in the Guarantee or, during any
New Guarantee Period, the guarantee of any Significant New Guarantor under the
New Guarantee, shall cease to be in full force and effect; or
(k)    the occurrence of a Change of Control;
then, and in any such event, (a) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans and Acceptances (with
accrued interest thereon) and all other amounts owing to the Lenders under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company,
declare the Loans and Acceptances (with accrued interest thereon) and all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then


109





--------------------------------------------------------------------------------







outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Company or the relevant Subsidiary
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit (calculated, in the case of Letters
of Credit denominated in Optional Currencies, at the Dollar Equivalent thereof
on the date of acceleration). Amounts held in such cash collateral account shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Company and any Subsidiary Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Company and any Subsidiary Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Company or such Subsidiary Borrower (or such other Person as may be lawfully
entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Company and each Subsidiary Borrower.
Whenever the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall have become immediately due and payable
in accordance with clause (a) or clause ‎(B) above, each Specified Currency Loan
shall be converted automatically into Dollars at the Exchange Rate in effect on
date the Loans shall become so due and payable; provided, further that any
Specified Currency Loan held by any Lender that is not paid in full on the
Revolving Termination Date for such Lender shall be converted automatically into
Dollars at the Exchange Rate in effect on such Revolving Termination Date.
SECTION 9.    THE AGENTS
9.1    Appointment. (a) Each Lender hereby irrevocably designates and appoints
the Applicable Administrative Agents as the agents of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Applicable Administrative Agents, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Applicable Administrative Agents by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Applicable Administrative Agents shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Applicable
Administrative Agent.
(b)    [Reserved.]
9.2    Delegation of Duties. The Applicable Administrative Agents may execute
any of their duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to


110





--------------------------------------------------------------------------------







such duties. The Applicable Administrative Agents shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.
9.4    Reliance by Applicable Administrative Agents. The Applicable
Administrative Agents shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, e-mail, statement, order
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Company),
independent accountants and other experts selected by any Applicable
Administrative Agent. The Applicable Administrative Agents may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
such Applicable Administrative Agent. The Applicable Administrative Agents shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified in this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Applicable Administrative Agents shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5    Notice of Default. The Applicable Administrative Agents shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received notice from a Lender or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders and the other Applicable Administrative Agents.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all


111





--------------------------------------------------------------------------------







Lenders or any other instructing group of Lenders specified in this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans and other extensions of
credit hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
an Applicable Administrative Agent hereunder, the Applicable Administrative
Agents shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of any
Applicable Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates.
9.7    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Company or any Subsidiary
Borrower and without limiting the obligation of the Company or any Subsidiary
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.


112





--------------------------------------------------------------------------------







9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, any Letter of Credit issued or participated in by it and
any other extension of credit made by it hereunder, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
9.9    Successor Administrative Agent. An Applicable Administrative Agent may
resign as such Applicable Administrative Agent upon 30 days’ notice to the
Lenders and the Company. If an Applicable Administrative Agent shall resign as
such Applicable Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Company shall
have occurred and be continuing) be subject to approval by the Company (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such
Applicable Administrative Agent, and the term “Administrative Agent”, “Brazilian
Administrative Agent” or “RMB Administrative Agent”, as the case may be, shall
mean such successor agent effective upon such appointment and approval, and the
former Applicable Administrative Agent’s rights, powers and duties as Applicable
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Applicable Administrative Agent or any of the
parties to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Applicable Administrative Agent by the date that is 30
days following a retiring Applicable Administrative Agent’s notice of
resignation, the retiring Applicable Administrative Agent may, on behalf of the
Lenders and with the consent of the Company (such consent not to be unreasonably
withheld and, which consent, shall not be required if an Event of Default under
Section 8(a) or Section 8(f) with respect to the Company shall have occurred and
be continuing), appoint a successor Applicable Administrative Agent, which (i)
in the case of the Administrative Agent, shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000, (ii) in the
case of the Brazilian Administrative Agent, shall be a bank that is a Lender, or
an affiliate of a Lender, and is authorized to conduct commercial banking
business in Brazil or (iii) in the case of the RMB Administrative Agent, shall
be a bank that is a Lender, or an affiliate of a Lender. Upon the acceptance of
any appointment as Applicable Administrative Agent hereunder by a successor
Applicable Administrative Agent, such successor Applicable Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Applicable Administrative Agent, and the
retiring Applicable Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Applicable Administrative
Agent’s resignation as an Applicable Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Applicable Administrative Agent under this
Agreement and the other Loan Documents.
9.10    Bookrunners, Lead Arrangers, Documentation Agents and Syndication
Agents. None of the Syndication Agents or any of the bookrunners, lead
arrangers, documentation agents or the agent identified on the cover page to
this Agreement shall have any duties or responsibilities under this Agreement
and the other Loan Documents in their respective capacities as such.


113





--------------------------------------------------------------------------------







9.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each lead arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (a) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84- 14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each lead arranger and their respective Affiliates, and
not, for


114





--------------------------------------------------------------------------------







the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, any lead arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, the Letters of Credit and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
(c)    The Administrative Agent and each lead arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 10.    MISCELLANEOUS
10.1    Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise expressly provided herein. The Required Lenders and the Company (on
its own behalf and as agent on behalf of any other Loan Party party to the
relevant Loan Document) may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Company (on its own behalf and as
agent on behalf of any Loan Party party to the relevant Loan Document ) may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
(A)    forgive or reduce any principal amount or extend the final scheduled date
of maturity of any Loan, Acceptance or any Reimbursement Obligation (for the
purpose of clarity each of the foregoing not to include any waiver of a
mandatory prepayment), reduce the stated rate of any interest, fee or prepayment
premium payable hereunder (except in connection with the waiver of applicability
of any post-default increase in interest rates), or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly and adversely affected thereby;


115





--------------------------------------------------------------------------------







(B)    eliminate or reduce the voting rights of any Lender under this Section
10.01 without the written consent of such Lender;
(C)    reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by or release of the Company of any of its
rights and obligations under this Agreement and the other Loan Documents (except
as otherwise provided in the Loan Documents), in each case without the written
consent of all Lenders;
(D)    effect any amendment, modification or waiver that by its terms adversely
affects the rights in respect of payment of Lenders under any Revolving Facility
differently from Lenders under any other Revolving Facility without the written
consent of the Majority Facility Lenders in respect of each Revolving Facility
adversely affected thereby;
(E)    [Reserved];
(F)    reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility or reduce the percentage specified in the definition of
Majority Revolving Lenders without the written consent of all Revolving Lenders;
(G)    after the Closing Date, amend, modify or waive any provision of Section
5.2 without the written consent of the Majority Revolving Lenders,
(H)    amend, modify or waive any provision of Section 9 in a manner adverse to
any Applicable Administrative Agent without the written consent of such
Applicable Administrative Agent;
(I)    [Reserved];
(J)    amend, modify or waive any provision of Section 2.11, ‎2.12 or ‎2.13
without the written consent of each Swingline Lender;
(K)    amend, modify or waive any provision of Section 3 without the written
consent of each Issuing Lender; or
(L)    amend, modify or waive (i) any provision of Section 2.16(c) to reduce or
eliminate any right of any Domestic Revolving Lender to consent or agree to any
reallocation or transfer of all or any portion of its Domestic Revolving
Commitments or Domestic Revolving Extensions of Credit under any Domestic
Revolving Facility to any Brazilian Revolving Facility or RMB Revolving Facility
without the consent of such Domestic Revolving Lender, (ii) any provision of
Section 2.16(d) to reduce or eliminate any right of any RMB Revolving Lender to
consent or agree to any reallocation or transfer of all or any portion of its
RMB Revolving Commitments or RMB Revolving Extensions of Credit under any RMB
Revolving Facility to any Domestic Revolving Facility without the consent of
such RMB Revolving Lender or (iii) any provision of Section 2.16(e) to reduce or
eliminate any right of any Brazilian Revolving Lender to consent or agree to any
reallocation or transfer of all or any portion of its Brazilian Revolving
Commitments or Brazilian Revolving Extensions of Credit under any Brazilian
Revolving Facility to any Domestic Revolving Facility without the written
consent of such Brazilian Revolving Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, each Applicable Administrative Agent


116





--------------------------------------------------------------------------------







and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and each Applicable Administrative Agent shall be restored
to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
(b)    Notwithstanding the foregoing paragraph (‎a), without the consent of the
Required Lenders, but subject to any consent required by paragraphs ‎(a) through
‎(K) above, (i) the terms of any Facility may be amended, modified or waived in
any manner that does not adversely affect the rights or obligations of Lenders
under any other Facility with the written consent of the Majority Facility
Lenders in respect of such Facility and (ii) the Administrative Agent and the
Company may amend, modify or supplement any provision of this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency so
long as such amendment, modification or supplement does not adversely affect the
rights or obligations of any Lender or Issuing Lender.
(c)    [Reserved.]
(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
after the Closing Date without consent of the Lenders, so long as no Default or
Event of Default shall have occurred and be continuing, as follows:
(i)    to designate (u) any Domestic Subsidiary of the Company as a Domestic
Subsidiary Borrower, (v) any Subsidiary of the Company organized under the laws
of Canada or any province or territory thereof as a Canadian Borrower, (w) any
Foreign Subsidiary organized or domiciled under the laws of the United Kingdom,
Sweden or Germany as a Foreign Subsidiary Borrower under the Multicurrency
Revolving Facility, (x) any Brazilian Subsidiary as a Brazilian Subsidiary
Borrower, (y) any Domestic Subsidiary of the Company as a Subsidiary Borrower
under the RMB Revolving Facilities and (z) any Subsidiary of the Company as a
Subsidiary Borrower under a New Local Facility or any Incremental Revolving
Facility upon (a) ten Business Days prior notice to the Administrative Agent
and, in the case of clause (x) above, the Brazilian Administrative Agent and, in
the case of clause (y) above, the RMB Administrative Agent (such notice to
contain the name, primary business address and taxpayer identification number of
such Subsidiary), (B) the execution and delivery by the Company, such Subsidiary
and the Administrative Agent of a Joinder Agreement, substantially in the form
of Exhibit R (each, a “Joinder Agreement”), providing for such Subsidiary to
become a Subsidiary Borrower, (C) the agreement and acknowledgement by the
Company and, during any New Guarantee Period, each New Guarantor, that the
Guarantee or the New Guarantee, as applicable, covers the Obligations of such
Subsidiary, (D) the delivery to the Administrative Agent of corporate or other
applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary reasonably
equivalent to comparable documents delivered on the Closing Date and (E) the
delivery to the Administrative Agent of any documentation or other information
reasonably requested by the Administrative Agent and necessary to satisfy
obligations of the Lenders described in Section 10.18 or any applicable “know
your customer” or other anti-money laundering Requirement of Law; and
(ii)    to remove any Subsidiary as a Subsidiary Borrower upon (a) execution and
delivery by the Company to the Administrative Agent of a written notification to
such effect, (B) repayment in full of all Loans made to such Subsidiary
Borrower, (C) repayment in full of all other amounts owing by such Subsidiary
Borrower under this Agreement and the other Loan


117





--------------------------------------------------------------------------------







Documents and (D) the deposit in a cash collateral account opened by the
Administrative Agent of an amount equal to 105% of the aggregate then undrawn
and unexpired amount of all Letters of Credit issued for the account of such
Subsidiary Borrower (calculated, in the case of Letters of Credit denominated in
Optional Currencies, at the Dollar Equivalent thereof on the date of removal)
(it being agreed that any such repayment shall be in accordance with the other
terms of this Agreement).
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission, when received, addressed as follows in the
case of the Company and any Applicable Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:
Company:
Ford Motor Company
One American Road
Dearborn, MI 48126
Attention: Treasurer
Fax: 313-390-7656
Telephone: 313-390-2618
Email: notice@ford.com

with a copy to:
Ford Motor Company
One American Road
Dearborn, MI 48126
Attention: Secretary
Telecopy: 313-322-1200
Telephone: 313-390-8060
Administrative Agent for all notices:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2NCC5, Floor 031 Newark, DE, 19713-21075
Attention: Christine AngusMatthew Reed
Telecopy: 302-634-4250
Email: matthew.p.reed@chase.com
andrew.katella@chase.com
Telephone: 302-634-86474648
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Ave., 24th Floor
New York, NY 10179
Attention: Robert P. Kellas
Telecopy: 212-270-5100



118





--------------------------------------------------------------------------------







Email: robert.kellas@jpmorgan.com
Telephone: 212-270-3560
with a further copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrew J. Yoon
Telecopy: (212) 310-8007
Telephone: (212) 310-8689


Administrative Agent for notices with
respect to the Multicurrency
Revolving Facility:
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
Attention: Loan Agency
Telecopy: 44 207 777 2360
Telephone: 44 207 134 8208


Administrative Agent for notices with
respect to the Canadian Revolving
Facility:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Christine Angus
Telecopy: 302-634-4250
Telephone: 302-634-8647


Brazilian Administrative Agent:
Banco Bradesco S.A.
Núcleo Administrativo denominado Cidade de Deus s/n.º
Prédio Amarelo, 2º andar
06029-900 Osasco, SP
Attention: Roseli Maria Louzano
Telecopy: (11) 3684-5645
Telephone: (11) 3684-9401


RMB Administrative Agent:
JPMorgan Chase Bank, N.A., acting through its Hong Kong Branch
c/o Postal Address: One @Changi City
1 Changi Business Park Central 1 Floor 6,
Singapore 486036
18/F, JPMorgan Tower,



119





--------------------------------------------------------------------------------







138 Shatin Rural Committee Road,
Shatin, N.T., Hong Kong
Attn: Loan Agency Services Asia
Telecopy: 852 2836 9672
Telephone: 852 2800 6024 / 852 2800 1916Telecopy: (65) 6722 4022
Telephone: (65) 6801 3973 / (65) 6801 3077
Group Email: loan.agency.services.asia@Jpmorgan.com


provided that any notice, request or demand to or upon the Applicable
Administrative Agent or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or ‎3 unless otherwise agreed by the Administrative Agent
and the applicable Lender. Any Applicable Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Applicable Administrative Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, the syndication of the Facilities, the
consummation and administration of the transactions contemplated hereby and
thereby and any amendment or waiver with respect thereto, including, without
limitation, (i) the reasonable fees and disbursements of Weil, Gotshal & Manges
LLP and one local counsel in each relevant jurisdiction (which, for the
avoidance of doubt, may include each jurisdiction where a Subsidiary Borrower is
organized) to be shared by the Applicable Administrative Agents and the
Collateral Trustee, (ii) filing and recording fees and expenses and (iii) the
charges of Intralinks, (b) to pay or reimburse the Applicable Administrative
Agents and the Collateral Trustee for all their reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement and the other Loan Documents, including the
reasonable fees and disbursements of one primary counsel to the Applicable
Administrative


120





--------------------------------------------------------------------------------







Agents, which counsel shall act on behalf of all Lenders (and if necessary or
advisable one local counsel in each relevant jurisdiction (which, for the
avoidance of doubt, may include each jurisdiction where a Subsidiary Borrower is
organized) to be shared by the Applicable Administrative Agents and the
Collateral Trustee) and, in the event of any conflict of interest, if necessary
or advisable one additional local counsel in each relevant jurisdiction to the
Collateral Trustee and one additional primary counsel (and if necessary or
advisable one local counsel in each relevant jurisdiction) to represent all
Lenders (other than the Applicable Administrative Agents), (c) to pay, indemnify
or reimburse each Lender, each Issuing Lender and the Applicable Administrative
Agents for, and hold each Lender, each Issuing Lender and the Applicable
Administrative Agents harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify or reimburse each Lender, each Issuing Lender, the Applicable
Administrative Agents, their respective affiliates, and their respective
officers, directors, partners, employees, advisors, agents, controlling persons
and trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes not specifically
provided for herein, which shall be governed exclusively by Section 2.26 or with
respect to the costs, losses or expenses which are of the type covered by
Section 2.25 or Section 2.27) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Company or any of its Subsidiaries and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause ‎(d), collectively, the “Indemnified Liabilities”), provided,
that the Company shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
resulted from the gross negligence or willful misconduct of, or material breach
of the Loan Documents by, such Indemnitee, any of its affiliates or its or their
respective officers, directors, partners, employees, advisors, agents,
controlling persons or trustees. Without limiting the foregoing, and to the
extent permitted by applicable law, the Company agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee unless the same shall have resulted from the
gross negligence or willful misconduct of, or material breach of the Loan
Documents by, such Indemnitee, any of its affiliates or its or their respective
officers, directors, partners, employees, advisors, agents, controlling persons
or trustees. All amounts due under this Section 10.5 shall be payable not later
than 30 Business Days after the party to whom such amount is owed has provided a
statement or invoice therefor, setting forth in reasonable detail, the amount
due and the relevant provision of this Section 10.5 under which such amount is
payable by the Company. For purposes of the preceding sentence, it is understood
and agreed that the Company may ask for reasonable supporting documentation to
support any request to reimburse or pay out of pocket expenses, legal fees and
disbursements and that the grace period to pay any such amounts shall not


121





--------------------------------------------------------------------------------







commence until such supporting documentation has been received by the Company.
Statements payable by the Company pursuant to this Section 10.5 shall be
submitted to the Company at the address of the Company set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Company in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that (i) other than pursuant to Section 7.7, neither the Company nor any
Subsidiary Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or any Subsidiary Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
(b)    (i)    Subject to the conditions set forth in paragraph (‎b)‎(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans and/or Acceptances at the time owing to
it) with the prior written consent (in each case, not to be unreasonably
withheld or delayed) of:
(A)    with respect to any Revolving Facility:
(1)    the Company;
(2)    the Administrative Agent;
(3)    each Material Issuing Lender at such time; and
(4)    each Material Swingline Lender at such time;
provided, that none of the foregoing consents in relation to any Revolving
Facility shall be required (x) for an assignment to a Revolving Lender, (y) in
the case of the Company only, if an Event of Default under Section 8(a) or ‎(f)
has occurred and is continuing or (z) except as expressly set forth in Section
2.38, in respect of any assignment of any RMB Revolving Commitments or RMB
Revolving Loans from any RMB Revolving Lender to any of its affiliates in
connection with any RMB Commitment Conversion.
(B)    [Reserved.]
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that (1) no such consent of the


122





--------------------------------------------------------------------------------







Company shall be required if an Event of Default under Section 8(a) or ‎(f) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be payable in respect of any
assignment of any RMB Revolving Commitments or RMB Revolving Loans from any RMB
Revolving Lender to any of its affiliates in connection with any RMB Commitment
Conversion);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
(D)    any assignment of any RMB Revolving Commitments or RMB Revolving Loans of
any Class shall consist of a pro rata portion of the Unconverted RMB Revolving
Commitments and Converted RMB Revolving Commitments and the Unconverted RMB
Revolving Loans and Converted RMB Revolving Loans of such Class of the assigning
Lender.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an affiliate of a
Lender or (c) an entity or an affiliate of an entity that administers or manages
a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
‎2.25, ‎2.26, ‎2.27 and ‎10.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph ‎(c)
of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Company, the Applicable Administrative Agents, the
Issuing Lenders and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, at any reasonable time and from time to
time upon reasonable prior notice. The Register shall be available for
inspection by any Issuing Lender and any Swingline Lender at any reasonable time
and from time to time upon reasonable prior notice.


123





--------------------------------------------------------------------------------







(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph ‎(b) of this Section and
any written consent to such assignment required by paragraph ‎(b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i)    Any Lender may, without the consent of the Company or the
Applicable Administrative Agents, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans and/or Acceptances owing to it); provided that (a) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Company, each Applicable Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) no later than January 31 of each year, such Lender shall
provide the Company with a written description of each participation of Loans,
Acceptances and/or Commitments by such Lender during the prior year (it being
understood that any failure to provide notice shall not render the participation
invalid). Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section
10.1(a) and (2) directly affects such Participant. Subject to paragraph (c)‎(ii)
of this Section, the Company agrees that each Participant shall be entitled to
the benefits of Sections ‎‎‎2.25, ‎2.26 and ‎2.27 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
‎(b) of this Section. To the extent permitted by law, and subject to paragraph
‎(c)‎(ii) of this Section, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 1‎ 0.7(a) as though it were a Lender.
Notwithstanding anything to the contrary in this Section 10.6, each Lender shall
have the right to sell one or more participations in all or any part of its
Loans, Commitments or other Obligations to one or more lenders or other Persons
that provide financing to such Lender in the form of sales and repurchases of
participations without having to satisfy the foregoing requirements.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.25 or ‎2.26 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.25, 2.26, 2.27 or ‎10.7 unless such Participant shall
have provided to Administrative Agent, acting for this purpose as an agent of
the Company, such information as is required to be recorded in the Register
pursuant to paragraph ‎(b)‎(iv) above as if such Participant were a Lender. Any
Participant shall not be entitled to the benefits of Section 2.26 unless such
Participant complies with Section 2.26(d) and ‎(e) as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s


124





--------------------------------------------------------------------------------







interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent required pursuant to Section
10.6(c) or to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may, without the consent of the Company or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(e)    The Company, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph ‎(d) above.
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Company, each Subsidiary
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
10.7    Adjustments; Set-off; Revolver Allocation. (a) Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to Section
8, receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash in
Dollars from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any


125





--------------------------------------------------------------------------------







portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Company or any
Subsidiary Borrower, any such notice being expressly waived by the Company and
each Subsidiary Borrower to the extent permitted by applicable law, upon all
amounts owing hereunder becoming due and payable (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Company
or such Subsidiary Borrower, as the case may be. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
(c)    In the case of the Revolving Lenders of any Class, at any time when a
Notice of Acceleration is in effect, notwithstanding anything to the contrary
contained in Section 2.24, each payment received by any Lender or any Applicable
Administrative Agent pursuant to any Loan Document in respect of the Obligations
of each Loan Party owing to any Revolving Lender of such Class or, in the case
of any 2024 Revolving Lenders, any Issuing Lender (as to the Revolving Lenders
of any Class, the “Revolving Obligations” of such Class), and each distribution
made by any Applicable Administrative Agent pursuant to any Loan Document in
respect of Revolving Obligations of such Class, shall be distributed to the
Revolving Lenders of such Class pro rata in accordance with their respective CAM
Percentages of such Class. Any direct payment received by a Revolving Lender of
any Class at any time when a Notice of Acceleration is in effect, including by
way of set-off, in respect of the Revolving Obligations of such Class shall be
paid over to the Applicable Administrative Agent for distribution to the
Revolving Lenders of such Class in accordance with the provisions of the
foregoing sentence. In furtherance of the forgoing and in order to effect the
allocation of payments and distributions provided for in this paragraph ‎(c), on
the date of each such payment or distribution, each Revolving Lender of the
applicable Class shall be deemed to have sold and purchased participations in
the Revolving Obligations of such Class and the unfunded Revolving Commitments
of such Class under each Revolving Facility of such Class such that, following
such deemed exchange, each Revolving Lender of the applicable Class holds,
directly or through its Applicable Lending Office, an interest in each one of
the Revolving Loans of such Class and other extensions of credit under any
Revolving Facility of such Class (including, in the case of 2024 Revolving
Lenders, L/C Obligations), and in the unfunded Revolving Commitments of such
Class under each Revolving Facility of such Class, equal to such Revolving
Lender’s CAM Percentage of such Class on such date (the “CAM Exchange”). For
purposes of calculating the appropriate amount to be exchanged in connection
with the deemed exchange of interests pursuant to this paragraph, the interest
in the Revolving Loans, L/C Obligations and other extensions of credit
denominated in any currency other than Dollars shall be converted into the
Dollar Equivalent thereof on the date of exchange. Each Revolving Lender of any
Class consents and agrees to the CAM Exchange in respect of such Class, and each
Revolving Lender of any Class agrees that the CAM Exchange in respect of such
Class shall be binding upon its successors and assigns and any Person that
acquires a participation in its interests in any Revolving Loans, L/C
Obligations and other extensions of credit under any Revolving Facility, or in
any Revolving Commitment hereunder.


126





--------------------------------------------------------------------------------







10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Company, the Applicable Administrative Agents and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Applicable
Administrative Agents or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents (other
than agreements between the Company and any Swingline Lender or any Issuing
Lender contemplated by this Agreement and any Addendum executed and delivered on
the Closing Date).
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. For the purposes of
Article 9, paragraph 2, of Brazilian Decree-Law No. 4,657, dated September 4,
1942, as amended, and for no other purpose whatsoever, the transactions
contemplated hereby have been proposed by the Administrative Agent.
10.12    Submission to Jurisdiction; Waivers. Each of the Applicable
Administrative Agents, the Lenders, the Company and the Subsidiary Borrowers
hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    in the case of each Subsidiary Borrower, hereby irrevocably designates
the Company (and the Company hereby irrevocably accepts such designation) as its
agent to receive service of process in any such action or proceeding; and


127





--------------------------------------------------------------------------------







(d)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13    Judgment. The obligations of the Company or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such party is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Company or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Company such excess. The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the obligations of the Company and
the Subsidiary Borrowers under this Agreement and the other Loan Documents.
10.14    Acknowledgements. Each of the Company and the Subsidiary Borrowers
hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Applicable Administrative Agents nor any Lender has any
fiduciary relationship with or duty to the Company or any Subsidiary arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Applicable Administrative Agents and the Lenders, on
one hand, and the Company or any Subsidiary, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company or any Subsidiary and the Lenders.
10.15    Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take,
and the Administrative Agent hereby agrees to take promptly, any action
requested by the Company having the effect of releasing, or evidencing the
release of, any Guarantee Obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1.
(b)    [Reserved.]
(c)    [Reserved.]
(d)    [Reserved.]


128





--------------------------------------------------------------------------------







(e)    Immediately upon the occurrence of any Guarantee Release Date, the New
Guarantee and all obligations (other than as expressly provided therein) of each
Guaranteed Party and each New Guarantor thereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. In connection
with any such termination, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take, and the
Administrative Agent hereby agrees to take promptly, any action reasonably
requested by the Company having the effect of releasing, or evidencing the
release of, the obligations of any New Guarantor under the New Guarantee.
10.16    Confidentiality. Each of the Applicable Administrative Agents and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Applicable Administrative Agents or any Lender pursuant to
or in connection with this Agreement; provided that nothing herein shall prevent
the Applicable Administrative Agents or any Lender from disclosing any such
information (a) to the Applicable Administrative Agents, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section (or other provisions at least as restrictive as this Section), to
any actual or prospective Transferee or any pledgee referred to in Section
10.6(d) or any direct or indirect contractual counterparty (or the professional
advisors thereto) to any swap or derivative transaction relating to the Company
and its obligations, (c) to its employees, directors, trustees, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates for performing the purposes of a Loan Document, (d) upon the request
or demand of any Governmental Authority or regulatory agency (including
self-regulated agencies), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Company if reasonably feasible, (f) if
requested or required to do so in connection with any litigation or similar
proceeding, after notice to the Company if reasonably feasible, (g) that has
been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
10.17    WAIVERS OF JURY TRIAL. THE COMPANY, EACH SUBSIDIARY BORROWER, THE
APPLICABLE ADMINISTRATIVE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.18    USA Patriot Act. Each Lender hereby notifies the Company and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and each Subsidiary Borrower, which information includes
the name and address of the Company and each Subsidiary Borrower and other
information that will allow such Lender to identify the Company and each
Subsidiary Borrower in accordance with the USA Patriot Act.
10.19    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan


129





--------------------------------------------------------------------------------







Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEAthe applicable Resolution
Authority.



130



